 



AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT
Dated as of September 7, 2005
among
THE FINANCIAL INSTITUTIONS NAMED HEREIN,
as the Lenders,
BANK OF AMERICA, N. A.,
as the Administrative Agent,
and
MERCURY AIR GROUP, INC.,
MAYTAG AIRCRAFT CORPORATION,
MERCURY AIR CARGO, INC.
MERCFUEL, INC.,
HERMES AVIATION, INC., and
SWIFT GLOBAL LOGISTICS, INC.
as the Borrowers
and
JUPITER AIRLINE SERVICES, INC.,
EXCEL CARGO, INC., and
VULCAN AVIATION, INC.
as the Guarantors and, together with the Borrowers, the Obligated Parties

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              ARTICLE 1 Definitions, Accounting Terms, and Interpretive
Provisions     1  
Section 1.1
  Definitions     1  
Section 1.2
  Accounting Terms     29  
Section 1.3
  Interpretive Provisions     29  
Section 1.4
  No Strict Construction     30  
 
            ARTICLE 2 Loans and Letters of Credit     30  
Section 2.1
  Credit Facility     30  
Section 2.2
  Revolving Loans     30  
Section 2.3
  [Reserved.]     34  
Section 2.4
  Letters of Credit     34  
Section 2.5
  Bank Products     38  
 
            ARTICLE 3 INTEREST AND FEES     39  
Section 3.1
  Interest     39  
Section 3.2
  Continuation and Conversion Elections     40  
Section 3.3
  Maximum Interest Rate     41  
Section 3.4
  Unused Line Fee     42  
Section 3.5
  Letter of Credit Fees and Expenses     42  
 
            ARTICLE 4 PRINCIPAL PAYMENTS AND PREPAYMENTS     43  
Section 4.1
  Repayment     43  
Section 4.2
  Termination of Credit Facility     43  
Section 4.3
  Mandatory Prepayment of the Loans     44  
Section 4.4
  LIBOR Rate Loan Prepayments     45  
Section 4.5
  Payments as Revolving Loans     45  
Section 4.6
  Apportionment, Application, and Reversal of Payments     46  
Section 4.7
  Indemnity for Returned Payments     47  
Section 4.8
  The Administrative Agent’s and the Lenders’ Books        
 
  and Records; Monthly Statements     47  
 
            ARTICLE 5 TAXES, YIELD PROTECTION AND ILLEGALITY     48  
Section 5.1
  Taxes     48  
Section 5.2
  Illegality     49  
Section 5.3
  Increased Costs and Reduction of Return     49  
Section 5.4
  Funding Losses     50  
Section 5.5
  Inability to Determine Rates     50  
Section 5.6
  Certificate of the Affected Lender     51  
Section 5.7
  Replacement of Affected Lender     51  
Section 5.8
  Survival     51  
 
            ARTICLE 6 BOOKS AND RECORDS; FINANCIAL INFORMATION; NOTICES     52  
Section 6.1
  Books and Records     52  
Section 6.2
  Financial and Other Information     52  
Section 6.3
  Notices     57  

          TABLE OF CONTENTS   i    

 



--------------------------------------------------------------------------------



 



              ARTICLE 7 GENERAL WARRANTIES AND REPRESENTATIONS     60  
Section 7.1
  Authorization, Validity, and Enforceability of the Loan Documents     60  
Section 7.2
  Validity and Priority of Security Interest     60  
Section 7.3
  Organization, Authority, and Good Standing     61  
Section 7.4
  Capitalization and Subsidiaries     61  
Section 7.5
  Corporate Name; Prior Transactions     61  
Section 7.6
  Financial Statements and Projections     61  
Section 7.7
  Solvency     62  
Section 7.8
  Debt     62  
Section 7.9
  Distributions     62  
Section 7.10
  Real Estate; Leases     62  
Section 7.11
  Proprietary Rights     62  
Section 7.12
  Trade Names     63  
Section 7.13
  Litigation     63  
Section 7.14
  Labor Matters     63  
Section 7.15
  Environmental Law     63  
Section 7.16
  No Violation of Law     64  
Section 7.17
  No Default     64  
Section 7.18
  ERISA Compliance     64  
Section 7.19
  Taxes     65  
Section 7.20
  Regulated Entities     65  
Section 7.21
  Use of Proceeds; Margin Regulations     65  
Section 7.22
  No Material Adverse Change     66  
Section 7.23
  Full Disclosure     66  
Section 7.24
  Material Agreements     66  
Section 7.25
  Bank Accounts     66  
Section 7.26
  Commercial Tort Claims     66  
Section 7.27
  Governmental Authorization     66  
Section 7.28
  Common Enterprise     66  
 
            ARTICLE 8 AFFIRMATIVE AND NEGATIVE COVENANTS     67  
Section 8.1
  Taxes and Other Obligations     67  
Section 8.2
  Legal Existence and Good Standing     67  
Section 8.3
  Compliance with Law and Agreements; Maintenance of Licenses     67  
Section 8.4
  Maintenance of Property; Inspection of Property     68  
Section 8.5
  Insurance     69  
Section 8.6
  Condemnation     70  
Section 8.7
  Environmental Law     70  
Section 8.8
  Compliance with ERISA     71  
Section 8.9
  Mergers, Consolidations, or Sales     71  
Section 8.10
  Distributions; Capital Change; Restricted Investments     72  
Section 8.11
  Guaranties     72  
Section 8.12
  Debt     72  
Section 8.13
  Prepayment; Amendment of Debt Agreements     73  
Section 8.14
  Transactions with Affiliates     73  
Section 8.15
  Investment Banking and Finder’s Fees     73  
Section 8.16
  Business Conducted     73  

          TABLE OF CONTENTS   ii    

 



--------------------------------------------------------------------------------



 



             
Section 8.17
  Liens     74  
Section 8.18
  Sale and Leaseback Transactions     74  
Section 8.19
  New Subsidiaries; Addition of Subsidiaries as Borrowers     74  
Section 8.20
  Fiscal Year     74  
Section 8.21
  Fixed Charge Coverage Ratio     74  
Section 8.22
  Capital Expenditures     75  
Section 8.23
  Use of Proceeds     75  
Section 8.24
  Bank as Depository     76  
Section 8.25
  Guaranties of the Obligations     76  
Section 8.26
  Government Contracts     76  
Section 8.27
  Additional Collateral; Further Assurances     76  
 
            ARTICLE 9 CONDITIONS OF LENDING     77  
Section 9.1
  Conditions Precedent to Making of Loans on the Closing Date     77  
Section 9.2
  Conditions Precedent to Each Loan     81  
 
            ARTICLE 10 SECURITY     82  
Section 10.1
  Grant of Lien     82  
Section 10.2
  Perfection and Protection of Security Interest     83  
Section 10.3
  Location of Collateral     85  
Section 10.4
  Reserved     85  
Section 10.5
  Accounts     85  
Section 10.6
  Collection of Accounts; Payments     86  
Section 10.7
  Inventory; Perpetual Inventory     87  
Section 10.8
  Equipment     88  
Section 10.9
  [Reserved.]     88  
Section 10.10
  Documents, Instruments, and Chattel Paper     88  
Section 10.11
  Right to Cure     89  
Section 10.12
  Power of Attorney     89  
Section 10.13
  The Administrative Agent’s and the Lenders’ Rights,        
 
  Duties, and Liabilities     90  
Section 10.14
  Patent, Trademark, and Copyright Collateral     91  
Section 10.15
  Indemnification     93  
Section 10.16
  Grant of License to Use Proprietary Rights     93  
Section 10.17
  Limitation on the Administrative Agent’s and the Lenders’        
 
  Duty in Respect of the Collateral     93  
Section 10.18
  Miscellaneous     94  
 
            ARTICLE 11 DEFAULT; REMEDIES     94  
Section 11.1
  Events of Default     94  
Section 11.2
  Remedies     97  
 
            ARTICLE 12 TERM AND TERMINATION     102  
Section 12.1
  Term and Termination     102  

          TABLE OF CONTENTS   iii    

 



--------------------------------------------------------------------------------



 



              ARTICLE 13 AMENDMENTS; WAIVERS; PARTICIPATIONS; ASSIGNMENTS;
SUCCESSORS     103  
Section 13.1
  Amendments and Waivers     103  
Section 13.2
  Assignments; Participations     105  
 
            ARTICLE 14 THE ADMINISTRATIVE AGENT     107  
Section 14.1
  Appointment and Authorization     107  
Section 14.2
  Delegation of Duties     108  
Section 14.3
  Liability of the Administrative Agent     109  
Section 14.4
  Reliance by the Administrative Agent     109  
Section 14.5
  Notice of Default     110  
Section 14.6
  Credit Decision     110  
Section 14.7
  Indemnification     110  
Section 14.8
  The Administrative Agent in its Individual Capacity     111  
Section 14.9
  Successor Agent     111  
Section 14.10
  Withholding Tax     112  
Section 14.11
  Collateral Matters     113  
Section 14.12
  Restrictions on Actions by Lenders; Sharing of Payments     115  
Section 14.13
  Agency for Perfection     115  
Section 14.14
  Payments by Administrative Agent to the Lenders     116  
Section 14.15
  Settlement     116  
Section 14.16
  Letters of Credit; Intra-Lender Issues     120  
Section 14.17
  Concerning the Collateral and the Related Loan Documents     122  
Section 14.18
  Field Audit and Examination Reports; Disclaimer by Lenders     122  
Section 14.19
  Relation Among the Lenders     123  
Section 14.20
  Administrative Agent May File Proofs of Claim     123  
 
            ARTICLE 15 MISCELLANEOUS     124  
Section 15.1
  No Waivers; Cumulative Remedies     124  
Section 15.2
  Severability     124  
Section 15.3
  Governing Law; Choice of Forum; Service of Process     124  
Section 15.4
  Waiver of Jury Trial     126  
Section 15.5
  Survival of Representations and Warranties     127  
Section 15.6
  Other Security and Guaranties     127  
Section 15.7
  Fees and Expenses     127  
Section 15.8
  Notices and Information     128  
Section 15.9
  Waiver of Notices     130  
Section 15.10
  Binding Effect     131  
Section 15.11
  Indemnity of the Credit Providers by the Obligated Parties     131  
Section 15.12
  Limitation of Liability     132  
Section 15.13
  Final Agreement     132  
Section 15.14
  Counterparts     132  
Section 15.15
  Right of Setoff     133  
Section 15.16
  Confidentiality     133  
Section 15.17
  USA Patriot Act Notice     134  
Section 15.18
  Joint and Several Liability     134  
Section 15.19
  Contribution and Indemnification among the Obligated Parties     135  

          TABLE OF CONTENTS   iv    

 



--------------------------------------------------------------------------------



 



             
Section 15.20
  Agency of the Parent for Each Other Obligated Party     136  
Section 15.21
  Additional Borrowers and Guarantors     136  
Section 15.22
  Express Waivers By the Obligated Parties In Respect        
 
  of Cross Guaranties and Cross Collateralization     137  
Section 15.23
  Amendment and Restatement     138  

          TABLE OF CONTENTS   v    

 



--------------------------------------------------------------------------------



 



         
EXHIBITS:
       
 
       
Exhibit A
  —   Reserved
Exhibit B
  —   Form of Borrowing Base Certificate
Exhibit C
  —   Form of Compliance Certificate
Exhibit D
  —   Form of Notice of Borrowing
Exhibit E
  —   Form of Notice of Continuation/Conversion
Exhibit F
  —   Form of Assignment and Acceptance
 
       
SCHEDULES:
       
 
       
Schedule 1.1(A)
  —   Commitments
Schedule 1.1(B)
  —   Permitted Investments
Schedule 1.1(C)
  —   Permitted Liens
Schedule 1.1(D)
  —   Existing Letters of Credit
Schedule 1.1(E)
  —   Approved Foreign Account Debtors
Schedule 1.1(F)
  —   Additional Expenses
Schedule 7.3
  —   Organization; Authority; and Good Standing
Schedule 7.4
  —   Capitalization; Subsidiaries
Schedule 7.5
  —   Corporate name; Prior Transactions
Schedule 7.10
  —   Real Estate; Leases
Schedule 7.11
  —   Proprietary Rights
Schedule 7.12
  —   Trade Names
Schedule 7.13
  —   Litigation
Schedule 7.14
  —   Labor Matters
Schedule 7.15
  —   Environmental Matters
Schedule 7.18
  —   ERISA
Schedule 7.24
  —   Material Agreements
Schedule 7.25
  —   Bank Accounts
Schedule 7.26
  —   Commercial Tort Claims
Schedule 8.12
  —   Debt
Schedule 8.27
  —   Excluded Subsidiaries
Schedule 10.3
  —   Locations of Collateral
Schedule 10.6(a)
  —   Permitted Non-Lockbox Collections

          TABLE OF CONTENTS   vi    

 



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT
     This Amended and Restated Loan and Security Agreement, dated as of
September 7, 2005, is among the lending institutions from time to time party
hereto (such financial institutions, together with their respective successors
and assigns, are referred to hereinafter each individually as a “Lender” and
collectively as the “Lenders”), Bank of America, N.A., as administrative agent
for the Lenders (in its capacity as administrative agent, the “Administrative
Agent”), Mercury Air Group, Inc., a Delaware corporation (the “Parent”), and
each of its subsidiaries party from time to time hereto (such subsidiaries,
together with the Parent, are referred to hereinafter each individually as a
“Borrower” and collectively as the “Borrowers”) and each of the other Obligated
Parties (as hereinafter defined) signatory to this Agreement.
RECITALS:
     A. The Parent, certain of its subsidiaries (together with the Parent, the
“Original Borrowers”), the Administrative Agent, and the Lenders are parties to
that certain Loan Agreement dated as of July 29, 2004 (as amended, the “Original
Loan Agreement”), pursuant to which the Lenders have extended financial
accommodations to the Original Borrowers as provided therein.
     B. Each of the Guarantors (other than the Parent) guarantees all of the
indebtedness, liabilities, and obligations outstanding under the Original Loan
Agreement.
     C. The Obligated Parties have requested that the Lenders make available to
the Borrowers a revolving credit facility for loans and letters of credit, which
extensions of credit the Borrowers will use for the purposes permitted by
Section 8.23.
     D. The Lenders have agreed to make available to the Borrowers a revolving
credit facility upon the terms and conditions set forth in this Agreement.
     NOW, THEREFORE, in consideration of the mutual conditions and agreements
set forth in this Agreement, and for valuable consideration, the receipt of
which is hereby acknowledged, the Lenders, the Administrative Agent, and the
Obligated Parties hereby agree as follows.
ARTICLE 1
Definitions, Accounting Terms, and Interpretive Provisions
     Section 1.1 Definitions. Capitalized terms wherever used in this Agreement
and the other Loan Documents, unless otherwise defined therein, shall have the
meanings specified in this Section 1.1.
     “Account Debtor” means each Person obligated in any way on or in connection
with an Account, Chattel Paper, or General Intangible (including a payment
intangible).
     “Accounts” means “accounts”, as such term is defined in the UCC, and any
rights to payment for the sale or lease of goods or rendition of services,
whether or not they have been earned by performance.
AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT — Page 1

 



--------------------------------------------------------------------------------



 



     “Accommodation Payment” has the meaning specified in Section 15.19.
     “ACH Transactions” means any cash management, disbursement, or related
services, including overdrafts and the automated clearinghouse transfer of funds
by the Bank for the account of any Obligated Party.
     “Adjusted Net Earnings from Operations” means, with respect to any fiscal
period of any Person (the “subject Person”), net income of the subject Person on
a consolidated basis after provision for income taxes for such fiscal period, as
determined in accordance with GAAP and reported on the financial statements of
the subject Person for such fiscal period, excluding any and all of the
following included in the determination of such net income: (a) gain or loss
arising from the sale of any capital assets; (b) gain arising from any write-up
in the book value of any asset; (c) earnings of any other Person, substantially
all the assets of which have been acquired by the subject Person in any manner,
to the extent realized by such other Person prior to the date of acquisition;
(d) earnings of any other Person in which the subject Person has an ownership
interest unless (and only to the extent) such earnings shall actually have been
received by the subject Person in the form of cash distributions; (e) earnings
of any Person to which assets of the subject Person shall have been sold,
transferred, or disposed of, or into which the subject Person shall have been
merged, or that has been a party with the subject Person to any consolidation or
other form of reorganization, prior to the date of such transaction; (f) gain
arising from the acquisition of debt or equity securities of the subject Person
or from cancellation or forgiveness of Debt; (g) gain arising from extraordinary
items, as determined in accordance with GAAP, or from any other non-recurring
transaction; (h) those expenses set forth on Schedule 1.1(F); and (i) additional
non-recurring expenses incurred after the Closing Date to be approved in advance
by Administrative Agent.
     “Administrative Agent” means the Bank, solely in its capacity as
administrative agent for the Lenders, and any successor administrative agent.
     “Affiliate” means, (i) as to any Person excluding Parent (the “subject
Person”), any other Person that directly or indirectly, is in control of, is
controlled by, or is under common control with, the subject Person or that owns,
directly or indirectly, 5.0% or more of the outstanding Capital Stock of the
subject Person; and (ii) as to Parent, any Person, or group that is an investor,
that directly or indirectly is in control of, is controlled by, or is under
common control with Parent or that controls, directly or indirectly, 20.0% or
more of the voting power of Parent. A Person shall be deemed to control another
Person if the controlling Person possesses, directly or indirectly, the power to
direct or cause the direction of the management and policies of the other
Person, whether through the ownership of voting securities, by contract, or
otherwise.
     “Agent Advances” has the meaning specified in Section 2.2(j).
     “Agent-Related Persons” means the Administrative Agent, together with its
Affiliates, and the officers, directors, employees, counsel, representatives,
agents, and attorneys-in-fact of the Administrative Agent and its Affiliates.
AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT — Page 2

 



--------------------------------------------------------------------------------



 



     “Agent’s Liens” means the Liens in the Collateral granted to the
Administrative Agent, for the benefit of the Credit Providers, pursuant to the
terms of this Agreement and the other Loan Documents.
     “Aggregate Revolver Outstandings” means, at any time, the sum of: (a) the
unpaid balance of the Revolving Loans; (b) the aggregate undrawn face amount of
all outstanding Letters of Credit; and (c) the aggregate amount of any unpaid
reimbursement obligations in respect of Letters of Credit.
     “Agreement” means this Amended and Restated Loan and Security Agreement, as
it may be amended, restated, or otherwise modified from time to time.
     “Allocable Amount” has the meaning specified in Section 15.19.
     “Anniversary Date” means an anniversary of the Closing Date.
“Applicable Margin” means, as of the Closing Date,
     (a) with respect to Base Rate Revolving Loans and all other Obligations
(other than LIBOR Rate Loans), 0.50% per annum,
     (b) with respect to LIBOR Rate Revolving Loans, 2.25%,
     (c) with respect to the Unused Line Fee Percentage, 0.375% per annum; and
     (d) with respect to the Letter of Credit Fee Percentage, 2.00%,
in each case subject to adjustment from time to time thereafter to the
applicable percentage specified corresponding to the Fixed Charge Coverage
Ratio, as set forth below, respectively:

                                      Base Rate   LIBOR Rate           Letter of
Fixed Charge Coverage   Revolving   Revolving   Unused Line   Credit Ratio  
Loans   Loans   Fee Percentage   Fee Percentage
Greater than 1.35 to 1.00
    0.25 %     2.00 %     0.25 %     1.75 %
 
                               
Greater than 1.10 to 1.00 but less than or equal to 1.35 to 1.00
    0.50 %     2.25 %     0.375 %     2.00 %
 
                               
Less than or equal to 1.10 to 1.00
    0.75 %     2.50 %     0.375 %     2.25 %

For the purpose of determining any such adjustments to the Applicable Margin,
the Fixed Charge Coverage Ratio shall be determined, beginning with the Fiscal
Quarter ending June 30, 2006, based upon the Financial Statements of the Parent
and its Subsidiaries for the immediately preceding four Fiscal Quarters of the
Parent, and for each Fiscal Quarter of the Parent ending thereafter, delivered
to the Administrative Agent as required by Section 6.2(a) (with respect to the
Financial Statements as of the last day of each Fiscal Year) or
Section 6.2(b)(i) (with respect
AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT — Page 3

 



--------------------------------------------------------------------------------



 



to the Financial Statements for each of the other Fiscal Quarters of each Fiscal
Year), and, except as set forth below, any such adjustment, if any, shall become
effective prospectively on and after the first day of the calendar month
following the date of delivery of such Financial Statements and corresponding
compliance certificates to the Administrative Agent. Concurrently with the
delivery of such Financial Statements, the Parent shall deliver to the
Administrative Agent a certificate, signed by a Responsible Officer, setting
forth in reasonable detail the basis for the continuance of, or any change in,
the Applicable Margin. Notwithstanding the foregoing, if the Obligated Parties
fail to timely deliver any such Financial Statements to the Administrative
Agent, (i) the Applicable Margin shall be deemed to have been increased (to the
extent that the Applicable Margin otherwise determined in accordance with this
definition would be increased based on such Financial Statements), with
retroactive effect, as of the date that such Financial Statements were due to be
delivered to the Administrative Agent and (ii) if such Financial Statements are
delivered more than thirty days past the due date therefor, then the Applicable
Margin shall be deemed to be equal to the highest level set forth in the
preceding table. The Borrowers hereby authorize the Administrative Agent to
charge the Borrowers’ Loan Account for additional interest or fees payable by
the Borrowers as a result of any such retroactive increase in the Applicable
Margin as set forth above. If a Default or an Event of Default exists at the
time any reduction in the Applicable Margin is to be implemented, such reduction
shall not occur until the first day of the calendar month following the date on
which such Default or Event of Default is Waived or Cured.
     “Assignee” has the meaning specified in Section 13.2(a).
     “Assignment and Acceptance” has the meaning specified in Section 13.2(a).
     “Attorney Costs” means and includes all reasonable fees, expenses, and
disbursements of any law firm or other counsel engaged by the Administrative
Agent and the reasonably allocated costs and expenses of internal legal services
of the Administrative Agent.
     “Bank” means Bank of America, N.A., a national banking association, or any
successor entity thereto.
     “Bank Products” means each and any of the following types of services or
facilities extended to the Obligated Parties by the Bank or any Affiliate of the
Bank: (a) commercial credit cards; (b) cash management services (including
controlled disbursement services, ACH Transactions, and interstate depository
network services), (c) return items; (d) Hedge Agreements; and (e) foreign
exchange.
     “Bank Product Reserves” means all reserves that the Administrative Agent
from time to time establishes in its sole discretion for the Bank Products then
provided or outstanding.
     “Bankruptcy Code” means Title 11 of the United States Code (11 U.S.C. § 101
et seq.).
     “Base Rate” means, for any day, the rate of interest in effect for such day
as publicly announced from time to time by the Bank in Charlotte, North Carolina
as its “prime rate” (the “prime rate” being a rate set by the Bank based upon
various factors including the Bank’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate).
AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT — Page 4

 



--------------------------------------------------------------------------------



 



Any change in the prime rate announced by the Bank shall take effect at the
opening of business on the day specified in the public announcement of such
change. Each Interest Rate based upon the Base Rate shall be adjusted
simultaneously with any change in the Base Rate.
     “Base Rate Loans” means, collectively, the Base Rate Revolving Loans.
     “Base Rate Revolving Loan” means any portion of the Revolving Loans during
any period in which such portion bears interest based on the Base Rate.
     “Borrower” means, separately and individually, any of Parent, Maytag
Aircraft Corporation, Mercury Air Cargo, Inc., Mercfuel, Inc., Hermes Aviation,
Inc., and Swift Global Logistics, Inc. and any other Person who becomes a party
to this Agreement as a “Borrower” pursuant to the terms hereof, jointly,
severally, and collectively, and “Borrowers” means more than one or all of the
foregoing Persons, jointly, severally, and collectively, as the context
requires.
     “Borrowing” means (a) a borrowing hereunder consisting of Revolving Loans
made available to the Borrowers, or any of them, on the same day: (i) by the
Lenders; (ii) by the Bank (in the case of a Borrowing funded as a Non-Ratable
Loan); or (iii) by the Administrative Agent (in the case of a Borrowing
consisting of an Agent Advance); or (b) the issuance of a Letter of Credit
hereunder.
     “Borrowing Base” means, at any time, an amount equal to the lesser of
(a) the Maximum Revolver Amount or (b) the sum of, without duplication, (i) 85%
of the Net Amount of Eligible Accounts, other than Accounts owing by the federal
government of the U.S., plus (ii) the lesser of (A) $4,000,000 or (B) 85% of
Eligible Accounts owing by the federal government of the U.S., plus (iii) the
lesser of (A) $6,000,000 or (B) 85% of the Net Amount of Eligible Foreign
Accounts, minus (iv) Reserves.
     “Borrowing Base Certificate” means a certificate by a Responsible Officer
of the Borrowers, or the Parent on behalf of the Borrowers, substantially in the
form of Exhibit B (or another form acceptable to the Administrative Agent)
setting forth the calculation of the Borrowing Base, including a calculation of
each component thereof (including to the extent a Borrower has received notice
of any Reserve from the Administrative Agent, any of the Reserves included in
such calculation pursuant to clause (b) of the definition of Borrowing Base),
all in such detail as shall be satisfactory to the Administrative Agent. All
calculations of the Borrowing Base in connection with the preparation of any
Borrowing Base Certificate shall originally be made by the Borrowers, or the
Parent on behalf of the Borrowers, and certified to the Administrative Agent;
provided that the Administrative Agent shall have the right to review and
adjust, in the exercise of its credit judgment, any such calculation (a) to
reflect its estimate of declines in value of any of the Collateral described
therein, (b) to reflect the receipt of proceeds of the Collateral, and (c) to
the extent that such calculation is not made in accordance with the terms of
this Agreement.
     “Business Day” means (a) any day that is not a Saturday, Sunday, or a day
on which banks in Pasadena, California or Charlotte, North Carolina are required
or permitted to be closed and (b) with respect to all notices, determinations,
fundings, and payments in connection with the
AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT — Page 5

 



--------------------------------------------------------------------------------



 



LIBOR Rate or LIBOR Rate Loans, any day that is a Business Day pursuant to
clause (a) preceding and that is also a day on which trading in Dollars is
carried on by and between banks in the London interbank market.
     “Capital Adequacy Regulation” means any guideline, request, or directive of
any central bank or other Governmental Authority, or any other law, rule, or
regulation, whether or not having the force of law, in each case, regarding
capital adequacy of any bank or of any corporation controlling a bank.
     “Capital Expenditures” means, with respect to any Person, all payments made
by such Person with respect to the cost of any Fixed Asset or improvement, or
replacement, substitution, or addition thereto, that has a useful life of more
than one year, including those costs arising in connection with the direct or
indirect acquisition of such asset or improvement by way of increased product or
service charges or in connection with a Capital Lease, excluding (a) expenditure
of insurance proceeds to rebuild or replace any asset or improvement after a
casualty loss and (b) leasehold improvement expenditures for which such Person
is reimbursed promptly by the lessor.
     “Capital Lease” means any lease of property by a Person that, in accordance
with GAAP, should be reflected as a capital lease on the balance sheet of such
Person.
     “Capital Stock” means any and all corporate stock, units, shares,
partnership interests, membership interests, equity interests, rights,
securities, or other equivalent evidences of ownership (howsoever designated)
issued by any Person (whether certificated or uncertificated).
     “Change of Control” means the occurrence of any of the following:
(a) except as allowed by Section 8.9, the adoption of a plan relating to the
liquidation or dissolution of any Obligated Party; (b) the acquisition by any
“person” or “group” (as each such term is used in Section 13(d) and Section
14(d) of the Exchange Act) of a direct or indirect interest of more than 25% of
the outstanding voting Capital Stock of the Parent by way of merger or
consolidation or otherwise, excluding any acquisition by any “person” or “group”
who, as of the Closing Date, has a direct or indirect interest of more than
25.0% of the outstanding voting capital stock of the Parent; or (c) except as
allowed by Section 8.9, any Obligated Party (other than the Parent) shall cease
to be a Wholly-Owned Subsidiary of the Parent.
     “Chattel Paper” means “chattel paper”, as such term is defined in the UCC,
and any electronic chattel paper.
     “Clearing Account” means each bank account maintained with the Bank or a
Clearing Bank, subject to a Deposit Account Control Agreement providing for the
Administrative Agent’s dominion and control upon notice from the Administrative
Agent to such Clearing Bank, to which the funds of an Obligated Party (including
proceeds of Accounts and other Collateral) are deposited or credited, and that
is maintained in the name of the Administrative Agent or such Obligated Party
(as the Administrative Agent may determine) on terms acceptable to the
Administrative Agent. For purposes of this Agreement, “Clearing Account”
includes account No. 14593-24594 opened by Mercury Air Group, Inc. with the
Bank, and any additional Clearing Accounts opened by any Obligated Party with
the Bank and pledged in accordance with
AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT — Page 6

 



--------------------------------------------------------------------------------



 



Article 10, and any renewals or rollovers thereof, any successor or substitute
deposit accounts, including any such deposit account as it may have been
renumbered or retitled, any proceeds thereof (including any interest paid
thereon),and any general intangibles and choses in action arising therefrom or
related thereto. Whenever there is more than one Clearing Account, the term
“Clearing Account” shall refer to all such Clearing Accounts, collectively.
     “Clearing Bank” means any banking institution reasonably acceptable to the
Administrative Agent with whom a Clearing Account has been established.
     “Closing Date” means the date of this Agreement.
     “Code” means the Internal Revenue Code of 1986.
     “Collateral” has the meaning specified in Section 10.1.
     “Collateral Waiver Agreement” means any agreement, in form and substance
satisfactory to the Administrative Agent, between the Administrative Agent and
any landlord of any Obligated Party for any Real Estate where any Collateral is
located or any third party (including any bailee, consignee, customs broker,
processor, warehouseman, or other similar Person) in possession of any
Collateral, as such agreement may be amended, restated, or otherwise modified
from time to time.
     “Commitment” means, at any time with respect to a Lender, the principal
amount set forth beside such Lender’s name under the heading “Revolving
Commitment” on Schedule 1.1(A) or on the signature page of the most recent
Assignment and Acceptance to which such Lender is a party, as such Revolving
Commitment may be adjusted from time to time in accordance with the provisions
of this Agreement, and “Commitments” means, collectively, the aggregate amount
of the Commitment of each of the Lenders, collectively.
     “Compliance Certificate” has the meaning specified in Section 6.2(d).
     “Contaminant” means any material defined as waste, pollutant, hazardous
substance, toxic substance, hazardous waste, or special waste under any
Environmental Law (including petroleum or petroleum-derived substance or waste,
asbestos in any form or condition, and polychlorinated biphenyls), or any
constituent of any such substance or waste.
     “Continuation/Conversion Date” means the effective date of (a) any
continuation of LIBOR Rate Loans as LIBOR Rate Loans and (b) any conversion of
LIBOR Rate Loans to Base Rate Loans or of Base Rate Loans to LIBOR Rate Loans.
     “Covenant Testing Event” means (a) the Closing Date, (b) the date of the
occurrence of any Event of Default or (c) any date on which the Unused
Availability is less than $8,000,000.
     “Covenant Testing Period” means the period of time following any Covenant
Testing Event until Unused Availability, including any Suppressed Unused
Availability, is at least $10,000,000 for seventy-five (75) consecutive days
thereafter.
AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT — Page 7

 



--------------------------------------------------------------------------------



 



     “Credit Providers” means, collectively, the Administrative Agent (in its
capacity as administrative agent for the Lenders hereunder and as provider of
Agent Advances), the Lenders, the Bank (in its capacity as provider of
Non-Ratable Loans and Bank Products), the Letter of Credit Issuer, and the
Indemnified Persons, and “Credit Provider” means any of the foregoing,
individually.
     “Critical Borrowers” means, collectively, Parent, Maytag Aircraft
Corporation, Mercury Air Cargo, Inc., and Mercfuel, Inc.
     “Cured” means cured to the Administrative Agent’s sole satisfaction, to the
extent permitted by this Agreement or the other Loan Documents.
     “Debt” means, without duplication, with respect to any Person (the “subject
Person”) all liabilities, obligations, and indebtedness of the subject Person to
any other Person, of any kind or nature, now or hereafter owing, arising, due,
or payable, howsoever evidenced, created, incurred, acquired, or owing, whether
primary, secondary, direct, contingent, fixed, or otherwise, consisting of
indebtedness for borrowed money or the deferred purchase price of property,
excluding trade payables and the endorsement of checks and other similar
instruments in the ordinary course of business, but including, without in any
way limiting the generality of the foregoing: (a) in the case of the Obligated
Parties, the Obligations; (b) all such indebtedness, liabilities, and
obligations of any Person secured by any Lien on the subject Person’s property,
even if the subject Person shall not have assumed or become liable for the
payment thereof; provided that all such indebtedness, liabilities, and
obligations that are limited in recourse to such property shall be included in
Debt only to the extent of the book value of such property as would be shown on
a balance sheet of the subject Person prepared in accordance with GAAP; (c) all
such indebtedness, liabilities, and obligations created or arising under any
Capital Lease or conditional sale or other title retention agreement with
respect to property used or acquired by the subject Person, even if the rights
and remedies of the lessor, seller, or lender thereunder are limited to
repossession of such property; provided that all such indebtedness, liabilities,
and obligations that are limited in recourse to such property shall be included
in Debt only to the extent of the book value of such property as would be shown
on a balance sheet of the subject Person prepared in accordance with GAAP;
(d) all indebtedness, liabilities, and obligations under Guaranties of Debt;
(e) the present value (discounted at the Base Rate) of lease payments due under
synthetic leases; and (f) net obligations in respect of Hedge Agreements.
     “Default” means any event or circumstance that, with the giving of notice,
the lapse of time, or both, would (if not Cured, Waived, or otherwise remedied
during such time) constitute an Event of Default.
     “Default Rate” means a fluctuating per annum interest rate at all times
equal to the sum of (a) the otherwise applicable Interest Rate, plus (b) 2.00%
per annum. The Default Rate shall be adjusted simultaneously with any change in
the applicable Interest Rate.
     “Defaulting Lender” has the meaning specified in Section 14.15(c).
     “Deposit Account Control Agreement” means an agreement, including a blocked
account agreement, in form and substance satisfactory to the Administrative
Agent, among an Obligated
AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT — Page 8

 



--------------------------------------------------------------------------------



 



Party, a banking institution holding funds of such Obligated Party, and the
Administrative Agent with respect to collection and control of all deposits and
balances held in a Deposit Account maintained by such Obligated Party with such
banking institution.
     “Deposit Accounts” means “deposit accounts”, as such term is defined in the
UCC.
     “Dilution Reserve” means a reserve against the Borrowing Base, as
determined from time to time by the Administrative Agent in its sole and
absolute discretion, of one percent (1%) for each Dilution Reserve Percentage
Point, if any, in excess of five percent (5%).
     “Dilution Reserve Percentage Points” means a percent calculated on a
rolling 12 month basis by dividing (i) the sum of the Borrowers’ credits,
allowances, discounts, write-offs, contra-accounts, offsets and deductions which
reduce the value of Accounts, by (ii) Borrowers’ gross invoices related to the
Accounts.
     “Disposition” or “Dispose” means the sale, transfer, license, lease, or
other disposition (including any sale and leaseback transaction) of any property
by any Person.
     “Distribution” means, with respect to any Person (other than a natural
person) (a) the payment or making of any dividend or other distribution of
property by such Person in respect of its Capital Stock (or any options or
warrants for, or other rights with respect to, such Capital Stock), other than
distributions solely in such Person’s Capital Stock (or any options or warrants
for, or other rights with respect to, such Capital Stock) of the same class or
(b) the redemption, repurchase, retirement, or other acquisition by such Person
of any Capital Stock (or any options or warrants for, or other rights with
respect to, such Capital Stock) of such Person.
     “Documents” means “documents”, as such term is defined in the UCC, and
bills of lading, warehouse receipts, and other documents of title.
     “DOL” means the United States Department of Labor or any successor
department or agency.
     “Dollar” and “$” means dollars in the lawful currency of the U.S. Unless
otherwise specified, all payments under any Loan Document shall be made in
Dollars.
     “Early Termination Fee” has the meaning specified in Section 4.2.
     “Dominion Event” means (a) the Closing Date, (b) the date of the occurrence
of any Event of Default or (c) any date on which the Unused Availability is less
than $9,000,000.
     “Dominion Period” means the period of time following any Dominion Event
until Unused Availability, including any Suppressed Unused Availability, is at
least $10,000,000 for seventy-five (75) consecutive days thereafter.
     “EBITDA” means, with respect to any fiscal period of any Person (the
“subject Person”), Adjusted Net Earnings from Operations, plus, to the extent
deducted in the determination of Adjusted Net Earnings from Operations for such
fiscal period, (a) Interest Expense, (b) federal,
AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT — Page 9

 



--------------------------------------------------------------------------------



 



state, local, and foreign income taxes, and (c) depreciation and amortization,
in each case for the subject Person on a consolidated basis.
     “Eligible Accounts” means the Accounts of the Borrowers that the
Administrative Agent in the exercise of its reasonable credit judgment
determines to be Eligible Accounts. Without limiting the discretion of the
Administrative Agent to establish other criteria of ineligibility, Eligible
Accounts shall not, include any Account (except as may be otherwise specified
below):
     (a) that does not arise from the sale of Goods or rendition of services in
the ordinary course of business of a Borrower;
     (b) that is not subject to the Agent’s Liens that are perfected as to such
Account, or that is subject to any other Lien;
     (c) with respect to which either (i) more than 60 days have elapsed since
the original due date therefor, or (ii) more than 90 days have elapsed from the
date of the original invoice therefor, or (iii) no invoice has been issued;
     (d) with respect to which any of the representations, warranties,
covenants, and agreements contained in this Agreement are incorrect or have been
breached;
     (e) with respect to which (or any other Account due from the applicable
Account Debtor), in whole or in part, a check, promissory note, draft, trade
acceptance, or other instrument for the payment of money has been received,
presented for payment, and returned uncollected for any reason;
     (f) that is the subject of any debit memo or charge-back, but only to the
extent of such debit memo or charge-back;
     (g) with respect to which the applicable Borrower has extended the time for
payment without the consent of the Administrative Agent;
     (h) that represents a progress billing (for the purposes hereof, “progress
billing” means any invoice for goods sold or leased or services rendered under a
contract or agreement pursuant to which the Account Debtor’s obligation to pay
such invoice is conditioned upon such Borrower’s completion of any further
performance under such contract or agreement);
     (i) with respect to which any one or more of the following events has
occurred to the Account Debtor on such Account: (i) death or judicial
declaration of incompetency of such Account Debtor who is a natural person;
(ii) the filing by or against such Account Debtor of a request or petition for
liquidation, reorganization, arrangement, adjustment of debts, adjudication as a
bankrupt, winding-up, or other relief under the Bankruptcy Code or any other
Requirement of Law, now or hereafter in effect; (iii) the making of any general
assignment by such Account Debtor for the benefit of creditors; (iv) the
appointment of a receiver or trustee for such Account Debtor or for any of the
assets of such Account Debtor, including the appointment of or taking possession
by a “custodian,” as defined in the Bankruptcy Code; (v) the institution by or
against such
AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT — Page 10

 



--------------------------------------------------------------------------------



 



Account Debtor of any other type of insolvency proceeding (under the Bankruptcy
Code or otherwise) or of any formal or informal proceeding for the dissolution
or liquidation of, settlement of claims against, or winding up of affairs of,
such Account Debtor; (vi) the sale, assignment, or transfer of all or any
material part of the assets of such Account Debtor; (vii) the nonpayment
generally by such Account Debtor of its debts as they become due; or (viii) the
cessation of the business of such Account Debtor as a going concern;
     (j) with respect to which 50% or more of the aggregate Dollar amount of
outstanding Accounts owed at such time to the Borrowers by the Account Debtor
thereon is classified as ineligible pursuant to the other provisions of this
definition;
     (k) owed by an Account Debtor that: (i) does not maintain its chief
executive office in the U.S.; (ii) is not organized under the laws of the U.S.
or any political subdivision or state thereof; or (iii) is the government of any
foreign country or sovereign state, or of any state, province, municipality, or
other political subdivision thereof, or of any department, agency, public
corporation, or other instrumentality thereof, except to the extent that such
Account is secured or payable by a letter of credit the terms of which are
satisfactory to the Administrative Agent in its discretion and that is in the
possession of the Administrative Agent and that, together with all related
Letter-of-Credit Rights, is subject to a first priority Lien in favor of the
Administrative Agent, for the benefit of the Credit Providers; notwithstanding
the restrictions set forth in clauses (i) and (ii) above, an Account that
otherwise meets the criteria of an Eligible Account shall not be rendered
ineligible if the Account is billed to and collected from an operating office
within the U.S.;
     (l) except for those Accounts which are Permitted Affiliate Transactions,
owed by an Account Debtor that is an Affiliate, officer, director, or employee
of any Borrower or any Affiliate of any Borrower;
     (m) except as provided in clause (o) following, with respect to which
either the perfection, enforceability, or validity of the Agent’s Liens in such
Account, or the Administrative Agent’s right or ability to obtain direct payment
to the Administrative Agent of the proceeds of such Account, is governed by any
federal, state, or local statutory requirements other than those of the UCC;
     (n) owed by an Account Debtor to which an Obligated Party or any of its
Affiliates, is indebted in any way (including accrued liabilities), or that is
subject to any right of setoff or recoupment by the Account Debtor, unless the
Account Debtor has entered into an agreement acceptable to the Administrative
Agent to waive setoff rights, or if the Account Debtor thereon has disputed
liability or made any claim with respect to any other Account due from such
Account Debtor, but in each such case only to the extent of such indebtedness,
setoff, recoupment, dispute, or claim;
     (o) owed by (i) the government of the U.S., or any department, agency,
public corporation, or other instrumentality thereof, to the extent that the
Administrative Agent has requested that the Borrowers comply with the Federal
Assignment of Claims Act of
AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT — Page 11

 



--------------------------------------------------------------------------------



 



1940, as amended (31 U.S.C. § 3727 et seq.), and any other steps necessary to
perfect the Agent’s Liens therein, and the Borrowers have failed to do so to the
Administrative Agent’s satisfaction with respect to such Account, or (ii) any
state, municipality, or other political subdivision of the U.S., or any
department, agency, public corporation, or other instrumentality thereof and as
to which the Administrative Agent determines that its Lien therein is not or
cannot be perfected;
     (p) that represents a sale on a (i) cash or C.O.D. basis or
(ii) bill-and-hold, guaranteed sale, sale and return, sale on approval,
consignment, or other repurchase or return basis;
     (q) that is evidenced by a promissory note or other instrument or by
Chattel Paper;
     (r) with respect to which the Administrative Agent believes, in the
exercise of its reasonable credit judgment, that the prospect of collection of
such Account is impaired or that such Account may not be paid by reason of the
Account Debtor’s financial inability to pay;
     (s) except as may be permitted by the Administrative Agent in its sole
discretion, with respect to which the Account Debtor is located in any state
requiring the filing of a Notice of Business Activities Report or similar report
in order to permit the applicable Borrower to seek judicial enforcement in such
state of payment of such Account, unless such applicable Borrower has qualified
to do business in such state or has filed a Notice of Business Activities Report
or equivalent report for the then current year;
     (t) that arises out of finance or similar charges;
     (u) with respect to which the goods giving rise to such Account have not
been shipped and delivered to and accepted by, or have been rejected or objected
to by, the Account Debtor or the services giving rise to such Account have not
been performed by the applicable Borrower, and, if applicable, accepted by the
Account Debtor, or the Account Debtor revokes its acceptance of such goods or
services;
     (v) owed by an Account Debtor, or group of affiliated Account Debtors, that
is obligated to the Borrowers respecting Accounts the aggregate unpaid balance
of which (i) for each of Flight Options and Net Jets, Inc., separately, exceeds
twenty-five percent (25%) of the aggregate unpaid balance of all Eligible
Accounts owed to the Borrowers at such time by all of the Borrowers’ Account
Debtors, but only to the extent of such excess, provided, however, that in no
event shall the Availability generated by Accounts owing by either of Flight
Options or Net Jets, Inc. exceed $10,000,000, individually, (ii) for each of
CitationShares, Kalitta Air, CNS Cargo Network Services, Cielos de Peru and El
AL, separately, exceeds ten percent (10%) of the aggregate unpaid balance of all
Eligible Accounts owed to the Borrowers at such time by all of the Borrowers’
Account Debtors, but only to the extent of such excess, and (iii) for all other
Account Debtors of the Borrower, exceeds five percent (5%) of the aggregate
unpaid balance of all Eligible
AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT — Page 12

 



--------------------------------------------------------------------------------



 



Accounts owed to the Borrowers at such time by all of the Borrowers’ Account
Debtors, but only to the extent of such excess, notwithstanding the foregoing,
the concentration percentages set forth in clauses (i) through (iii) may be
reduced at any time by the Administrative Agent in its sole discretion;
     (w) that is the subject of any unreconciled variance between the aging of
Accounts delivered to the Administrative Agent, the general ledger of the
applicable Borrower, and the applicable Borrowing Base Certificate, excluding,
however, accrued Accounts for which an invoice has been issued but, provided,
that in no event shall the aggregate amount of accrued Accounts that otherwise
meet the definition of “Eligible Account” exceed thirty-three percent (33%) of
the aggregate unpaid balance of all Eligible Accounts owed to the Borrowers at
such time by all of the Borrowers’ Account Debtors;
     (x) that is owed by AirTrans; or
     (y) that the Administrative Agent determines in its reasonable credit
judgment is ineligible for any other reason.
     “Eligible Assignee” means: (a) a commercial bank, commercial finance
company, or other asset based lender having total assets in excess of One
Billion Dollars ($1,000,000,000); (b) any Lender listed on the signature pages
of this Agreement; (c) any Affiliate of any Lender; and (d) if an Event of
Default has occurred and is continuing, any Person reasonably acceptable to the
Administrative Agent.
     “Eligible Foreign Account” means an Account owing by (a) an Account Debtor
listed on Schedule 1.1(E) or (b) any other Account Debtor that has been
pre-approved, in the Administrative Agent’s sole discretion, consistent with
other existing Eligible Foreign Accounts, by the Administrative Agent in
writing, that (i) does not maintain its chief executive office in the U.S.; or
(ii) is not organized under the laws of the U.S. or any political subdivision or
state thereof located outside the U.S. and, but for the location of the Account
Debtor, would otherwise be classified as an Eligible Account. For purposes of
calculating Eligible Foreign Accounts, (x) Accounts owed by each of China
Eastern Airlines and China Southern Airlines, separately, shall be deemed
ineligible to the extent that the aggregate unpaid balance of which exceeds ten
percent (10%) of the aggregate unpaid balance of all Eligible Accounts owed to
the Borrowers at such time by all of the Borrowers’ Account Debtors, but only to
the extent of such excess, and (y) for all other Eligible Foreign Accounts owed
by Account Debtors of the Borrower, any such Account shall be deemed ineligible
to the extent that the aggregate unpaid balance of such Account exceeds five
percent (5%) of the aggregate unpaid balance of all Eligible Accounts owed to
the Borrowers at such time by all of the Borrowers’ Account Debtors, but only to
the extent of such excess. Notwithstanding the foregoing, the concentration
percentages set forth in the immediately preceding sentence may be reduced at
any time by the Administrative Agent in its sole discretion.
     “Environmental Compliance Reserve” means any reserve that the
Administrative Agent establishes from time to time in its reasonable credit
judgment after prior written notice to the Borrowers for amounts that are
reasonably likely to be expended by an Obligated Party in order
AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT — Page 13

 



--------------------------------------------------------------------------------



 



for such Obligated Party and its operations and property (a) to comply with any
notice from a Governmental Authority asserting non-compliance with any
Environmental Law or (b) to correct any such material non-compliance identified
in a report delivered to the Administrative Agent and the Lenders pursuant to
Section 8.7.
     “Environmental Law” means any Requirement of Law relating to environmental,
health, safety, and land use matters.
     “Environmental Lien” means a Lien in favor of any Governmental Authority or
any other Person for (a) any liability under any Environmental Law or
(b) damages arising from, or costs incurred by such Governmental Authority or
other Person in response to, a Release or threatened Release of a Contaminant
into the environment.
     “Equipment” means “equipment”, as such term is defined in the UCC, and all
machinery, equipment, furniture, furnishings, fixtures, and other tangible
personal property (except Inventory), including embedded software, motor
vehicles (certificated or uncertificated), aircraft, dies, tools, jigs, molds,
and office equipment, as well as all of such types of property leased by the
applicable Person and all of such Person’s rights and interests with respect
thereto under such leases (including options to purchase), together with all
present and future additions and accessions thereto, replacements therefor,
component and auxiliary parts and supplies used or to be used in connection
therewith, and all substitutes for any of the foregoing, and all manuals,
drawings, instructions, warranties and rights with respect thereto.
     “ERISA” means the Employee Retirement Income Security Act of 1974.
     “ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with an Obligated Party within the meaning of Section
414(b) or (c) of the Code (and Sections 414(m) and (o) of the Code for purposes
of provisions relating to Section 412 of the Code).
     “ERISA Event” means: (a) a Reportable Event with respect to a Pension Plan;
(b) a withdrawal by an Obligated Party or any ERISA Affiliate from a Pension
Plan subject to Section 4063 of ERISA during a plan year in which it was a
substantial employer (as defined in Section 4001(a)(2) of ERISA) or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by an Obligated Party or any ERISA
Affiliate from a Multi-employer Plan or notification that a Multi-employer Plan
is in reorganization or insolvent; (d) the filing of a notice of intent to
terminate, the treatment of a Plan amendment as a termination under Section 4041
or 4041A of ERISA, or the commencement of proceedings by the PBGC to terminate a
Pension Plan or the termination, insolvency, or reorganization of a
Multi-employer Plan; (e) the occurrence of an event or condition that might
reasonably be expected to constitute grounds under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Pension Plan
or Multi-employer Plan; or (f) the imposition of any liability under Title IV of
ERISA, other than for PBGC premiums due but not delinquent under Section 4007 of
ERISA, upon an Obligated Party or any ERISA Affiliate.
     “Event of Default” has the meaning specified in Section 11.1.
AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT — Page 14

 



--------------------------------------------------------------------------------



 



     “Exchange Act” means the Securities Exchange Act of 1934.
     “Existing Letters of Credit” means each of the letters of credit listed on
Schedule 1.1(D), issued under the Original Loan Agreement.
     “Federal Funds Rate” means, for any day, the rate per annum (rounded
upwards, if necessary, to the nearest 1/8th of 1.00%) equal to the weighted
average of the rates on overnight Federal funds transactions with members of the
Federal Reserve System arranged by Federal funds brokers on such day, as
published by the Federal Reserve Bank of New York on the Business Day next
succeeding such day; provided that (a) if such day is not a Business Day, the
Federal Funds Rate for such day shall be such rate on such transactions on the
next preceding Business Day as so published on the next succeeding Business Day
and (b) if no such rate is so published on such next succeeding Business Day,
the Federal Funds Rate for such day shall be the average rate charged to the
Bank on such day on such transactions as determined by the Administrative Agent.
     “FDIC” means the Federal Deposit Insurance Corporation, and any
Governmental Authority succeeding to any of its principal functions.
     “Federal Reserve Board” means the Board of Governors of the Federal Reserve
System or any successor thereto.
     “Financial Statements” means, according to the context in which used, the
financial statements referred to in Section 6.2 and Section 7.6 or any other
financial statements required to be given to the Administrative Agent pursuant
to this Agreement.
     “Fiscal Period” means one of the three fiscal periods in a Fiscal Quarter,
each of which is approximately one calendar month in duration. There are twelve
Fiscal Periods in each Fiscal year.
     “Fiscal Quarter” means a period of three calendar months (with respect to
the Parent) beginning on the first day of each July, October, January, and
April.
     “Fiscal Year” means, with respect to any Person, such Person’s fiscal year
for financial accounting purposes.
     “Fixed Assets” means, with respect to any Person, the Equipment and Real
Estate of such Person.
     “Fixed Charge Coverage Ratio” means, as of the end of any Fiscal Period of
the Parent, determined for the Parent and its Subsidiaries on a consolidated
basis for the preceding twelve Fiscal Periods, the ratio of EBITDA, divided by
Fixed Charges.
     “Fixed Charges” means, with respect to any fiscal period, determined for
any Person (the “subject Person”) on a consolidated basis, without duplication,
the sum of Interest Expense, Capital Expenditures (excluding, in the case of the
Obligated Parties, Capital Expenditures funded with Debt other than Revolving
Loans, but including, without duplication, principal payments with respect to
any such Debt), Distributions in respect of any Capital Stock,
AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT — Page 15

 



--------------------------------------------------------------------------------



 



scheduled principal payments of Debt (other than payments of the IRB Debt), and
federal, state, local, and foreign income taxes (not less than zero), excluding
deferred taxes.
     “Funding Account” has the meaning specified in Section 2.2(d).
     “Funding Date” means the date on which a Borrowing occurs.
     “GAAP” means generally accepted accounting principles and practices set
forth from time to time in the opinions and pronouncements of the Accounting
Principles Board and the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board (or
agencies with similar functions of comparable stature and authority within the
U.S. accounting profession) that are applicable to the circumstances as of the
date of determination.
     “General Intangibles” means, with respect to any Person, “general
intangibles”, as such term is defined in the UCC, and all other choses in action
and causes of action, intangible personal property of every kind and nature
(other than Accounts), including all contract rights, payment intangibles,
Proprietary Rights, corporate or other business records, inventions, designs,
blueprints, plans, specifications, patents, patent applications, trademarks,
service marks, trade names, trade secrets, goodwill, copyrights, computer
software, customer lists, registrations, licenses, franchises, tax refund
claims, any funds that may become due to such Person in connection with the
termination of any Plan or other employee benefit plan or any rights thereto and
any other amounts payable to such Person from any Plan or other employee benefit
plan, rights and claims against carriers and shippers, rights to
indemnification, business interruption insurance and proceeds thereof, property,
casualty or any similar type of insurance and any proceeds thereof, proceeds of
insurance covering the lives of key employees on which such Person is
beneficiary, rights to receive dividends, distributions, cash, Instruments and
other property in respect of or in exchange for pledged equity interests or
Investment Property and any letter of credit, guarantee, claim, security
interest or other security held by or granted to such Person.
     “Goods” means “goods” as such term is defined in the UCC.
     “Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any central bank (or similar monetary or
regulatory authority) thereof, any entity exercising executive, legislative,
judicial, regulatory, or administrative functions of or pertaining to
government, and any corporation or other entity owned or controlled, through
stock or capital ownership or otherwise, by any of the foregoing, and any
department, agency, board, commission, tribunal, committee, or instrumentality
of any of the foregoing.
     “Guarantor” means each of (a) Excel Cargo, Inc., Vulcan Aviation, Inc., and
Jupiter Airline Services, Inc. (b) the Borrowers and (c) each other Person who
becomes a party to any Guaranty Agreement pursuant to the terms of this
Agreement, and “Guarantors” means two or more of the foregoing Persons,
collectively.
     “Guaranty” means, with respect to any Person, all obligations of such
Person that in any manner directly or indirectly guarantee or assure, or in
effect guarantee or assure, the payment or performance of any indebtedness,
dividend, or other obligations of any other Person (the
AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT — Page 16

 



--------------------------------------------------------------------------------



 



“guaranteed obligations”), or assure or in effect assure the holder of the
guaranteed obligations against loss in respect thereof, excluding the
endorsement of checks and other similar instruments in the ordinary course of
business, but including any such obligations incurred through an agreement,
contingent or otherwise: (a) to purchase the guaranteed obligations or any
property constituting security therefor; (b) to advance or supply funds for the
purchase or payment of the guaranteed obligations or to maintain a working
capital or other balance sheet condition; or (c) to lease property or to
purchase any debt or equity securities or other property or services.
     “Guaranty Agreement” means, each of the Parent Guaranty Agreement and each
Subsidiary Guaranty Agreement, and “Guaranty Agreements” means all of such
agreements, collectively.
     “Hedge Agreement” means any and all transactions, agreements, or documents
now existing or hereafter entered into, that provide for an interest rate,
credit, commodity, or equity swap, cap, floor, collar, forward foreign exchange
transaction, currency swap, cross currency rate swap, currency option, or any
combination of, or option with respect to, these or similar transactions, for
the purpose of hedging a Person’s exposure to fluctuations in interest or
exchange rates, loan, credit exchange, security, or currency valuations, or
commodity prices.
     “Indemnified Liabilities” has the meaning specified in Section 15.11(a).
     “Indemnified Person” has the meaning specified in Section 15.11(a).
     “Insolvency Proceeding” means any bankruptcy, insolvency, liquidation,
receivership, assignment for the benefit of creditors, or any similar proceeding
or process.
     “Instruments” means “instruments”, as such term is defined in the UCC.
     “Intercompany Accounts” means all assets and liabilities, however arising,
that are due to the Parent or a Subsidiary of the Parent from, that are due from
the Parent or a Subsidiary of the Parent to, or that otherwise arise from any
transaction by the Parent or a Subsidiary of the Parent with, any Affiliate of
the Parent or a Subsidiary of the Parent.
     “Interest Expense” means, with respect to any Person for any fiscal period,
the aggregate amount of interest required to be paid or accrued during such
period on all Debt of such Person during such period, whether such interest was
or is required to be reflected as an item of expense or capitalized, including
payments consisting of interest in respect of Capital Leases or synthetic
leases, and including unused commitment fees, facility fees, and similar fees
and expenses in connection with the borrowing of money (including all fees and
expenses incurred in connection with Hedge Agreements entered into with respect
to any Debt).
     “Interest Payment Date” means, (a) the first day of each calendar month,
and (b) the Termination Date.
     “Interest Period” means, with respect to any LIBOR Rate Loan, the period
commencing on the Funding Date of such Loan or on the Continuation/Conversion
Date on which such Loan is continued as or converted into a LIBOR Rate Loan, and
ending on the date one, two, three, or
AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT — Page 17

 



--------------------------------------------------------------------------------



 



six months thereafter as selected by a Borrower in a Notice of Borrowing or
Notice of Continuation/Conversion, provided that:
          (a) if any Interest Period would otherwise end on a day that is not a
Business Day, such Interest Period shall be extended to the following Business
Day unless the result of such extension would be to carry such Interest Period
into another calendar month, in which event such Interest Period shall end on
the preceding Business Day;
          (b) any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and
          (c) no Interest Period shall extend beyond the Stated Termination
Date.
     “Interest Rate” means each or any of the interest rates, including the
Default Rate, set forth in Section 3.1.
     “Inventory” means “inventory”, as such term is defined in the UCC, and
inventory, goods, and merchandise to be furnished under any contract of service
or held for sale or lease, returned goods, raw materials, work-in-process,
finished goods (including embedded software), other materials and supplies of
any kind, nature, or description that are used or consumed in a Person’s
business or used in connection with the packing, shipping, advertising, selling,
or finishing of such goods, merchandise, and all documents of title or other
Documents representing them.
     “Investment” means any acquisition by an Obligated Party of property in
exchange for cash or other property, whether in the form of an acquisition of
Capital Stock, Debt, or other indebtedness or obligation, or the purchase or
acquisition of any other assets or property, or a loan, advance, capital
contribution, or subscription, excluding acquisitions in the ordinary course of
business of such Obligated Party of Real Estate, Equipment, and Inventory to be
used in the business of such Obligated Party.
     “Investment Property” means “investment property”, as such term is defined
in the UCC, and any: (a) securities, whether certificated or uncertificated;
(b) securities entitlements; (c) securities accounts; (d) commodity contracts;
and (e) commodity accounts.
     “IRB Debt” means the debt and obligations arising out of the $19,000,000
California Economic Development Financing Authority Variable Rate Demand Airport
Facilities Revenue Bonds, Series 1998 (Mercury Air Group, Inc. Project).
“IRS” means the Internal Revenue Service and any Governmental Authority
succeeding to any of its principal functions under the Code.
     “Latest Projections” means: (a) on the Closing Date and thereafter until
the Administrative Agent receives new projections pursuant to Section 6.2(e),
the projections of the Obligated Parties’ financial condition, results of
operations, and cash flow, in each case for the period commencing on April 1,
2005 and ending on June 30, 2006 and delivered to the
AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT — Page 18

 



--------------------------------------------------------------------------------



 



Administrative Agent prior to the Closing Date; and (b) thereafter, the
projections most recently received by the Administrative Agent pursuant to
Section 6.2(e).
     “Lender” means any of the lending institutions signatory to this Agreement
as specified on the signature pages hereto or in any Assignment and Acceptance
as a “Lender”, the Administrative Agent to the extent of any Agent Advance
outstanding, and the Banns any two or more of such Persons, collectively.
     “Letter of Credit” has the meaning specified in Section 2.4(a).
     “Letter of Credit Fee” has the meaning specified in Section 3.5.
     “Letter of Credit Fee Percentage” means with respect to any Letter of
Credit, on any date of determination, a per annum percf “Applicable Margin”,
plus, during the existence of any Event of Default, an additional 2.00% per
annum.
     “Letter of Credit Issuer” means the Bank or any Affiliate of the Bank.
     “Letter-of-Credit Rights” means “letter-of-credit rights”, as such term is
defined in the UCC, and any rights to payment or performance under a letter of
credit, whether or not the beneficiary, has demanded or is entitled to demand
payment or performance.
     “Letter of Credit Subfacility” means $22,500,000.
     “LIBOR Rate” means, for any Interest Period, with respect to LIBOR Rate
Loans, the rate of interest per annum determined pursuant to the following
formula:

     
LIBOR Rate =
  Offshore Base Rate      
 
  1.00 — Eurodollar Reserve Percentage

     Where,
“Eurodollar Reserve Percentage” means, for any day during any Interest Period,
the reserve percentage (expressed as a decimal, rounded upward to the next 1/8th
of 1.00%) in effect on such day applicable to member banks under regulations
issued from time to time by the Federal Reserve Board for determining the
maximum reserve requirement (including any emergency, supplemental, or other
marginal reserve requirement) with respect to Eurocurrency funding (currently
referred to as “Eurocurrency liabilities”). The LIBOR Rate for each outstanding
LIBOR Rate Loan shall be adjusted automatically as of the effective date of any
change in the Eurodollar Reserve Percentage.
“Offshore Base Rate” means the rate per annum appearing on Telerate Page 3750
(or any successor page) as the London interbank offered rate for deposits in
Dollars at approximately 11:00 a.m. (London time) two Business Days prior to the
first day of such Interest Period for a term comparable to such Interest Period.
AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT — Page 19

 



--------------------------------------------------------------------------------



 



If for any reason such rate is not available, the Offshore Base Rate shall be,
for any Interest Period, the rate per annum appearing on Reuters Screen LIBO
Page as the London interbank offered rate for deposits in Dollars at
approximately 11:00 a.m. (London time) two Business Days prior to the first day
of such Interest Period for a term comparable to such Interest Period; provided,
however, if more than one rate is specified on Reuters Screen LIBO Page, the
applicable rate shall be the arithmetic mean of all such rates. If for any
reason none of the foregoing rates is available, the Offshore Base Rate shall
be, for any Interest Period, the rate per annum determined by the Administrative
Agent as the rate of interest at which Dollar deposits in the approximate amount
of the LIBOR Rate Loan comprising part of such Borrowing would be offered by the
Bank’s London Branch to major banks in the offshore Dollar market at their
request at or about 11:00 a.m. (London time) two Business Days prior to the
first day of such Interest Period for a term comparable to such Interest Period.
     “LIBOR Rate Loans” means, collectively, the LIBOR Rate Revolving Loans.
     “LIBOR Rate Revolving Loan” means any portion of the Revolving Loans during
any period in which such portion bears interest based on the LIBOR Rate.
     “Lien” means: (a) any interest in property securing an obligation owed to,
or a claim by, a Person other than the owner of the property, whether such
interest is based on the common law, statute, or contract, and including a
security interest, charge, claim, or lien arising from a mortgage, deed of
trust, encumbrance, pledge, hypothecation, assignment, deposit arrangement,
agreement, security agreement, conditional sale or trust receipt or a lease,
consignment, or bailment for security purposes; (b) to the extent not included
under clause (a) preceding, any reservation, exception, encroachment, easement,
right-of-way, covenant, condition, restriction, lease, or other title exception
or encumbrance affecting property; and (c) any contingent or other agreement to
provide any of the foregoing.
     “Loan Account” means the loan account of the Borrowers, which account shall
be maintained by the Administrative Agent.
     “Loan Documents” means, collectively, this Agreement, the Mortgages, the
Guaranty Agreements, agreements providing for Bank Products, and any other
agreements, instruments, and documents heretofore, now, or hereafter evidencing,
securing, guaranteeing, or otherwise relating to the Obligations, the
Collateral, or any other aspect of the transactions contemplated by this
Agreement.
     “Loans” means, collectively, all loans and advances provided for in
Article 2.
     “Majority Lenders” means, at any time, Lenders whose Pro Rata Shares
aggregate more than 50.0% of the Commitments, provided, that the Commitment of
any Defaulting Lender and such Defaulting Lender’s right to vote on any issue
shall be excluded for the purpose of making any determination of Majority
Lenders but not for the purpose of determining the number of Lenders required to
comprise the Majority Lenders.
     AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT — Page 20

 



--------------------------------------------------------------------------------



 



     “Management Agreement” means: (a) with respect to any corporation, its
bylaws; (b) with respect to any limited liability company or other similar
entity, its operating agreement; (c) with respect to any limited partnership,
its partnership agreement; and (d) with respect to any other entity, any
agreement or other document similar in nature to any of the foregoing.
     “Margin Stock” means “margin stock” as such term is defined in
Regulation T, U, or X of the Federal Reserve Board.
     “Material Adverse Effect” means: (a) a material adverse change in, or a
material adverse effect upon, (i) the Collateral or (ii) the operations,
business, properties, prospects, or condition (financial or otherwise) of any
one of the four Critical Borrowers or the remaining Obligated Parties, taken as
a whole; (b) a material impairment of the ability of any Obligated Party or any
Affiliate of any Obligated Party to perform under any Loan Document to which it
is a party; or (c) a material adverse effect upon the legality, validity,
binding effect, or enforceability against any Obligated Party or any Affiliate
of any Obligated Party of any Loan Document to which it is a party.
     “Maximum Rate” means, at any time, the highest rate of interest the Lenders
may legally contract for, charge, or receive in respect of the Obligations as
allowed by any Requirement of Law.
     “Maximum Revolver Amount” means $45,000,000.
     “Mortgage” means and includes any mortgage, deed of trust, deed to secure
debt, assignment, or other instrument executed and delivered by any Obligated
Party to or for the benefit of the Administrative Agent by which the
Administrative Agent, for the benefit of the Credit Providers, acquires a Lien
on any Real Estate of such Obligated Party or a collateral assignment of such
Obligated Party’s interest under a lease of Real Estate, and all amendments,
modifications, and supplements thereto, and “Mortgages” means two or more of
such mortgages, deeds of trust, deeds to secure debt, assignments, and other
instruments, as the context requires.
     “Multi-employer Plan” means a “multi-employer plan” as defined in
Section 4001(a)(3) of ERISA that is or was at any time during the current
calendar year or the immediately preceding six calendar years contributed to by
an Obligated Party or any ERISA Affiliate.
     “Negative Pledge” means any agreement, contract, or other arrangement
whereby any Obligated Party is prohibited from, or would otherwise be in default
as a result of, creating, assuming, incurring, or suffering to exist, directly
or indirectly, any Lien on any of its assets in favor of the Administrative
Agent under the Loan Documents.
     “Net Amount of Eligible Accounts” means, at any time, the gross amount of
Eligible Accounts, and less returns, discounts, claims, credits, allowances,
accrued rebates, offsets, deductions, counterclaims, written disputes, and other
defenses of any nature at any time issued, owing, granted, outstanding,
available, or claimed.
     “Net Amount of Eligible Foreign Accounts” means, at any time, the gross
amount of Eligible Foreign Accounts, and less returns, discounts, claims,
credits, allowances, accrued
     AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT — Page 21

 



--------------------------------------------------------------------------------



 



rebates, offsets, deductions, counterclaims, written disputes, and other
defenses of any nature at any time issued, owing, granted, outstanding,
available, or claimed
     “Non-Consenting Lender” has the meaning specified in Section 13.1(e).
     “Non-Ratable Loan” and “Non-Ratable Loans” have the meanings specified in
Section 2.2(i).
     “Notice of Borrowing” has the meaning specified in Section 2.2(c).
     “Notice of Continuation/Conversion” has the meaning specified in Section
3.2(b).
     “Obligated Party” means each of the Borrowers and the Guarantors,
individually, and “Obligated Parties” means two or more of such Persons,
collectively.
     “Obligations” means all present and future loans, advances, liabilities,
obligations, covenants, duties, and debts owing the Obligated Parties, or any of
them, to the Administrative Agent, the Bank, the Letter of Credit Issuer, each
Indemnified Person, and the Lenders, arising under or pursuant to this Agreement
or any of the other Loan Documents, including the Guaranty Agreements and
Existing Letters of Credit, whether or not evidenced by any note, or other
instrument or document, whether arising from an extension of credit, opening of
a letter of credit, acceptance, loan, guaranty, indemnification or otherwise,
whether direct or indirect, absolute or contingent, due or to become due,
primary or secondary, as principal or guarantor, and including all principal,
interest, charges, expenses, fees, attorneys’ fees (including Attorney Costs),
filing fees and any other sums chargeable to any Obligated Party hereunder or
under any of the other Loan Documents. “Obligations” includes, without
limitation, (a) all debts, liabilities, and obligations owing by the Obligated
Parties now or hereafter arising from or in connection with the Letters of
Credit and (b) all debts, liabilities and obligations owing by the Obligated
Parties now or hereafter arising from or in connection with Bank Products.
     “Organization Certificate” means: (a) with respect to any corporation, its
articles or certificate of incorporation; (b) with respect to any limited
liability company or other similar entity, its certificate of formation or
organization; (c) with respect to any limited partnership, its certificate of
limited partnership; and (d) with respect to any other entity, any certificate
or other document similar in nature to any of the foregoing.
     “Original Loan Agreement” has the meaning specified in Recital A of this
Agreement.
     “Other Information” has the meaning specified in Section 15.8(e) in this
Agreement.
     “Other Taxes” means any present or future stamp or documentary taxes or any
other excise or property taxes, charges, or similar levies (excluding, in the
case of each Lender and the Administrative Agent, such taxes (including income
taxes or franchise taxes) as are imposed on or measured by each Lender’s or the
Administrative Agent’s gross or net income) that arise from any payment made
hereunder or from the execution, delivery, or registration of, or otherwise with
respect to, this Agreement or any other Loan Documents.
     “Parent” means Mercury Air Group, Inc., a Delaware corporation.
AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT — Page 22

 



--------------------------------------------------------------------------------



 



     “Parent Guaranty Agreement” means that certain Guaranty Agreement, dated
concurrently herewith, duly executed by the Parent in favor of the
Administrative Agent, for the benefit of the Credit Providers, as such agreement
may be amended, restated, or otherwise modified and in effect from time to time.
     “Participant” means any commercial bank, financial institution, or other
Person that is not an Affiliate of the Obligated Parties who shall have been
granted the right by any Lender to participate in the financing provided by such
Lender under this Agreement, and who shall have entered into a participation
agreement in form and substance satisfactory to such Lender.
     “Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001 (Pub.
L. No. 107-56, 115 Stat. 272 (Oct. 26, 2001)), as amended.
     “PBGC” means the Pension Benefit Guaranty Corporation or any Governmental
Authority succeeding to the functions thereof.
     “Pension Plan” means a pension plan (as defined in Section 3(2) of ERISA)
subject to Title IV of ERISA that any Obligated Party or any ERISA Affiliate
sponsors, maintains, or to which it makes, is making, or is obligated to make
contributions, or in the case of a Multi-employer Plan has made contributions at
any time during the immediately preceding five plan years.
     “Permitted Affiliate Transactions” means those Accounts which have been
created in an arms-length transaction and in the ordinary course of business by
and between any Borrower and any of Betty Ward, Pacific Air Cargo, Inc., Mariah
or Associated Energy Group.
     “Permitted Investment” means any Investment made by an Obligated Party at a
time when no Default or Event of Default exists or would result therefrom
consisting of: (a) Investments in direct obligations of the U.S., or any agency
thereof, or obligations guaranteed by the U.S., provided that such obligations
mature within one year from the date of acquisition thereof; (b) Investments in
certificates of deposit maturing within one year from the date of investment,
bankers’ acceptances, Eurodollar bank deposits, or overnight bank deposits, in
each case issued by, created by, or with a bank or trust company organized under
the laws of the U.S. or any state thereof having capital and surplus aggregating
at least One Hundred Million Dollars ($100,000,000); (c) Investments in
commercial paper given a rating of “A2” or better by Standard & Poor’s
Corporation or “P2” or better by Moody’s Investors Service, Inc. and maturing
not more than 90 days from the date of creation thereof; (d) Investments in
Hedge Agreements entered into for the purpose of limiting the amount of interest
payable under this Agreement; (e) Investments in mutual funds substantially all
of the assets of which are comprised of securities of the types described in
clause (a), clause (b), and clause (c) preceding; (f) Investments by any
Obligated Party in any Borrower; (g) Investments in an aggregate amount of not
greater than $1,000,000 used for the repurchase of any Borrower’s stock solely
in connection with a Recapitalization; and (h) existing Investments listed on
Schedule 1.1(B).
     “Permitted Liens” means:
          (a) the Agent’s Liens;
AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT — Page 23

 



--------------------------------------------------------------------------------



 



          (b) Liens, if any, that are described on Schedule 1.1(C) and Liens
that secure Debt permitted pursuant to clause (c) of Section 8.12, provided that
any Liens securing refunded, renewed, or extended Debt pursuant to such clause
(c) shall not attach to any assets other than those assets securing the Debt
being refunded, renewed, or extended;
          (c) Liens for (i) taxes, fees, assessments, or other charges of a
Governmental Authority that are not delinquent, and (ii) taxes, fees,
assessments, or other charges of a Governmental Authority in an amount not in
excess of $375,000, provided that the payment of such taxes, fees, assessments,
or other charges of a Governmental Authority referenced in this clause (ii) that
are due and payable is being contested in good faith and by appropriate
proceedings diligently pursued and as to which adequate financial reserves have
been established in accordance with GAAP on the applicable Obligated Party’s
books and records and a stay of enforcement of any such Lien is in effect;
          (d) Liens consisting of deposits made in the ordinary course of
business in connection with, or to secure payment of, obligations under worker’s
compensation, unemployment insurance, social security, and other similar laws,
or to secure the performance of bids, tenders, or contracts (other than for the
repayment of Debt) or to secure indemnity, performance, or other similar bonds
for the performance of bids, tenders, or contracts (other than for the repayment
of Debt) or to secure statutory obligations (other than Liens arising under
ERISA or Environmental Liens) or surety or appeal bonds, or to secure indemnity,
performance, or other similar bonds;
          (e) Liens securing the claims or demands of materialmen, mechanics,
carriers, warehousemen, landlords, and other similar Persons, provided that if
any such Lien arises from the nonpayment of such claims or demands when due,
such claims or demands do not exceed $375,000 in the aggregate;
          (f) Liens constituting encumbrances in the nature of reservations,
exceptions, encroachments, easements, rights of way, covenants running with the
land, and other similar title exceptions or encumbrances affecting any Real
Estate, provided that any such Liens do not in the aggregate materially
interfere with the use of such Real Estate in the ordinary conduct of an
Obligated Party’s business;
          (g) Liens that constitute purchase money Liens and secure Debt
permitted under clause (c) of Section 8.12 (including the lessors’ interests
under Capital Leases permitted under clause (c) of Section 8.12), but only to
the extent such Liens attach only to the Equipment acquired by the incurrence of
such Capital Leases and purchase money secured Debt;
          (h) Liens granted in connection with Permitted Subordinated Debt and
subject to a subordination agreement in form and substance satisfactory to the
Administrative Agent in its sole discretion;
          (i) Liens (i) arising from rights of setoff, but excluding any
requirement for provision of cash collateral, in favor of the Bank arising from
any agreement entered into in connection with any Obligated Party obtaining Bank
Products from the Bank and
AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT — Page 24

 



--------------------------------------------------------------------------------



 



(ii) arising in favor of the Letter of Credit Issuer under the applicable
application and reimbursement agreement delivered to the Letter of Credit Issuer
in connection with each Letter of Credit; and
          (j) Liens arising from judgments and attachments in connection with
court proceedings, provided that: (i) the attachment or enforcement of such
Liens would not otherwise result in an Event of Default hereunder; (ii) such
Liens are being contested in good faith by appropriate proceedings diligently
pursued; (iii) adequate financial reserves have been established on the
applicable Obligated Party’s books and records in accordance with GAAP; (iv) no
material Collateral is subject to a material risk of loss or forfeiture; (v) the
claims in respect of such Liens are fully covered by insurance (subject to
ordinary and customary deductibles); and (vi) a stay of execution pending appeal
or proceeding for review is in effect;
provided that (i) none of such Liens listed in clause (b) through clause (j)
preceding may attach to any Accounts of a Borrower, and (ii) none of such Liens
listed in clause (b) through clause (j) preceding, other than such Liens of a
type and to the extent provided by clause (e) preceding, may attach to any
Inventory owned by a Borrower.
     “Permitted Subordinated Debt” means debt subordinated on terms and with
documentation acceptable to Administrative Agent in its sole discretion.
     “Person” means any individual, sole proprietorship, partnership, limited
liability company, joint venture, trust, unincorporated organization,
association, corporation, Governmental Authority, or any other entity.
     “Plan” means an employee benefit plan (as defined in Section 3(3) of ERISA)
that any Obligated Party sponsors or maintains or to which any Obligated Party
makes, is making, or is obligated to make contributions and includes any Pension
Plan.
     “Platform” has the meaning specified in Section 15.8(e) in this Agreement.
     “Pro Rata Share” means, with respect to a Lender, a fraction (expressed as
a percentage), the numerator of which is the amount of such Lender’s Commitment
and the denominator of which is the sum of the amounts of all of the Lenders’
Commitments, or if no Commitments are outstanding, a fraction (expressed as a
percentage), the numerator of which is the amount of Loans owed to such Lender
and the denominator of which is the aggregate amount of the Loans owed to all
Lenders, in each case giving effect to a Lender’s participation in Non-Ratable
Loans and Agent Advances.
     “Proprietary Rights” means licenses, franchises, permits, patents, patent
rights, copyrights, works that are the subject matter of copyrights, trademarks,
service marks, trade names, trade styles, patent applications, copyright
applications, trademark and service mark applications, and licenses and rights
related to any of the foregoing, and any other rights under any of the
foregoing, extensions, renewals, reissues, divisions, continuations, and
continuations-in-part of any of the foregoing, and any rights to sue for past,
present and future infringement of any of the foregoing. With respect to the
Obligated Parties, “Proprietary Rights” includes, without limitation, all of the
items listed on Schedule 7.11.
AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT — Page 25

 



--------------------------------------------------------------------------------



 



     “Real Estate” means, with respect to any Person, such Person’s now or
hereafter owned or leased estates in real property (as applicable), including
fees, leaseholds, and future interests, together with such Person’s now or
hereafter owned or leased interests in the improvements thereon, the fixtures
attached thereto, and the easements appurtenant thereto.
     “Recapitalization” of a Person means a material change in the capital
structure of such Person resulting in the stock of such Person no longer being
traded on any stock exchange or over-the-counter market.
     “Release” means a release, spill, emission, leaking, pumping, injection,
deposit, disposal, discharge, dispersal, leaching, or migration of a Contaminant
into the indoor or outdoor environment or into or out of any Real Estate or
other property, including the movement of Contaminants through or in the air,
soil, surface water, groundwater, or Real Estate or other property.
     “Report” has the meaning specified in Section 14.18(a).
     “Reportable Event” means, any of the events set forth in Section 4043(b) of
ERISA or the regulations thereunder, other than any such event for which the
30 day notice requirement under ERISA has been waived in regulations issued by
the PBGC.
     “Required Lenders” means, at any time, Lenders whose Pro Rata Shares
aggregate more than 66?% of the Commitments, provided, that the Commitment of
any Defaulting Lender and such Defaulting Lender’s right to vote on any issue
shall be excluded for the purpose of making any determination of Required
Lenders but not for the purpose of determining the number of Lenders required to
comprise the Required Lenders.
     “Requirement of Law” means, as to any Person, any law (statutory or
common), treaty, rule, or regulation or determination of an arbitrator or of a
Governmental Authority, in each case applicable to or binding upon the Person or
any of its property or to which the Person or any of its property is subject.
     “Reserves” means any and all reserves that the Administrative Agent deems
necessary in its sole discretion to maintain with respect to the Collateral or
any Borrower that limit the availability of Borrowings hereunder or that
represent amounts the Administrative Agent or any Lender may be obligated to pay
in the future on behalf of an Obligated Party (including (a) Bank Product
Reserves, (b) reserves for accrued, unpaid interest on the Obligations,
(c) reserves for rent at the chief executive office of an Obligated Party,
except to the extent that either (x) the Administrative Agent determines that
such reserves are not necessary or (y) a landlord waiver acceptable to the
Administrative Agent has been entered into, (d) Environmental Compliance
Reserves, (e) reserves for customs charges and shipping charges relating to any
Inventory in transit, (f) reserves for warehousemen’s or bailees’ charges,
(g) reserves for taxes, fees, assessments, and other governmental charges, and
(h) a Dilution Reserve.
     “Responsible Officer” means, with respect to any Obligated Party, the chief
executive officer, the president, the chief financial officer, the treasurer,
the director of finance, any vice president, or any other officer having
substantially the same authority and responsibility as any of the foregoing.
AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT — Page 26

 



--------------------------------------------------------------------------------



 



     “Revolving Loans” has the meaning specified in Section 2.2(a) and includes
each Agent Advance and Non-Ratable Loan.
     “Sarbanes-Oxley Act” means the Sarbanes-Oxley Act of 2002 (Pub. L.
No. 107-204, 116 Stat. 745).
     “Settlement” has the meaning specified in Section 14.15(a)(i).
     “Settlement Date” has the meaning specified in Section 14.15(a)(i).
     “Software” means “software”, as such term is defined in the UCC, other than
software embedded in any category of Goods, including all computer programs and
all supporting information provided in connection with a transaction related to
any program.
     “Solvent” means, when used with respect to any Person, that at the time of
determination:
          (a) the assets of such Person, at a fair valuation, are in excess of
the total amount of its debts (including contingent liabilities);
          (b) the present fair saleable value of its assets is greater than its
probable liability on its existing debts as such debts become absolute and
matured;
          (c) it is then able and expects to be able to pay its debts (including
contingent debts and other commitments) as they mature; and
          (d) it has capital sufficient to carry on its business as conducted
and as proposed to be conducted.
For purposes of determining whether a Person is Solvent, the amount of any
contingent liability shall be computed as the amount that, in light of all the
facts and circumstances existing at such time, represents the amount that can
reasonably be expected to become an actual or matured liability.
     “Stated Termination Date” means September 6, 2007.
     “Subsidiary” means, with respect to any Person (the “subject Person”), any
corporation, association, partnership, limited liability company, joint venture,
or other business entity of which more than 50.0% of the voting Capital Stock,
is owned or controlled directly or indirectly by the subject Person, or one or
more of the Subsidiaries of the subject Person, or a combination thereof. Unless
the context otherwise clearly requires, references herein to a “Subsidiary”
refer to a Subsidiary of an Obligated Party.
     “Subsidiary Guaranty Agreement” means each Guaranty Agreement, dated
concurrently herewith, duly executed by any Obligated Party, other than the
Parent, in favor of the Administrative Agent, for the benefit of the Credit
Providers, as such agreement may be amended, restated, or otherwise modified and
in effect from time to time, and “Subsidiary Guaranty Agreements” shall mean all
such Subsidiary Guaranty Agreements, collectively.
AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT — Page 27

 



--------------------------------------------------------------------------------



 



     “Supporting Cash Deposit” has the meaning specified in Section 2.4(g).
     “Supporting Letter of Credit” has the meaning specified in Section 2.4(g).
     “Supporting Obligations” means “supporting obligations”, as such term is
defined in the UCC, including letters of credit and guaranties issued in support
of Accounts, Chattel Paper, Documents, General Intangibles, Instruments, or
Investment Property.
     “Suppressed Unused Availability” means the amount by which clause (b) of
the definition of Borrowing Base exceeds clause (a).
     “Taxes” means any and all present or future taxes, levies, imposts,
deductions, charges, or withholdings, and all liabilities with respect thereto,
excluding, in the case of the Administrative Agent and each Lender, such taxes
(including income taxes or franchise taxes) as are imposed on or measured by the
Administrative Agent’s or such Lender’s gross or net income in any jurisdiction
(whether federal, state, or local and including any political subdivision
thereof) under the laws of which the Administrative Agent or such Lender, as the
case may be, is organized or maintains a lending office.
     “Termination Date” means the earliest to occur of (a) the Stated
Termination Date, (b) the date the Commitments are terminated (i) by the
Borrowers pursuant to Section 4.2 or (ii) pursuant to Section 11.2, and (c) the
date this Agreement is otherwise terminated for any reason whatsoever pursuant
to the terms of this Agreement.
     “UCC” means the Uniform Commercial Code (or any successor statute), as in
effect from time to time, of the State of California or of any other state the
laws of which are required as a result thereof to be applied in connection with
the issue of perfection of security interests; provided that to the extent that
the UCC is used to define any term herein or in any other documents and such
term is defined differently in different Articles or Divisions of the UCC, the
definition of such term as contained in Article or Division 9 shall govern.
     “Unfunded Pension Liability” means the excess of a Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Plan’s assets, determined in accordance with the assumptions used for funding
the Pension Plan pursuant to Section 412 of the Code for the applicable plan
year.
     “Unused Availability” means, at any time, the Borrowing Base, minus the
Aggregate Revolver Outstandings.
     “Unused Letter of Credit Subfacility” means an amount equal to the Letter
of Credit Subfacility, minus the sum of (a) the aggregate undrawn amount of all
outstanding Letters of Credit, plus, without duplication, (b) the aggregate
unpaid reimbursement obligations with respect to all Letters of Credit.
     “Unused Line Fee” has the meaning specified in Section 3.4.
     “Unused Line Fee Percentage” has the meaning set forth in the definition of
“Applicable Margin”.
AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT — Page 28

 



--------------------------------------------------------------------------------



 



     “U.S.” means the United States of America.
     “Waived” means waived in writing by the Administrative Agent in accordance
with this Agreement and the other Loan Documents.
     “Wholly-Owned Subsidiary” means, with respect to any Person (the “subject
Person”), a Subsidiary all of the issued and outstanding Capital Stock (other
than directors’ qualifying shares) of which are owned by the subject Person or
one or more of the subject Person’s other Wholly-Owned Subsidiaries or by the
subject Person and one or more of the subject Person’s Wholly-Owned
Subsidiaries.
     Section 1.2 Accounting Terms. Any accounting term used in this Agreement
shall have, unless otherwise specifically provided herein, the meaning
customarily given to such term in accordance with GAAP, and all financial
computations in this Agreement shall be computed, unless otherwise specifically
provided herein, in accordance with GAAP as consistently applied and using the
same method for inventory valuation as used in the preparation of the Financial
Statements. If at any time any change in GAAP would affect the computation of
any financial covenant or requirement set forth in any Loan Document, and either
the Obligated Parties or the Majority Lenders shall request, the Administrative
Agent, the Lenders, and the Obligated Parties shall negotiate in good faith to
amend such covenant or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Majority Lenders);
provided that, until so amended, (a) such covenant or requirement shall continue
to be determined in accordance with GAAP prior to such change and (b) the
Obligated Parties shall provide to the Administrative Agent, with sufficient
copies for distribution by the Administrative Agent to each Lender, Financial
Statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.
     Section 1.3 Interpretive Provisions.
          (a) The meanings of defined terms are equally applicable to the
singular and plural forms of the defined terms. Terms used herein that are
defined in the UCC and are not otherwise defined herein have the meanings
specified therefor in the UCC.
          (b) The words “hereof,” “herein,” “hereunder,” and similar words refer
to this Agreement as a whole and not to any particular provision of this
Agreement. Section, Schedule, and Exhibit references are to this Agreement
unless otherwise specified. The term “documents” includes any and all
instruments, documents, agreements, certificates, indentures, notices, and other
writings, however evidenced. The term “including” is not limiting and means
“including, without limitation” or “including, but not limited to”, as the
context requires. In the computation of periods of time from a specified date to
a later specified date, the word “from” means “from and including”, the words
“to” and “until” each mean “to but excluding” and the word “through” means “to
and including”. The word “or” is not exclusive.
AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT — Page 29

 



--------------------------------------------------------------------------------



 



          (c) In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including,” the words “to”
and “until” each mean “to but excluding” and the word “through” means “to and
including.”
          (d) Unless otherwise expressly provided herein (i) references to
agreements (including this Agreement) and other contractual instruments shall be
deemed to include all subsequent amendments, restatements, and other
modifications thereto, but only to the extent such amendments, restatements, and
other modifications are not prohibited by the terms of any Loan Document, and
(ii) references to any statute or regulation are to be construed as including
all statutory and regulatory provisions consolidating, amending, replacing,
supplementing, or interpreting the statute or regulation.
          (e) The captions and headings of this Agreement and other Loan
Documents are for convenience of reference only and shall not affect the
interpretation of this Agreement and the other Loan Documents.
          (f) This Agreement and the other Loan Documents may use several
different limitations, tests, or measurements to regulate the same or similar
matters. All such limitations, tests, and measurements are cumulative and shall
each be performed in accordance with their terms.
          (g) For purposes of Section 11.1, a breach of a financial covenant
contained in Section 8.21 or Section 8.22 shall be deemed to have occurred as of
any date of determination thereof by the Administrative Agent or as of the last
day of any specified measuring period, regardless of when the Financial
Statements reflecting such breach are delivered to the Administrative Agent.
     Section 1.4 No Strict Construction. This Agreement and the other Loan
Documents are the result of negotiations among, and have been reviewed by
counsel to, the Administrative Agent, each Lender, and the Obligated Parties and
are the products of all parties. Accordingly, this Agreement and the other Loan
Documents shall not be construed against the Administrative Agent, the Lenders,
or the Obligated Parties merely because of their respective involvement in their
preparation.
ARTICLE 2
Loans and Letters of Credit
     Section 2.1 Credit Facility. Subject to the terms and conditions of this
Agreement, the Lenders agree to make available a credit facility for use by any
one or more of the Borrowers from time to time during the term of this
Agreement. Such credit facility shall be composed of a revolving credit facility
consisting of Revolving Loans and Letters of Credit as described in Section 2.2
and Section 2.4.
     Section 2.2 Revolving Loans.
          (a) Amounts. Subject to the terms and conditions of this Agreement,
each Lender severally, but not jointly, agrees, upon a Borrower’s request from
time to time on
AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT — Page 30

 



--------------------------------------------------------------------------------



 



any Business Day during the period from the Closing Date to the Termination
Date, to make revolving loans (the “Revolving Loans”) to the Borrowers in
amounts not to exceed such Lender’s Pro Rata Share of the Commitments. The
Lenders, however, in their unanimous discretion, may elect to make Revolving
Loans that would cause the Aggregate Revolver Outstandings to exceed the
Borrowing Base on one or more occasions, but if they do so, neither the
Administrative Agent nor the Lenders shall be deemed thereby to have changed the
limits of the Borrowing Base or to be obligated to exceed such limits on any
other occasion. If any requested Revolving Loan exceeds the Unused Availability
then the Lenders may refuse to make or may otherwise restrict the making of such
Revolving Loan, subject to the Administrative Agent’s authority, in its sole
discretion, to make Agent Advances pursuant to the terms of Section 2.2(j).
          (b) [Reserved.]
          (c) Procedure for Borrowing.
               (i) Each Borrowing of Revolving Loans shall be made upon a
Borrower’s irrevocable written notice delivered to the Administrative Agent in
the form of a notice of borrowing in the form of Exhibit D or such other form as
may be acceptable to the Administrative Agent in its sole discretion (any such
notice being referred to herein as a “Notice of Borrowing”), which must be
received by the Administrative Agent prior to 1:30 p.m. (Pasadena, California
time) (y) three Business Days prior to the requested Funding Date, in the case
of LIBOR Rate Revolving Loans or (z) on the requested Funding Date, in the case
of Base Rate Revolving Loans, specifying:
                    (A) the amount of the Borrowing, which in the case of LIBOR
Rate Revolving Loans shall be in an amount that is not less than One Million
Dollars ($1,000,000) or an integral multiple of One Million Dollars ($1,000,000)
in excess thereof;
                    (B) the requested Funding Date, which must be a Business
Day;
                    (C) whether the Revolving Loans requested are to be Base
Rate Revolving Loans or LIBOR Rate Revolving Loans; provided that if such
Borrower fails to specify whether any Revolving Loans are to be Base Rate
Revolving Loans or LIBOR Rate Revolving Loans, such request shall be deemed a
request for Base Rate Revolving Loans; and
                    (D) if the requested Revolving Loans are to be LIBOR Rate
Revolving Loans, the duration of the Interest Period; provided that if such
Borrower fails to select the duration of the Interest Period with respect to any
requested LIBOR Rate Revolving Loans, such Borrower shall be deemed to have
requested such Revolving Loans be made as LIBOR Rate Revolving Loans with an
Interest Period of one month in duration;
AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT — Page 31

 



--------------------------------------------------------------------------------



 



provided that with respect to the Borrowing to be made on the Closing Date, such
Borrowing will consist of Base Rate Revolving Loans only.
               (ii) With respect to any request for Base Rate Revolving Loans,
in lieu of delivering a Notice of Borrowing, a Borrower may give the
Administrative Agent telephonic notice of such request for advances to the
Funding Account not later than the required time specified in clause (i)
preceding. The Administrative Agent at all times shall be entitled to rely on
such telephonic notice in making any such Revolving Loans, regardless of whether
any written confirmation is received by the Administrative Agent.
               (iii) Whenever checks or other items are presented to the Bank
for payment against the Funding Account or any other Deposit Account maintained
by a Borrower with the Bank in an amount greater than the then available balance
in the Funding Account or such other Deposit Account, such presentation may, at
the election of the Administrative Agent in its sole discretion, be deemed to be
a request by the Borrowers for a Base Rate Revolving Loan on the date of such
presentation in an amount, subject to clause (i)(A) preceding, sufficient to
cover all such items presented in the Funding Account or such other Deposit
Account on such date.
               (iv) The Borrowers shall have no right to request LIBOR Rate
Revolving Loans during the existence of any Default or Event of Default.
          (d) Disbursement. On the Closing Date, the Borrowers shall deliver to
the Administrative Agent a notice setting forth the deposit account maintained
with the Bank (the “Funding Account”) to which the Administrative Agent is
authorized by the Borrowers to transfer the proceeds of the Revolving Loans
requested hereunder. Each of the Borrowers agrees that the Funding Account may
be established in the name of any other Borrower, and hereby agrees that the
Funding Account has been established for the benefit of all of the Borrowers for
receipt of the proceeds of Revolving Loans hereunder. Each Borrower hereby
appoints each other Borrower as its agent with respect to receipt of the
proceeds of Revolving Loans in the Funding Account as contemplated herein. The
Borrowers may designate a replacement Funding Account from time to time by
written notice to the Administrative Agent. Any designation by the Borrowers of
the Funding Account must be reasonably acceptable to the Administrative Agent.
          (e) Reliance Upon Authority; No Liability. The Administrative Agent is
entitled to rely conclusively on any individual’s request for Revolving Loans on
behalf of a Borrower, as long as the proceeds thereof are to be transferred to
the Funding Account. The Administrative Agent has no duty to verify the identity
of any individual representing himself or herself as a person authorized by any
Borrower to make such requests on its behalf. The Administrative Agent shall not
incur any liability to the Borrowers as a result of acting upon any notice
referred to in Section 2.2(c) and Section 2.2(d), that the Administrative Agent
reasonably believes to have been given by an officer or other person duly
authorized by a Borrower to request Revolving Loans on its behalf or for
otherwise acting under this Section 2.2. The crediting of Revolving
AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT — Page 32

 



--------------------------------------------------------------------------------



 



Loans to the Funding Account, or wire transfer to such Person as a Borrower
shall direct, shall conclusively establish the obligation of the Borrowers to
repay such Revolving Loans as provided herein.
          (f) Notice Irrevocable. Any Notice of Borrowing (or telephonic notice
in lieu thereof) made pursuant to Section 2.2(c) shall be irrevocable and the
Borrowers shall be bound to borrow the funds requested therein in accordance
therewith.
          (g) The Administrative Agent’s Election. Promptly after receipt of a
Notice of Borrowing (or telephonic notice in lieu thereof), the Administrative
Agent shall elect in its discretion to have the terms of Section 2.2(h),
Section 2.2(i), or Section 2.2(j), if applicable, apply to such requested
Borrowing. If the Bank declines in its sole discretion to make a Non-Ratable
Loan pursuant to Section 2.2(i), the terms of Section 2.2(h) shall apply to the
requested Borrowing unless such requested Borrowing is to be made by the
Administrative Agent as an Agent Advance pursuant to Section 2.2(j).
          (h) Making of Revolving Loans. If the Administrative Agent elects to
have the terms of this Section 2.2(h) apply to a requested Borrowing, then
promptly after receipt of a Notice of Borrowing or telephonic notice in lieu
thereof, the Administrative Agent shall notify the Lenders by telecopy,
telephone, or e-mail of the requested Borrowing. Each Lender shall transfer its
Pro Rata Share of the requested Borrowing to the Administrative Agent in
immediately available funds, to the account from time to time designated by the
Administrative Agent, not later than 12:00 noon (Pasadena, California time) on
the applicable Funding Date. After the Administrative Agent’s receipt of all
proceeds of such requested Borrowing, the Administrative Agent shall make the
proceeds of such requested Borrowing available to the applicable Borrower on the
applicable Funding Date by transferring same day funds to the Funding Account.
Unless the Lenders in their unanimous discretion consent otherwise, no Borrowing
under this clause (h) shall be permitted if the requested Borrowing exceeds the
Unused Availability on the applicable Funding Date prior to giving effect to
such requested Borrowing.
          (i) Making of Non-Ratable Loans. If the Administrative Agent elects,
with the consent of the Bank, to have the terms of this Section 2.2(i) apply to
a requested Borrowing, the Bank shall make a Revolving Loan in the amount of
such requested Borrowing available to the Borrowers on the applicable Funding
Date by transferring same day funds to the Funding Account. Each Revolving Loan
made solely by the Bank pursuant to this Section 2.2(i) is referred to
hereinafter as a “Non-Ratable Loan,” and such Revolving Loans are collectively
referred to as the “Non-Ratable Loans.” Each Non-Ratable Loan shall be subject
to all the terms and conditions applicable to other Revolving Loans except that
all payments of principal and interest thereon shall be payable to the Bank
solely for its own account. The Administrative Agent shall not request the Bank
to make any Non-Ratable Loan if (A) the Administrative Agent has received
written notice from any Lender that one or more of the applicable conditions
precedent set forth in Article 9 will not be satisfied on the requested Funding
Date for the applicable Borrowing or (B) the requested Borrowing exceeds the
Unused Availability on the applicable Funding Date prior to giving effect to
such requested Borrowing. The
AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT — Page 33

 



--------------------------------------------------------------------------------



 



Non-Ratable Loans shall be secured by the Agent’s Liens in and to the Collateral
and shall constitute Base Rate Revolving Loans and Obligations hereunder.
          (j) Agent Advances. Subject to the limitations set forth below, the
Administrative Agent is authorized by the Borrowers and the Lenders, from time
to time in the Administrative Agent’s sole discretion, after the occurrence of a
Default or an Event of Default or at any time that any of the other conditions
precedent set forth in Article 9 have not been satisfied, to make Base Rate
Revolving Loans to the Borrowers or any Borrower on behalf of the Lenders, in an
aggregate amount outstanding at any time not to exceed ten percent (10%) of the
Borrowing Base at such time, that the Administrative Agent, in its reasonable
business judgment, deems necessary or desirable: (i) to preserve or protect the
Collateral, or any portion thereof; (ii) to enhance the likelihood of, or
maximize the amount of, repayment of the Loans and other Obligations (including
through the Borrowers using any proceeds of such Revolving Loans to pay payroll
and associated tax obligations); or (iii) to pay any other amount chargeable to
the Borrowers pursuant to the terms of this Agreement, including costs, fees,
and expenses as described in Section 15.7 (any of such advances are herein
referred to as “Agent Advances”); provided that after giving effect to the
making of any Agent Advance, the Aggregate Revolver Outstandings shall not
exceed the Maximum Revolver Amount. The Required Lenders may at any time revoke
the Administrative Agent’s authorization to make Agent Advances. Any such
revocation must be in writing and shall become effective prospectively upon the
Administrative Agent’s receipt thereof. The Agent Advances shall be secured by
the Agent’s Liens in and to the Collateral and shall constitute Base Rate
Revolving Loans and Obligations hereunder.
     Section 2.3 [Reserved.]
     Section 2.4 Letters of Credit.
          (a) Agreement to Cause to Issue. Subject to the terms and conditions
of this Agreement, the Administrative Agent agrees to cause the Letter of Credit
Issuer to issue for the account of any of the Borrowers (whether one or more)
one or more commercial/documentary and standby letters of credit (each a “Letter
of Credit” and collectively, the “Letters of Credit”) from time to time during
the term of this Agreement.
          (b) Amounts; Outside Expiration Date. The Administrative Agent shall
not cause to be issued any Letter of Credit at any time if: (i) the maximum face
amount of the requested Letter of Credit is greater than the Unused Letter of
Credit Subfacility at such time; (ii) the maximum undrawn amount of the
requested Letter of Credit and all commissions, fees, and charges due from such
Borrower in connection with the opening thereof exceeds the Unused Availability
prior to giving effect to issuance of such requested Letter of Credit;
(iii) such Letter of Credit has an expiration date later than 30 days prior to
the Stated Termination Date; or (iv) such Letter of Credit has an expiration
date later than twelve calendar months from the date of issuance for standby
letters of credit and six calendar months from the date of issuance for
commercial/documentary letters of credit, provided that any Letter of Credit
issued hereunder may, subject to this clause (iv) and the other provisions of
this Section 2.4,
AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT — Page 34

 



--------------------------------------------------------------------------------



 



include an “evergreen” or automatic renewal provision of the type referenced in
Section 2.4(d)(iii) without contravening the requirement contained in this
Section 2.4(b).
          (c) Other Conditions. In addition to being subject to the satisfaction
of the applicable conditions precedent contained in Article 9, the obligation of
the Administrative Agent to cause any Letter of Credit to be issued is subject
to the following conditions precedent having been satisfied in a manner
satisfactory to the Administrative Agent and the Letter of Credit Issuer:
               (i) the Borrowers shall have delivered to the Letter of Credit
Issuer, at such times and in such manner as the Letter of Credit Issuer may
prescribe, an application in form and substance satisfactory to the Letter of
Credit Issuer and reasonably satisfactory to the Administrative Agent for the
issuance of the Letter of Credit and such other documents as may be required
pursuant to the terms thereof, and the form, terms, and purpose of the proposed
Letter of Credit shall be reasonably satisfactory to the Administrative Agent
and the Letter of Credit Issuer (provided that in the event any term of such
application or any other document is inconsistent with the terms of this
Agreement and the Letter of Credit Issuer is either the same Person as the
Administrative Agent or any Lender, then the terms of this Agreement shall be
controlling); and
               (ii) as of the date of issuance, no order of any court,
arbitrator, or Governmental Authority shall purport by its terms to enjoin or
restrain money center banks generally from issuing letters of credit of the type
and in the amount of the proposed Letter of Credit, and no law, rule, or
regulation applicable to money center banks generally and no request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over money center banks generally shall prohibit, or
request that the Letter of Credit Issuer refrain from, the issuance of letters
of credit generally or the issuance of such Letter of Credit.
          (d) Issuance of Letters of Credit.
               (i) Request for Issuance. If any Borrower wishes to cause the
issuance of a Letter of Credit, it shall notify the Administrative Agent and the
Letter of Credit Issuer in writing of such request for issuance at least three
Business Days prior to the proposed issuance date. Such notice shall be
irrevocable and must specify the original face amount of the Letter of Credit
requested, the Business Day of issuance of such requested Letter of Credit,
whether such Letter of Credit may be drawn in a single or in partial draws, the
Business Day on which the requested Letter of Credit is to expire, the purpose
for which such Letter of Credit is to be issued, and the beneficiary of the
requested Letter of Credit. The applicable Borrower shall attach to such notice
the proposed form of the Letter of Credit.
               (ii) Responsibilities of the Administrative Agent; Issuance. As
of the Business Day immediately preceding the requested issuance date of the
Letter of
AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT — Page 35

 



--------------------------------------------------------------------------------



 



Credit set forth in the notice from a Borrower pursuant to Section 2.4(d)(i),
the Administrative Agent shall determine (A) the amount of the Unused Letter of
Credit Subfacility, and (B) the Unused Availability. If the face amount of the
requested Letter of Credit is not greater than the Unused Letter of Credit
Subfacility (prior to giving effect to issuance of such requested Letter of
Credit) and the amount of such requested Letter of Credit and all commissions,
fees, and charges due from the Borrower in connection with the opening thereof
do not exceed the Unused Availability (prior to giving effect to issuance of
such requested Letter of Credit), the Administrative Agent shall cause the
Letter of Credit Issuer to issue the requested Letter of Credit on the requested
issuance date if the other conditions hereof and of the application for such
requested Letter of Credit are met.
               (iii) Extensions and Amendments. The Administrative Agent shall
not be obligated to cause the Letter of Credit Issuer to extend, renew, or amend
any Letter of Credit issued pursuant hereto unless the requirements of this
Section 2.4 are met as though a new Letter of Credit were being requested and
issued. With respect to any Letter of Credit that contains any “evergreen” or
automatic renewal provision, each Lender shall be deemed to have consented to
any such extension or renewal unless such Lender shall have provided to the
Administrative Agent written notice that such Lender declines to consent to any
such extension or renewal at least 30 days prior to the date on which the Letter
of Credit Issuer is entitled to decline to extend or renew such Letter of
Credit; provided that, notwithstanding the foregoing, if all of the requirements
of this Section 2.4 are met and no Default or Event of Default exists, no Lender
may decline to consent to any such extension or renewal.
          (e) Payments Pursuant to Letters of Credit. The Borrowers agree to
reimburse the Letter of Credit Issuer immediately for any draw under any Letter
of Credit and to pay the Letter of Credit Issuer the amount of all other charges
and fees payable to the Letter of Credit Issuer under or in connection with any
Letter of Credit immediately when due, irrespective of any claim, setoff,
defense, or other right that any Borrower may have at any time against the
Letter of Credit Issuer or any other Person. Each drawing under any Letter of
Credit shall constitute a request by the Borrower for whose account such Letter
of Credit was issued for a Borrowing of a Base Rate Revolving Loan in the amount
of such drawing. The Funding Date with respect to such Borrowing shall be the
date of such drawing.
          (f) Indemnification; Exoneration; Power of Attorney.
               (i) Indemnification. In addition to amounts payable as elsewhere
provided in this Section 2.4, each Borrower agrees to protect, indemnify, pay,
and save the Lenders, the Administrative Agent, and the Letter of Credit Issuer
harmless from and against any and all claims, demands, liabilities, damages,
losses, costs, charges, and expenses (including reasonable attorneys’ fees and
Attorney Costs) that any Lender, the Administrative Agent, or the Letter of
Credit Issuer may incur or be subject to as a consequence, direct or indirect,
of the
AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT — Page 36

 



--------------------------------------------------------------------------------



 



issuance of any Letter of Credit. The foregoing indemnity shall not apply to the
Letter of Credit Issuer to the extent of any wrongful honor or dishonor of a
drawing against any Letter of Credit. The Borrowers’ obligations under this
Section 2.4(f) shall survive payment of all other Obligations.
               (ii) Assumption of Risk by the Borrowers. As among the Borrowers,
the Lenders, the Administrative Agent, and the Letter of Credit Issuer, the
Borrowers assume all risks of the acts and omissions of, or misuse of any of the
Letters of Credit by, the respective beneficiaries of such Letters of Credit. In
furtherance and not in limitation of the foregoing, the Lenders, the
Administrative Agent, and the Letter of Credit Issuer shall not be responsible
for: (A) the form, validity, sufficiency, accuracy, genuineness, or legal effect
of any document submitted by any Person in connection with the application for
and issuance of and presentation of drafts with respect to any of the Letters of
Credit, even if it should prove to be in any or all respects invalid,
insufficient, inaccurate, fraudulent, or forged; (B) the validity or sufficiency
of any instrument transferring or assigning or purporting to transfer or assign
any Letter of Credit or the rights or benefits thereunder or proceeds thereof,
in whole or in part, that may prove to be invalid or ineffective for any reason;
(C) the failure of the beneficiary of any Letter of Credit to comply duly with
conditions required in order to draw upon such Letter of Credit, except to the
extent that such failure is due to the gross negligence or willful misconduct of
the Administrative Agent; (D) errors, omissions, interruptions, or delays in
transmission or delivery of any messages, by mail, cable, telegraph, telex, or
otherwise, whether or not they be in cipher; (E) errors in interpretation of
technical terms; (F) any loss or delay in the transmission or otherwise of any
document required in order to make a drawing under any Letter of Credit or of
the proceeds thereof; (G) the misapplication by the beneficiary of any Letter of
Credit of the proceeds of any drawing under such Letter of Credit; (H) any
consequences arising from causes beyond the control of the Lenders, the
Administrative Agent, or the Letter of Credit Issuer, including any act or
omission, whether rightful or wrongful, of any present or future de jure or de
facto Governmental Authority; or (I) the Letter of Credit Issuer’s honor of a
draw for which the draw or any certificate fails to comply in any respect with
the terms of the Letter of Credit. None of the foregoing shall affect, impair,
or prevent the vesting of any rights or powers of the Administrative Agent, any
Lender, or, subject to Section 2.4(f)(iv), the Letter of Credit Issuer under
this Section 2.4(f).
               (iii) Exoneration. Without limiting the foregoing, no action or
omission whatsoever by the Administrative Agent, any Lender, or the Letter of
Credit Issuer under or in connection with any of the Letters of Credit or any
related matters shall result in any liability of the Administrative Agent, any
Lender, or the Letter of Credit Issuer to any Borrower, or relieve any Borrower
of any of its obligations hereunder to any such Person, except to the extent
that such action or omission is due to the gross negligence or willful
misconduct of the Administrative Agent.
AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT — Page 37

 



--------------------------------------------------------------------------------



 



               (iv) Rights Against the Letter of Credit Issuer. Nothing
contained in this Section 2.4(f) is intended to limit any Borrower’s rights, if
any, with respect to the Letter of Credit Issuer that arise as a result of the
letter of credit application and related documents executed by and between such
Borrower and the Letter of Credit Issuer.
               (v) Account Party. Each Borrower hereby authorizes and directs
the Letter of Credit Issuer to name any Borrower as the “Account Party” in any
Letter of Credit and to deliver to the Administrative Agent all instruments,
documents, and other writings and property received by the Letter of Credit
Issuer pursuant to each such Letter of Credit, and to accept and rely upon the
Administrative Agent’s instructions and agreements with respect to all matters
arising in connection with each such Letter of Credit or the application
therefor.
          (g) Supporting Letter of Credit; Cash Collateral. If, notwithstanding
the provisions of Section 2.4(b) and Section 12.1, any Letter of Credit is
outstanding upon the termination of this Agreement, then upon such termination
the Borrowers shall deposit with the Administrative Agent, for the benefit of
the Administrative Agent, the Letter of Credit Issuer, and the Lenders, with
respect to each such Letter of Credit then outstanding, either: (i) a standby
letter of credit (a “Supporting Letter of Credit”) in form and substance
satisfactory to the Administrative Agent, issued by an issuer satisfactory to
the Administrative Agent in its sole discretion in an amount equal to 105% of
the undrawn face amount of such Letter of Credit, plus any fees and expenses
associated with such Letter of Credit, under which Supporting Letter of Credit
the Administrative Agent is entitled to draw amounts necessary to reimburse the
Administrative Agent, the Letter of Credit Issuer, and the Lenders for payments
to be made by the Administrative Agent, the Letter of Credit Issuer, and the
Lenders under such Letter of Credit and any fees and expenses associated with
such Letter of Credit; or (ii) cash (a “Supporting Cash Deposit”) in an amount
equal to 105% of the undrawn face amount of such Letter of Credit, plus any fees
and expenses associated with such Letter of Credit. Such Supporting Letter of
Credit or Supporting Cash Deposit shall be held by the Administrative Agent, for
the benefit of the Administrative Agent, the Letter of Credit Issuer, and the
Lenders, as credit support or security for, and to provide for the payment of,
the aggregate undrawn amount of such Letters of Credit remaining outstanding.
          (h) Existing Letters of Credit. The Borrowers, the Lenders, and the
Administrative Agent agree that the Existing Letters of Credit shall be deemed
to be Letters of Credit issued hereunder for all purposes of this Agreement as
if each of such Existing Letter of Credit were issued on the Closing Date, and
the Letter of Credit Issuer shall be entitled to all of the benefits as Letter
of Credit Issuer and to all of the obligations of the Borrowers and the Lenders
with respect thereto under this Agreement.
     Section 2.5 Bank Products. Any Obligated Party may obtain Bank Products
from the Bank or any of the Bank’s Affiliates, although no Obligated Party is
required to do so. To the extent Bank Products are provided by an Affiliate of
the Bank, the Obligated Parties agree to indemnify and hold the Administrative
Agent and the Bank harmless from any and all costs and obligations now or
hereafter incurred by any of the Credit Providers that arise from any
AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT — Page 38

 



--------------------------------------------------------------------------------



 



indemnity given by the Bank to its Affiliates related to such Bank Products;
provided, however, nothing contained herein is intended to limit any Obligated
Party’s rights, with respect to the Bank or its Affiliates, if any, that arise
as a result of the execution of documents by and between such Obligated Party
and the Bank or its Affiliates that relate to Bank Products. The agreement
contained in this Section 2.5 shall survive termination of this Agreement. Each
Obligated Party acknowledges and agrees that the obtaining of Bank Products from
the Bank or its Affiliates (a) is in the sole and absolute discretion of the
Bank or its Affiliates, and (b) is subject to all rules and regulations of the
Bank or its Affiliates.
ARTICLE 3
INTEREST AND FEES
     Section 3.1 Interest.
          (a) Interest Rates. All outstanding Obligations shall bear interest on
the unpaid principal amount thereof (including, to the extent permitted by law,
on accrued interest thereon not paid when due) from the date made or incurred
until paid in full in cash or cash equivalent at a rate determined by reference
to the Base Rate or the LIBOR Rate, as applicable, plus the Applicable Margin as
set forth below, but not to exceed the Maximum Rate. If at any time Loans are
outstanding with respect to which a Borrower has not delivered to the
Administrative Agent a notice specifying the basis for determining the interest
rate applicable thereto in accordance herewith, such Loans shall be Base Rate
Loans and bear interest at a rate determined by reference to the Base Rate until
notice to the contrary has been given to the Administrative Agent in accordance
with this Agreement and such notice has become effective. Except as otherwise
provided herein, the outstanding Obligations shall bear interest as follows:
               (i) for all Base Rate Loans and other Obligations (other than
LIBOR Rate Loans) at a fluctuating per annum rate equal to the lesser of (A) the
Base Rate, plus the Applicable Margin or (B) the Maximum Rate; and
               (ii) for all LIBOR Rate Loans at a per annum rate equal to the
lesser of (A) the LIBOR Rate, plus the Applicable Margin or (B) the Maximum
Rate.
Each change in the Base Rate shall be reflected in the interest rate described
in clause (i) preceding as of the effective date of such change. Subject to
Section 3.3, all interest charges on the Obligations shall be computed on the
basis of a year of 360 days and actual days elapsed (which results in more
interest being paid than if computed on the basis of a 365 day year).
          (b) Interest Payments. The Borrowers shall pay to the Administrative
Agent, for the benefit of the Lenders, accrued interest in arrears on each
Interest Payment Date, as applicable.
          (c) Default Rate. During the existence of any Default or Event of
Default if the Administrative Agent or the Majority Lenders in their discretion
so elect, the
AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT — Page 39

 



--------------------------------------------------------------------------------



 



Obligations shall, subject to Section 3.3, bear interest at a rate per annum
equal to the lesser of (i) the Default Rate applicable thereto or (ii) the
Maximum Rate.
          (d) Interest Periods. After giving effect to any Borrowing of any
LIBOR Rate Loan, there may not be more than four (4) different Interest Periods
in effect hereunder.
     Section 3.2 Continuation and Conversion Elections.
          (a) A Borrower may upon irrevocable written notice to the
Administrative Agent in accordance with Section 3.2(b):
               (i) provided that Borrowing of LIBOR Rate Loans is permitted
pursuant to Section 2.2, elect, as of any Business Day, in the case of Base Rate
Loans to convert any such Base Rate Loans (or any part thereof in an amount not
less than One Million Dollars ($1,000,000), or that is in an integral multiple
of One Million Dollars ($1,000,000) in excess thereof) into LIBOR Rate Loans;
               (ii) provided that Borrowing of LIBOR Rate Loans is permitted
pursuant to Section 2.2, elect, as of the last day of the applicable Interest
Period, to continue any LIBOR Rate Loans having Interest Periods expiring on
such day (or any part thereof) in an amount not less than One Million Dollars
($1,000,000), or that is in an integral multiple of One Million Dollars
($1,000,000) in excess thereof as LIBOR Rate Loans; or
               (iii) elect, as of any Business Day subject to Section 5.4, in
the case of LIBOR Rate Loans to convert any such LIBOR Rate Loans (or any part
thereof not being continued pursuant to clause (ii) preceding) into Base Rate
Loans;
provided that if at any time the aggregate amount of LIBOR Rate Loans in respect
of any Borrowing is reduced, by payment, prepayment, or conversion of part
thereof to be less than One Million Dollars ($1,000,000), such LIBOR Rate Loans
shall automatically convert into Base Rate Loans; provided, further, that if the
notice shall fail to specify the duration of the Interest Period of any LIBOR
Rate Loan to result from any such continuation or conversion, such Interest
Period shall be one month in duration.
          (b) For any continuation or conversion pursuant to clause (a)
preceding, the Borrowers shall deliver a notice of continuation/conversion in
the form of Exhibit E or such other form as may be acceptable to the
Administrative Agent in its sole discretion (any such notice being referred to
herein as a “Notice of Continuation/Conversion”) to the Administrative Agent not
later than 12 noon (Pasadena, California time) at least three Business Days in
advance of the Continuation/Conversion Date specifying:
               (i) the proposed Continuation/Conversion Date;
               (ii) the aggregate amount of such Loans to be continued or
converted and, if continuing LIBOR Rate Loans, the specific Loans (or portions
thereof) to be continued or converted;
AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT — Page 40

 



--------------------------------------------------------------------------------



 



               (iii) the type of Loans resulting from the proposed continuation
or conversion; and
               (iv) the duration of any requested Interest Period, provided,
however, the Borrowers may not select an Interest Period that ends after the
Stated Termination Date.
          (c) If upon the expiration of any Interest Period applicable to LIBOR
Rate Loans, the Borrowers have failed to timely select a new Interest Period to
be applicable to such LIBOR Rate Loans, the Borrowers shall be deemed to have
elected to convert such LIBOR Rate Loans into Base Rate Loans effective as of
the expiration date of such Interest Period.
          (d) On or before the deadline set forth in clause (b) preceding, in
lieu of delivering a Notice of Continuation/Conversion, the Borrowers may give
the Administrative Agent telephonic notice of any request for a continuation or
conversion. The Administrative Agent shall be entitled to rely on such
telephonic notice in continuing or converting such Loans, regardless of whether
any written confirmation is received.
          (e) The Administrative Agent will promptly notify each Lender of its
receipt of a Notice of Continuation/Conversion. All continuations and
conversions shall be made ratably according to the respective outstanding
principal amounts of the Loans held by each Lender with respect to which such
notice was given.
          (f) After giving effect to any continuation or conversion of any LIBOR
Rate Loan, there may not be more than four (4) different Interest Periods in
effect hereunder.
          (g) The Borrowers shall have no right to convert any Base Rate Loans
into LIBOR Rate Loans or to continue any LIBOR Rate Loans as LIBOR Rate Loans
during the existence of any Default or Event of Default.
     Section 3.3 Maximum Interest Rate. In no event shall any Interest Rate
provided for in this Agreement exceed the Maximum Rate. If any Interest Rate,
absent the limitation set forth in this Section 3.3, would otherwise exceed the
Maximum Rate, then such Interest Rate shall be the Maximum Rate, and, if in the
future, such Interest Rate would otherwise be less than the Maximum Rate, then
such Interest Rate shall remain at the Maximum Rate until such time as the
amount of interest paid hereunder equals the amount of interest that would have
been paid if the Interest Rate had not been limited to the Maximum Rate. In the
event that, upon payment in full of the Obligations, the total amount of
interest paid or accrued under the terms of this Agreement is less than the
total amount of interest that would, but for this Section 3.3, have been
charged, paid, or accrued if the Interest Rate otherwise set forth in this
Agreement had at all times been in effect, then the Borrowers shall, to the
extent permitted by applicable law, pay the Administrative Agent, for the
account of the Lenders, an amount equal to the excess of: (a) the lesser of
(i) the amount of interest that would have been charged, paid, or accrued if the
Maximum Rate had, at all times, been in effect or (ii) the amount of interest
that would have been charged, paid, or accrued had the Interest Rate otherwise
set forth in this Agreement, at all times, been in effect; over (b) the amount
of interest actually charged, paid, or accrued under this
AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT — Page 41

 



--------------------------------------------------------------------------------



 



Agreement. If a court of competent jurisdiction determines that the
Administrative Agent and/or any Lender has charged, received, or demanded
interest and other charges hereunder in excess of the Maximum Rate, such excess
shall be deemed charged, received, or demanded on account of, and shall
automatically be applied to reduce, the Obligations other than interest, in the
inverse order of maturity, and if there are no Obligations outstanding, the
Administrative Agent and/or such Lender shall refund to the Borrowers (as
applicable) such excess.
     Section 3.4 Unused Line Fee. Subject to Section 3.3, until the Revolving
Loans have been paid in full and this Agreement and the Commitments are
terminated, the Borrowers agree to pay to the Administrative Agent, for the
account of the Lenders in accordance with their respective Pro Rata Shares, on
the first day of each calendar month and on the Termination Date, an unused line
fee (the “Unused Line Fee”) equal to the Unused Line Fee Percentage per annum,
multiplied by the amount by which the Maximum Revolver Amount exceeded the sum
of the average daily outstanding amount of the Revolving Loans and the average
daily undrawn face amount of all outstanding Letters of Credit during the
immediately preceding calendar month or shorter period if calculated for the
first calendar month following the Closing Date or on the Termination Date.
Subject to Section 3.3, the Unused Line Fee shall be computed on the basis of a
360 day year for the actual number of days elapsed. For purposes of calculating
the Unused Line Fee pursuant to this Section 3.4, any payment received by the
Administrative Agent (if received prior to 12:00 noon (Pasadena, California
time)) shall be deemed to be credited to the Borrowers’ Loan Account on the
Business Day such payment is received by the Administrative Agent.
     Section 3.5 Letter of Credit Fees and Expenses.
          (a) Subject to Section 3.3, the Borrowers agree to pay to the
Administrative Agent, for the account of the Lenders in accordance with their
respective Pro Rata Shares a fee (the “Letter of Credit Fee”) equal to the
Letter of Credit Fee Percentage, multiplied by the average undrawn face amount
of each Letter of Credit issued and outstanding hereunder. The Letter of Credit
Fee shall be computed (i) on the basis of a 360 day year for the actual number
of days elapsed and (ii) payable monthly in arrears on the first day of each
month following any month in which a Letter of Credit was issued and/or in which
a Letter of Credit remained outstanding and on the Termination Date.
          (b) Subject to Section 3.3, the Borrowers agree to pay to the Letter
of Credit Issuer, for its sole benefit, (i) all out-of-pocket costs, fees, and
expenses incurred by the Letter of Credit Issuer in connection with the
application for, processing, issuance, renewal, extension, or amendment of any
Letter of Credit and (ii) a “fronting fee” in an amount equal to 0.125% of the
face amount of such Letter of Credit on the date of issuance, renewal, or
extension of each Letter of Credit.
AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT — Page 42

 



--------------------------------------------------------------------------------



 



ARTICLE 4
PRINCIPAL PAYMENTS AND PREPAYMENTS
     Section 4.1 Repayment.
          (a) Revolving Loans. The Borrowers shall repay the outstanding
principal balance of the Revolving Loans, together with all other non-contingent
Obligations, including all accrued and unpaid interest thereon, on the
Termination Date (or with respect to any Bank Products, any applicable earlier
date). The Borrowers may prepay the Revolving Loans, in whole or in part, at any
time and from time to time and, subject to the terms of this Agreement, reborrow
prior to the Termination Date. In addition, and without limiting the generality
of the foregoing, the Borrowers shall immediately pay to the Administrative
Agent, for the account of the Lenders, the amount, if any and without
duplication, by which the Aggregate Revolver Outstandings exceed the lesser of
the Borrowing Base or the Maximum Revolver Amount.
          (b) [Reserved.]
          (c) Payments. All payments to be made by the Borrowers with respect to
the Loans shall be made without setoff, recoupment, or counterclaim. Unless
otherwise expressly provided herein, all payments by the Borrowers shall be made
to the Administrative Agent, for the account of the Lenders, to the account
designated by the Administrative Agent and shall be made in Dollars and in
immediately available funds, no later than 12:00 noon (Pasadena, California
time) on the date specified herein. Any payment received by the Administrative
Agent after such time shall be deemed to have been received on the following
Business Day and any applicable interest or fee shall continue to accrue.
     Section 4.2 Termination of Credit Facility. The Borrowers may terminate
this Agreement upon at least ten Business Days prior written notice thereof to
the Administrative Agent, upon (a) the payment in full of all outstanding
Revolving Loans, together with accrued and unpaid interest thereon, and the
cancellation and return of all outstanding Letters of Credit (or alternatively
with respect to each such Letter of Credit, the furnishing to the Administrative
Agent of either a Supporting Cash Deposit or a Supporting Letter of Credit as
required by Section 2.4(g)), (b) the payment of the Early Termination Fee
defined in the following sentence, and (c) the payment in full of all
reimbursable expenses and other Obligations (including any amount due under
Section 5.4) together with accrued and unpaid interest thereon. Subject to
Section 3.3, if this Agreement is terminated at any time prior to the Stated
Termination Date, whether pursuant to this Section or pursuant to Section 11.2,
the Borrowers shall pay to the Administrative Agent, for the account of the
Lenders, an early termination fee (the “Early Termination Fee”) determined in
accordance with the following table:
AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT — Page 43

 



--------------------------------------------------------------------------------



 



      Period during which early termination occurs   Early Termination Fee
Prior to the first Anniversary Date
  1.00% of the Maximum Revolver Amount
 
   
On or after the first Anniversary Date, but prior to the Stated Termination Date
  .50% of the Maximum Revolver Amount

Notwithstanding the foregoing, no such Early Termination Fee shall be payable in
the event this Agreement is terminated in connection with refinancing of the
Obligations in connection with either of the following two transactions: (i) a
transaction in which the Bank or any of its Affiliates arranges replacement
financing or (ii) a transaction involving replacement financing with a third
party in connection with a Recapitalization in which the Bank and its Affiliates
are first granted a right of first refusal, on substantially the same terms and
conditions as given to the third party, to provide such replacement financing,
and (x) the Bank or its Affiliates fails to notify the Borrowers within 45 days
of receipt of a financing proposal from the Borrowers with respect to such third
party offer that it will provide such replacement financing, or (y) the Bank or
its Affiliates does not close a replacement financing within ninety days of
receipt of a financing proposal from the Borrowers with respect to such third
party offer; provided, however, that the replacement financing with such third
party must close within six months of notification by the Borrowers to the Bank
of the proposed financing from such third party. The Maximum Revolver Amount
shall not be reduced except in connection with termination of the Commitments
and payment in full of all Obligations as provided by this Section 4.2 or as
otherwise provided in Section 11.2.
     Section 4.3 Mandatory Prepayment of the Loans. Without limiting
Section 4.1, each of the Borrowers agrees to make a prepayment with respect to
the outstanding Loans and other Obligations as follows:
          (a) On any Business Day, if the Aggregate Revolver Outstandings exceed
the Borrowing Base, the Borrowers shall immediately pay to the Administrative
Agent, for the account of the Lenders, the amount (if any) of such excess for
application to the principal amount of the Revolving Loans.
          (b) During a Dominion Period, all cash proceeds received by any
Borrower from the Disposition or sale of Inventory or collection of Accounts in
the ordinary course of business shall be applied to repayment of the Obligations
on the Business Day received as specified in Section 4.6(c).
          (c) The Borrowers shall pay to the Administrative Agent, for the
account of the Lenders, on the date of any Disposition of any property,
excluding proceeds received from any Disposition pursuant to clause (b) of
Section 8.9 that are to be reinvested in replacement assets by the applicable
Obligated Party within 120 days of receipt and proceeds received pursuant to
clause (b) preceding, all net cash proceeds received by any Obligated Party in
connection with such Disposition, for application to the Obligations as provided
in Section 4.6(c); provided that any proceeds that are to be reinvested as
provided herein shall be paid to the Administrative Agent, for the account of
the Lenders, on the date received for application to the Revolving Loans as
provided in Section 4.6(c).
AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT — Page 44

 



--------------------------------------------------------------------------------



 



As used in this Section 4.3(c), “net cash proceeds” means the proceeds of any
applicable Disposition, minus (i) commissions and other reasonable and customary
transaction costs, fees, and expenses properly attributable to such transaction
and payable by such Obligated Party in connection therewith (in each case, paid
to non-Affiliates), (ii) transfer taxes, (iii) amounts payable to holders of
Liens (to the extent such Liens constitute Permitted Liens hereunder), if any,
and (iv) an appropriate reserve for income taxes in accordance with GAAP in
connection therewith.
     (d) During a Dominion Period, all cash payments or other cash proceeds
received by any Obligated Party constituting proceeds of a Distribution, loan,
or other advance (other than a Distribution, loan or advance by an Obligated
Party to an Obligated Party) to such Obligated Party, excluding proceeds of
Revolving Loans, such proceeds that are proceeds of a loan or advance from one
Borrower to another Obligated Party, and other than such proceeds which are
proceeds of a loan or advance permitted under clause (c) through clause (h) of
Section 8.12, shall be paid to the Administrative Agent, promptly upon such
receipt, for application to the Obligations as specified in Section 4.6(c).
     (e) During a Dominion Period, upon any issuance of any Capital Stock of any
Obligated Party, no later than two Business Days after such issuance, the
Borrowers shall make a prepayment in an amount equal to the proceeds of such
issuance, net of underwriting discounts, commissions, and other reasonable and
customary transaction costs, fees, and expenses properly attributable to such
transaction and payable by such Obligated Party in connection therewith (in each
case paid to Persons who are not Affiliates of any Obligated Party) for
application to the Obligations in accordance with Section 4.6(c).
No provision contained in this Section 4.3 shall constitute a consent to an
asset disposition that is otherwise not permitted by the terms of this
Agreement.
     Section 4.4 LIBOR Rate Loan Prepayments. In connection with any prepayment,
if any LIBOR Rate Loans are prepaid prior to the expiration date of the Interest
Period applicable thereto (including any such prepayment in connection with the
initial syndication of the credit facility provided for herein), the Borrowers
shall pay to the Administrative Agent, for the benefit of the Lenders, the
amounts described in Section 5.4, provided that the Borrowers shall not
otherwise be required to pay the amounts described in Section 5.4 in connection
with any Lender’s entering into an Assignment and Acceptance after such initial
syndication.
     Section 4.5 Payments as Revolving Loans. At the election of the
Administrative Agent, all payments of principal, interest, reimbursement
obligations in connection with Letters of Credit, fees, premiums, reimbursable
expenses (including all reimbursement for expenses pursuant to Section 15.7),
other sums payable under the Loan Documents, and any and all amounts equal to
the excess of checks and other items presented to the Bank for payment against
the Funding Account or any other Deposit Account maintained by a Borrower with
the Bank in an amount greater than the then available balance in such Deposit
Account may be paid with the proceeds of Revolving Loans made hereunder whether
made following a request for such purpose by the Borrowers pursuant to
Section 2.2 or pursuant to a deemed request as provided in
AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT — Page 45

 



--------------------------------------------------------------------------------



 



this Section 4.5. The Borrowers hereby irrevocably authorize the Administrative
Agent to charge the Loan Account for the purpose of paying all amounts from time
to time due under the Loan Documents (including as described in this
Section 4.5) and agree that all such amounts charged shall constitute Revolving
Loans (including Non-Ratable Loans and Agent Advances) and that all such
Revolving Loans shall be deemed to have been requested pursuant to Section 2.2.
Section 4.6 Apportionment, Application, and Reversal of Payments.
     (a) Principal and interest payments shall be apportioned ratably among the
Lenders (according to the unpaid principal balance of the Loans to which such
payments relate held by each Lender) and payments of the fees shall, as
applicable, be apportioned ratably among the Lenders, except for fees payable
solely to the Administrative Agent, the Bank, and the Letter of Credit Issuer
and except as provided in Section 13.1(d).
     (b) Except as provided otherwise in this Agreement, all payments shall be
remitted to the Administrative Agent and all such payments not relating to
principal or interest of specific Loans, or not constituting payment of specific
fees, and all proceeds of any Obligated Party’s Accounts or any other Collateral
received by the Administrative Agent, shall be applied, ratably, subject to the
other provisions of this Agreement, FIRST, to pay any fees, indemnities, or
expense reimbursements, then due to the Administrative Agent from any Obligated
Party, SECOND, to pay any fees, indemnities, or expense reimbursements then due
to any of the Credit Providers other than the Administrative Agent from any
Obligated Party, THIRD, to pay interest then due in respect of the Loans,
including Non-Ratable Loans and Agent Advances, FOURTH, to pay or prepay
principal of the Non-Ratable Loans and the Agent Advances, FIFTH, to pay or
prepay principal of the Revolving Loans (other than the Non-Ratable Loans and
the Agent Advances) and unpaid reimbursement obligations in respect of Letters
of Credit, SIXTH, to pay an amount to the Administrative Agent equal to 105% of
the aggregate undrawn face amount of all outstanding Letters of Credit and the
aggregate amount of any unpaid reimbursement obligations in respect of Letters
of Credit, to be held as cash collateral for such Obligations, and SEVENTH, to
the payment of any other Obligation including any amounts relating to Bank
Products due to the Administrative Agent or the Bank by the Obligated Parties.
Subject to items “first” through “seventh” preceding, the Administrative Agent
and the Lenders shall have the continuing and exclusive right to apply and
reverse and reapply any and all such proceeds and payments to any portion of the
Obligations.
     (c) Payments received pursuant to Section 4.3(b), Section 4.3(d), and
Section 4.3(e) shall be applied, ratably, subject to the other provisions of
this Agreement, in the order of priority set forth for items “first” through
“fifth” of clause (b) preceding at any time other than during the existence of a
Default or an Event of Default, and during the existence of any Default or Event
of Default, as specified in clause (b) preceding.
     (d) Notwithstanding anything to the contrary contained in this Agreement,
unless so directed by a Borrower, or unless an Event of Default is in existence,
neither the Administrative Agent nor any Lender shall apply any payment that it
receives to any
AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT — Page 46

 



--------------------------------------------------------------------------------



 



LIBOR Rate Loan, except (i) on the expiration date of the Interest Period
applicable to any such LIBOR Rate Loan or (ii) in the event, and only to the
extent, that there are no outstanding Base Rate Loans and, in any such event,
the Borrowers shall pay the LIBOR breakage losses in accordance with
Section 5.4.
     Section 4.7 Indemnity for Returned Payments. If after receipt of any
payment that is applied to the payment of all or any part of the Obligations,
any Credit Provider is for any reason compelled to surrender such payment or
proceeds to any Person because such payment or application of proceeds is
invalidated, declared fraudulent, set aside, determined to be void or voidable
as a preference, impermissible setoff, or a diversion of trust funds, or for any
other reason, then the Obligations or part thereof intended to be satisfied
shall be revived and continued and this Agreement shall continue in full force
as if such payment or proceeds had not been received by such Credit Provider and
the Borrowers shall be liable to pay to the Administrative Agent for the benefit
of the Credit Providers, and each Borrower hereby indemnifies the Credit
Providers and holds the Credit Providers harmless for the amount of such payment
or proceeds surrendered. The provisions of this Section 4.7 shall be and remain
effective notwithstanding any release of Collateral or guarantors, cancellation
or return of Loan Documents, or other contrary action that may have been taken
by any Credit Provider in reliance upon such payment or application of proceeds,
and any such contrary action so taken shall be without prejudice to the Credit
Providers’ rights under this Agreement and the other Loan Documents and shall be
deemed to have been conditioned upon such payment or application of proceeds
having become final and irrevocable. The provisions of this Section 4.7 shall
survive the termination of this Agreement.
     Section 4.8 The Administrative Agent’s and the Lenders’ Books and Records;
Monthly Statements. The Administrative Agent shall record the principal amount
of the Loans, the undrawn face amount of all outstanding Letters of Credit, and
the aggregate amount of unpaid reimbursement obligations outstanding with
respect to the Letters of Credit from time to time on its books. In addition,
each Lender may note the date and amount of each payment or prepayment of
principal of such Lender’s Loans in its books and records. Failure by the
Administrative Agent or any Lender to make any such notation shall not affect
the obligations of the Borrowers with respect to the Loans or the Letters of
Credit. The Borrowers agree that the Administrative Agent’s and each Lender’s
books and records showing the Obligations and the transactions pursuant to this
Agreement and the other Loan Documents shall be admissible in any action or
proceeding arising therefrom, and shall constitute presumptive proof thereof,
irrespective of whether any Obligation is also evidenced by a promissory note or
other instrument. The Administrative Agent will provide to the Borrowers a
monthly statement of Loans, payments, and other transactions pursuant to this
Agreement. Such statement shall be deemed correct, accurate, and binding on the
Borrowers and an account stated (except for reversals and reapplications of
payments made as provided in Section 4.6 and corrections of errors discovered by
the Administrative Agent), unless a Borrower notifies the Administrative Agent
in writing to the contrary within 30 days after such statement is rendered. In
the event a timely written notice of objections is given by a Borrower, only the
items to which exception is expressly made will be considered to be disputed by
the Borrowers.
AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT — Page 47

 



--------------------------------------------------------------------------------



 



ARTICLE 5
TAXES, YIELD PROTECTION AND ILLEGALITY
Section 5.1 Taxes.
     (a) Any and all payments by the Borrowers, or any of them, to the
Administrative Agent or any Lender under this Agreement and any other Loan
Document shall be made free and clear of, and without deduction or withholding
for, any Taxes. In addition, subject to Section 14.10(c), the Borrowers shall
pay all Other Taxes.
     (b) The Borrowers agree to indemnify and hold harmless the Administrative
Agent and each Lender for the full amount of Taxes or Other Taxes (including any
Taxes or Other Taxes imposed by any jurisdiction on amounts payable under this
Section 5.1) paid by the Administrative Agent or any Lender and any liability
(including penalties, interest, additions to tax, and expenses) arising
therefrom or with respect thereto, whether or not such Taxes or Other Taxes were
correctly or legally asserted. Payment under this indemnification shall be made
within 30 days after the date the Administrative Agent or any Lender makes
written demand therefor.
     (c) If the Borrowers are required by law to deduct or withhold any Taxes or
Other Taxes from or in respect of any sum payable hereunder to the
Administrative Agent or any Lender, then:
     (i) the sum payable shall be increased as necessary so that after making
all required deductions and withholdings (including, without limitation,
deductions and withholdings applicable to additional sums payable under this
Section 5.1) the Administrative Agent or such Lender, as the case may be,
receives an amount equal to the sum it would have received had no such
deductions or withholdings been made;
     (ii) the Borrowers shall make such deductions and withholdings;
     (iii) the Borrowers shall pay the full amount deducted or withheld to the
relevant taxing authority or other authority in accordance with any applicable
Requirement of Law; and
     (iv) the Borrowers shall also pay to the Administrative Agent, for the
account of each Lender, or each Lender at the time interest is paid, all
additional amounts that the respective Lender specifies as necessary to preserve
the after-tax yield such Lender would have received if such Taxes or Other Taxes
had not been imposed.
     (d) Upon the Administrative Agent’s request therefor, within 30 days after
the date of any payment by the Borrowers of Taxes or Other Taxes, the Borrowers
shall furnish to the Administrative Agent the original or a certified copy of a
receipt evidencing payment thereof, or other evidence of payment satisfactory to
the Administrative Agent.
AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT — Page 48

 



--------------------------------------------------------------------------------



 



     (e) If the Borrowers are required to pay additional amounts to any Lender
pursuant to Section 5.1(c), then such Lender shall use reasonable efforts
(consistent with legal and regulatory restrictions) to change the jurisdiction
of its lending office so as to eliminate any such additional payment by the
Borrowers that may thereafter accrue, if such change in the judgment of such
Lender is not otherwise disadvantageous to such Lender.
Section 5.2 Illegality.
     (a) If any Lender determines that the introduction of any Requirement of
Law, or any change in any Requirement of Law, or in the interpretation or
administration of any Requirement of Law, has made it unlawful, or that any
central bank or other Governmental Authority has asserted that it is unlawful,
for such Lender or its applicable lending office to make LIBOR Rate Loans, then,
on notice thereof by such Lender to the Borrowers through the Administrative
Agent, any obligation of such Lender to make LIBOR Rate Loans shall be suspended
until such Lender notifies the Administrative Agent and the Borrowers that the
circumstances giving rise to such determination no longer exist.
     (b) If a Lender determines that it is unlawful to maintain any LIBOR Rate
Loan, the Borrowers shall, upon receipt of notice of such fact and demand from
such Lender (with a copy to the Administrative Agent), prepay in full such LIBOR
Rate Loans of such Lender then outstanding, together with accrued and unpaid
interest thereon and amounts required under Section 5.4, either on the last day
of the Interest Period thereof, if such Lender may lawfully continue to maintain
such LIBOR Rate Loans to such day, or immediately, if such Lender may not
lawfully continue to maintain such LIBOR Rate Loans. If the Borrowers are
required to so prepay any LIBOR Rate Loans, then concurrently with such
prepayment, the Borrowers shall borrow from the affected Lender, in the amount
of such repayment, a Base Rate Loan. Each Lender agrees to designate a different
lending office if such designation will avoid the need for such notice and will
not, in the reasonable judgment of such Lender, otherwise be materially
disadvantageous to such Lender.
Section 5.3 Increased Costs and Reduction of Return.
     (a) If any Lender determines that due to either (i) the introduction of or
any change in the interpretation of any law or regulation or (ii) the compliance
by such Lender with any guideline or request from any central bank or other
Governmental Authority (whether or not having the force of law), there shall be
any increase in the cost to such Lender of agreeing to make or making, funding,
or maintaining any LIBOR Rate Loans, then the Borrowers shall be liable for, and
shall from time to time, within three Business Days of demand by such Lender
(with a copy of such demand to be sent to the Administrative Agent), pay to the
Administrative Agent for the account of such Lender, additional amounts as are
sufficient to compensate such Lender for such increased costs.
     (b) If any Lender shall have determined that (i) the introduction of any
Capital Adequacy Regulation, (ii) any change in any Capital Adequacy Regulation,
(iii) any
AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT — Page 49

 



--------------------------------------------------------------------------------



 



change in the interpretation or administration of any Capital Adequacy
Regulation by any central bank or other Governmental Authority charged with the
interpretation or administration thereof, or (iv) compliance by such Lender or
any corporation or other entity controlling such Lender with any Capital
Adequacy Regulation, affects or would affect the amount of capital required or
expected to be maintained by such Lender or any corporation or other entity
controlling such Lender and (taking into consideration such Lender’s or such
corporation’s or other entity’s policies with respect to capital adequacy and
such Lender’s desired return on capital) determines that the amount of such
capital is increased as a consequence of its Commitment, loans, credits, or
obligations under this Agreement, then, within three Business Days of demand by
such Lender (with a copy of such demand to be sent to the Administrative Agent),
the Borrowers shall pay to such Lender, from time to time as specified by such
Lender, additional amounts sufficient to compensate such Lender for such
increase.
     (c) Each Lender agrees that, as promptly as practicable after it becomes
aware of any circumstances referred to above which would result in any such
increased cost, the affected Lender shall, to the extent not inconsistent with
such Lender’s internal policies of general application, use reasonable
commercial efforts to minimize costs and expenses incurred by it and payable to
it by the Borrowers pursuant to this Section 5.3.
     Section 5.4 Funding Losses. The Borrowers shall reimburse each Lender and
hold each Lender harmless from any loss or expense that such Lender may sustain
or incur as a consequence of:
     (a) the failure of the Borrowers to make on a timely basis any payment of
principal of any LIBOR Rate Loan;
     (b) except as permitted by Section 5.5, the failure of the Borrowers to:
(i) borrow any requested LIBOR Rate Loan; (ii) continue any LIBOR Rate Loan; or
(iii) convert a Base Rate Loan to a LIBOR Rate Loan after any Borrower has given
(or is deemed to have given) a Notice of Borrowing, a Notice of
Continuation/Conversion, or any telephonic notice in lieu thereof with respect
thereto; or
     (c) the prepayment or other payment (including after acceleration thereof)
of any LIBOR Rate Loans on a day that is not the last day of the relevant
Interest Period;
including any such loss of anticipated profit and any loss or expense arising
from the liquidation or reemployment of funds obtained by such Lender to
maintain its LIBOR Rate Loans or from fees payable to terminate the deposits
from which such funds were obtained. The Borrowers shall also pay any customary
administrative fees, including a processing fee (the processing fee is currently
Three Hundred Fifty Dollars ($350) but is subject to change from time to time by
the Administrative Agent without notice), charged by the Administrative Agent or
any Lender in connection with the foregoing.
     Section 5.5 Inability to Determine Rates. If the Administrative Agent
determines that for any reason adequate and reasonable means do not exist for
determining the LIBOR Rate for any requested Interest Period with respect to a
proposed LIBOR Rate Loan, or that the LIBOR
AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT — Page 50

 



--------------------------------------------------------------------------------



 



Rate for any requested Interest Period with respect to a proposed LIBOR Rate
Loan does not adequately and fairly reflect the cost to the Lenders of funding
such Loan, the Administrative Agent will promptly so notify the Borrowers and
each Lender. Thereafter, the obligation of the Lenders to make or maintain LIBOR
Rate Loans hereunder shall be suspended until the Administrative Agent revokes
such notice in writing. Upon receipt of a notice pursuant to the first sentence
of this Section 5.5, the Borrowers may revoke any Notice of Borrowing or Notice
of Continuation/Conversion then submitted by any of them. If the Borrowers do
not revoke any such Notice of Borrowing or Notice of Continuation/Conversion,
the Lenders shall make, convert, or continue the Loans, as proposed by the
Borrowers, in the amount specified in the applicable notice submitted by a
Borrower, but such Loans shall be made, converted, or continued as Base Rate
Loans instead of LIBOR Rate Loans.
     Section 5.6 Certificate of the Affected Lender. If any Lender claims
reimbursement or compensation under this Article 5, the affected Lender shall
determine the amount thereof and shall deliver to the Borrowers (with a copy to
the Administrative Agent) a certificate setting forth in reasonable detail the
amount payable to the affected Lender, and such certificate shall be conclusive
and binding on such Lender and the Borrowers in the absence of manifest error.
     Section 5.7 Replacement of Affected Lender. Within 30 days after receipt by
the Borrowers of written notice and demand from any Lender for any payment under
the terms of Section 5.1 or Section 5.3 then, subject to this Section 5.7, the
Borrowers may, at their option, notify the Administrative Agent and such Lender
(the “Affected Lender”) of their intention to obtain, at the Borrowers’ sole
expense, a replacement Lender (“Replacement Lender”) to purchase the Affected
Lender’s Loans, Commitment, and obligations under the Loan Documents. Subject to
this Section 5.7, the Borrowers shall, within 30 days following the delivery of
such notice from the Borrowers, cause the Replacement Lender to purchase (and
the Affected Lender hereby agrees to sell and convey to such Replacement Lender)
the Loans and other obligations of the Affected Lender and assume the Affected
Lender’s Commitment and obligations hereunder in accordance with the terms of an
Assignment and Acceptance for cash in an aggregate amount equal to the aggregate
unpaid principal of the Loans and other Obligations held by such Affected
Lender, all unpaid interest and fees accrued thereon or with respect thereto,
and all other Obligations owed to such Affected Lender, including amounts owed
under Section 5.1 or Section 5.3 (but excluding any amount pursuant to
Section 4.2). Notwithstanding the foregoing, (a) the Borrowers shall continue to
be obligated to pay to the Affected Lender in full all amounts then demanded and
due under Section 5.1 or Section 5.3 in accordance with the terms of this
Agreement, (b) neither the Administrative Agent nor any Lender shall have any
obligation to find a Replacement Lender, (c) the Replacement Lender must be
acceptable to the Administrative Agent in its reasonable discretion, and (d) the
Bank may not be replaced under this Section 5.7 without its consent. If the
Borrowers elect to replace any Affected Lender, the Borrowers must replace all
Affected Lenders as set forth in this Section 5.7, each such replacement to
occur within a reasonable period of time not to exceed 60 days from the date the
first such Affected Lender requested any payment under Section 5.1 or
Section 5.3.
     Section 5.8 Survival. The agreements and obligations of the Borrowers in
this Article 5 shall survive the payment of all other Obligations.
AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT — Page 51

 



--------------------------------------------------------------------------------



 



ARTICLE 6
BOOKS AND RECORDS; FINANCIAL INFORMATION; NOTICES
     Section 6.1 Books and Records. The Obligated Parties shall maintain, and
shall cause each of their Subsidiaries to maintain, at all times, correct and
complete books, records, and accounts in which full, true, complete, correct,
and timely entries are made of such Person’s transactions in accordance with
GAAP consistently applied. The Obligated Parties shall reflect, and shall cause
each of their Subsidiaries to reflect, by means of appropriate entries, in such
accounts and in all Financial Statements proper liabilities and reserves for all
taxes and proper provision for depreciation and amortization of property and bad
debts, all in accordance with GAAP. The Obligated Parties shall maintain at all
times books and records pertaining to the Collateral in such detail, form, and
scope as the Administrative Agent shall reasonably require, including, but not
limited to, timely records of (a) all payments received and all credits and
extensions granted with respect to the Accounts, (b) the return, rejection,
repossession, stoppage in transit, loss, damage, or destruction of any
Inventory, and (c) all other dealings affecting the Collateral.
     Section 6.2 Financial and Other Information. The Obligated Parties shall
promptly furnish to the Administrative Agent, all such information regarding the
Obligated Parties’ and each of their Subsidiaries’ financial and business
affairs as the Administrative Agent or any Lender (through the Administrative
Agent) may reasonably request. Without limiting the foregoing, the Obligated
Parties will furnish, or cause to be furnished, to the Administrative Agent the
following, with sufficient copies for distribution by the Administrative Agent
to each Lender, in such detail as the Administrative Agent or the Lenders
(through the Administrative Agent) shall request.
     (a) The Obligated Parties will furnish, or cause to be furnished, as soon
as available, but in any event not later than 90 days after the close of each
Fiscal Year of the Parent, consolidated audited, and consolidating unaudited,
balance sheets and statements of income, cash flow, and stockholders’ equity for
the Parent and its Subsidiaries for such Fiscal Year, and the accompanying notes
thereto, setting forth in each case in comparative form figures for the previous
Fiscal Year, all in reasonable detail, fairly presenting the financial position
and the results of operations of the Parent and its Subsidiaries on a
consolidated basis as at the date thereof and for the Fiscal Year then ended,
and prepared in accordance with GAAP. Such Financial Statements shall be
examined in accordance with generally accepted auditing standards by and, in the
case of such Financial Statements prepared on a consolidated basis, accompanied
by a report thereon unqualified in any respect of, independent certified public
accountants of national standing selected by the Parent. The Obligated Parties
hereby authorize the Administrative Agent to communicate directly with the
Obligated Parties’ certified public accountants and, by this provision,
authorizes such accountants to disclose to the Administrative Agent any and all
financial statements and other supporting financial documents and schedules
relating to the Obligated Parties and to discuss directly with the
Administrative Agent the finances and affairs of the Obligated Parties.
     (b) The Obligated Parties will furnish or cause to be furnished,
AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT — Page 52

 



--------------------------------------------------------------------------------



 



     (i) as soon as available, but in any event not later than 45 days after the
end of each Fiscal Quarter, other than a Fiscal Quarter that is a year end, an
unaudited balance sheet, income statement, and statement of cash flow for the
Parent and its Subsidiaries prepared on a consolidated and a consolidating basis
for the period from the beginning of the current Fiscal Year to the end of such
Fiscal Quarter, all in reasonable detail and fairly presenting the financial
position and results of operations of the Parent and its Subsidiaries as at the
date thereof and for such period, and, in each case, in comparable form, figures
for the corresponding period in the prior Fiscal Year, and in the Latest
Projections, and prepared in accordance with GAAP applied consistently with the
audited Financial Statements required to be delivered pursuant to Section 6.2(a)
and
     (ii) as soon as available, but in any event not later than 30 days after
the end of each Fiscal Period that is not the end of a Fiscal Quarter, an
unaudited balance sheet, income statement, and statement of capital expenditures
for the Parent and its Subsidiaries prepared on a consolidated and a
consolidating basis for the period from the beginning of the current Fiscal Year
to the end of such Fiscal Period, all in reasonable detail and fairly presenting
the financial position and results of operations of the Parent and its
Subsidiaries as at the date thereof and for such period, and, in each case, in
comparable form, figures for the corresponding period in the prior Fiscal Year
and, with respect to the income statement, comparisons to the Latest
Projections, and prepared in accordance with GAAP applied consistently with the
audited Financial Statements required to be delivered pursuant to
Section 6.2(a).
The Parent shall certify by a certificate signed by a Responsible Officer that
all such Financial Statements have been prepared in accordance with GAAP (other
than for presentation of footnotes and subject to normal year-end audit
adjustments) applied consistently with the audited Financial Statements required
to be delivered pursuant to Section 6.2(a) and present fairly, subject to normal
year-end adjustments, the financial position of the Parent and its Subsidiaries
as at the dates thereof and their results of operations for the periods then
ended.
     (c) The Obligated Parties will cause to be furnished, with each of the
Financial Statements delivered pursuant to Section 6.2(a), a certificate of the
independent certified public accountants that audited such Financial Statements
to the effect that such accountants have reviewed and are familiar with this
Agreement and that, in auditing such Financial Statements, they did not become
aware of any fact or condition that then constituted a Default or Event of
Default with respect to a financial covenant set forth in Section 8.21 or
Section 8.22, except for those, if any, described in reasonable detail in such
certificate.
     (d) The Obligated Parties will furnish or cause to be furnished, with each
of the Financial Statements delivered pursuant to Section 6.2(a), and with each
of the Financial Statements delivered pursuant to Section 6.2(b)(i) and Section
6.2(b)(ii), and regardless of whether the Obligated Parties are required at such
time to meet the financial covenant set forth in Section 8.21, a certificate of
a Responsible Officer of the Parent in
AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT — Page 53

 



--------------------------------------------------------------------------------



 



the form of Exhibit C (a “Compliance Certificate”), or another form acceptable
to the Administrative Agent in its discretion, (i) setting forth in reasonable
detail the calculations required to establish compliance with the covenants set
forth in Section 8.21 and Section 8.22 during the period covered by such
Financial Statements and as at the end thereof and (ii) except as explained in
reasonable detail in such certificate, (A) stating that all of the
representations and warranties of the Obligated Parties contained in this
Agreement and the other Loan Documents are correct and complete in all material
respects as at the date of such certificate as if made at such time, except for
those that speak as of a particular date, (B) stating that the Obligated Parties
are, at the date of such certificate, in compliance in all material respects
with all of their respective covenants and agreements in this Agreement and the
other Loan Documents, (C) stating that no Default or Event of Default then
exists or existed during the period covered by such Financial Statements,
(D) describing and analyzing in reasonable detail all material trends, changes,
and developments in such Financial Statements, (E) explaining the variances of
the figures in the Latest Projections and corresponding Financial Statements for
the prior Fiscal Year, and (F) certifying, to the Obligated Parties’ knowledge,
that the amount of the Unused Availability during the period covered by such
certificate did not fall to an amount that would give rise to a Dominion Event
or result in testing of the covenant set forth in Section 8.21, or if the Unused
Availability fell to any such amount, the first date on which such event
occurred. If such certificate discloses that a representation or warranty is not
correct or complete, or that a covenant has not been complied with, or that a
Default or Event of Default existed or exists, such certificate shall set forth
what action the Obligated Parties have taken or propose to take with respect
thereto.
     (e) The Obligated Parties will furnish, or cause to be furnished, no sooner
than 60 days but not less than 30 days prior to the beginning of each Fiscal
Year of the Parent, annual forecasts prepared by the Parent (to include
forecasted consolidated and consolidating balance sheets, income statements,
statements of cash flow, and Borrowing Base and Unused Availability projections)
for the Parent and its Subsidiaries as at the end of and for each Fiscal Period
of such Fiscal Year.
     (f) The Obligated Parties will furnish, or cause to be furnished, within
three Business Days after filing with the PBGC and the IRS or any other
Governmental Authority, a copy of each annual report or other filing filed with
respect to each Plan of any Obligated Party.
     (g) The Obligated Parties will furnish, or cause to be furnished, within
three Business Days after filing thereof, copies of (i) all reports, if any, or
other documents filed by the Parent or any of its Subsidiaries with the
Securities and Exchange Commission under the Exchange Act or any other similar
Governmental Authority pursuant to any Requirement of Law, (ii) all reports,
notices, or statements sent or received by the Parent or any of its Subsidiaries
to or from the holders of any Capital Stock of the Parent or any of its
Subsidiaries (other than routine non-material correspondence sent by any holder
of the Parent’s or any of its Subsidiaries’ Capital Stock to the Parent or such
Subsidiary) or of any Debt of the Parent or any of its Subsidiaries registered
under the Securities Act of 1933 or to or from the trustee under
AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT — Page 54

 



--------------------------------------------------------------------------------



 



any indenture under which the same is issued, and (iii) all filings made by any
Obligated Party, and any of their respective principal executive officers and
principal financial officers (or individuals performing similar functions) under
the Sarbanes-Oxley Act.
     (h) The Obligated Parties will furnish, or cause to be furnished, as soon
as available, but in any event not later than fifteen days after the Parent’s or
any of its Subsidiaries’ receipt thereof, a copy of all management reports and
management letters prepared by any independent certified public accountants of
the Parent or any of its Subsidiaries and submitted by such independent
certified public accountants to the board of directors (or the audit committee
of the board of directors) of the Parent or any of its Subsidiaries.
     (i) The Obligated Parties will furnish, or cause to be furnished,
concurrently with distribution thereof to the primary recipients, copies of any
and all proxy statements, financial statements, and reports that any Obligated
Party makes available to the owners of its Capital Stock or to any holder of any
Debt of any Obligated Party.
     (j) If requested by the Administrative Agent, the Obligated Parties will
furnish, or cause to be furnished, promptly after filing with the IRS or any
other Governmental Authority, a copy of each tax return filed by the Parent or
any of its Subsidiaries.
     (k) The Obligated Parties will furnish, or cause to be furnished,
     (i) with respect to each Borrower, as soon as available, but in any event
within twenty (20) days after the end of each Fiscal Period of the Parent as of
the end of such Fiscal Period, and at such other times as may be requested by
the Administrative Agent, a Borrowing Base Certificate and supporting
information in connection therewith;
     (ii) with respect to Mercfuel, Inc., within thirty-two (32) days after the
end of each Fiscal Period of the Parent, and with respect to the two week period
following the end of such Fiscal Period, a roll-forward of Accounts, an updated
aging of Accounts, an updated detail of accrued Accounts for services performed
prior to the then current aging but that have been invoiced after such aging and
are not otherwise included in such aging (containing such information as the
Administrative Agent may request), and supporting information in connection
therewith;
     (iii) concurrently with the information delivered pursuant to clauses
6.2(k)(i) and (k)(ii) above, a schedule (in form satisfactory to the
Administrative Agent) of Accounts created, credits given, cash collected, and
other adjustments made to Accounts as of the last day of such reporting period;
     (iv) with respect to each Borrower, as requested by the Administrative
Agent, on a weekly basis no later than Monday, for the prior week period, a
flash report in form and with such information as the Administrative Agent may
AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT — Page 55

 



--------------------------------------------------------------------------------



 



request, including, but not limited to, invoicing information and volumes for
Accounts;
     (v) with respect to each Borrower, within twenty (20) days of the end of
each Fiscal Period, or more frequently if requested by the Administrative Agent,
an aging (in form reasonably satisfactory to the Administrative Agent) of each
Borrower’s Accounts as of the last day of such Fiscal Period, together with a
reconciliation to the corresponding Borrowing Base and to such Borrower’s
general ledger;
     (vi) within twenty (20) days of the end of each Fiscal Period, or more
frequently if requested by the Administrative Agent, an aging (in form
satisfactory to the Administrative Agent) of each Obligated Party’s accounts
payable as of the last day of such Fiscal Period together with a reconciliation
to the corresponding general ledger of such Obligated Party;
     (vii) within twenty (20) days of the end of each Fiscal Period, or more
frequently if requested by the Administrative Agent, a detailed calculation (in
form satisfactory to the Administrative Agent) of Eligible Accounts and Eligible
Foreign Accounts as of the last day of such Fiscal Period;
     (viii) upon request by the Administrative Agent, within five Business Days
of such request, copies of invoices, customer statements, credit memos,
remittance advices and reports, deposit slips, and shipping and delivery
documents with respect to each Borrower’s Accounts and Inventory, and purchase
orders and invoices with respect to any Equipment acquired by any Borrower;
     (ix) upon request by the Administrative Agent, within five Business Days of
such request, a statement of the balance of each of the Intercompany Accounts;
and
     (x) within five Business Days, such other reports with respect to the
Collateral as the Administrative Agent may reasonably request.
With the delivery of each of the foregoing, the Obligated Parties shall furnish
a certificate executed by a Responsible Officer of the Borrowers certifying as
to the accuracy and completeness of the foregoing. If any of any Borrower’s
records or reports with respect to the Collateral are prepared by an accounting
service or other agent, such Borrower hereby authorizes such service or agent to
deliver such records, reports, and related documents to the Administrative
Agent, for distribution to the Lenders.
     (l) The Obligated Parties will provide the Administrative Agent the
information required by Section 8.7(b).
     (m) Within 30 days following the date franchise taxes are due, the
Obligated Parties will provide to the Administrative Agent a written report
setting forth the status, including with respect to good standing, of each of
the Obligated Parties in its respective jurisdiction of formation, and, within
ten days following a request therefor, the Obligated
AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT — Page 56

 



--------------------------------------------------------------------------------



 



Parties will provide to the Administrative Agent a certificate of the applicable
Governmental Authority evidencing each Obligated Party’s good standing in its
jurisdiction of formation, incorporation, or organization, as applicable.
     (n) The Obligated Parties will furnish, or cause to be furnished, such
additional information as the Administrative Agent and/or any Lender (through
the Administrative Agent) may from time to time reasonably request regarding the
financial and business affairs of the Parent or any Subsidiary of the Parent.
     (o) The Obligated Parties will furnish, or cause to be furnished, with each
of the Financial Statements delivered pursuant to Section 6.2(b), a description
of each commercial tort claim acquired by any Obligated Party during the period
covered by such Financial Statements.
     (p) The Obligated Parties will furnish, within one hundred twenty
(120) days following the end of each calendar year, the annual financial
statements for Cielos de Peru; provided that, notwithstanding anything to the
contrary contained herein, the failure of the Obligated Parties to deliver any
such financial statements shall not result in an Event of Default but shall
entitle the Administrative Agent to reduce the concentration limits for Accounts
owing by Cielos de Peru or make such Accounts ineligible.
     Section 6.3 Notices. The Obligated Parties shall notify the Administrative
Agent in writing of the following matters at the following times:
     (a) immediately after a Responsible Officer’s becoming aware of any Default
or Event of Default;
     (b) within five Business Days after a Responsible Officer’s becoming aware
of the assertion by the holder of any Capital Stock of the Parent or any
Subsidiary of the Parent or the holder of any Debt of the Parent or any
Subsidiary of the Parent in excess of $500,000 that a default exists with
respect thereto or that any such Person is not in compliance with the terms
thereof, or the written threat or commencement by such holder of any enforcement
action because of such asserted default or non-compliance;
     (c) within five Business Days after a Responsible Officer’s becoming aware
of any pending or threatened (in writing) action, suit, proceeding, or
counterclaim by any Person, or any pending or threatened (in writing)
investigation by a Governmental Authority, that could reasonably be expected to
result in, or has resulted in, liability in excess of $500,000 or otherwise
could reasonably be expected to have, or has resulted in, a Material Adverse
Effect;
     (d) within five Business Days after a Responsible Officer’s becoming aware
of any pending or threatened (in writing) strike, work stoppage, unfair labor
practice claim or other similar labor dispute affecting any Obligated Party that
could reasonably be expected to result in, or has resulted in, liability in
excess of $500,000 or otherwise could reasonably be expected to have, or has
resulted in, a Material Adverse Effect;
AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT — Page 57

 



--------------------------------------------------------------------------------



 



     (e) within five Business Days after a Responsible Officer’s becoming aware
of any violation of any Requirement of Law affecting any Obligated Party that
reasonably could be expected to result in, or has resulted in, liability in
excess of $500,000 or otherwise could reasonably be expected to have, or has
resulted in, a Material Adverse Effect;
     (f) within five Business Days after (i) a Responsible Officer’s receipt of
any written notice of any violation by any Obligated Party of any Environmental
Law or (ii) a Responsible Officer’s obtaining knowledge that any Governmental
Authority has asserted that any Obligated Party is not in compliance with any
Environmental Law or that any Governmental Authority is investigating any
Obligated Party’s compliance therewith, that in any event under clause (i) or
clause (ii) preceding could reasonably be expected to result in, or has resulted
in, liability in excess of $500,000 or otherwise could reasonably be expected to
have, or has resulted in, a Material Adverse Effect;
     (g) within five Business Days after a Responsible Officer’s receipt of any
written notice from any Governmental Authority or other Person or otherwise
obtaining knowledge that any Obligated Party is or may be liable to any Person
as a result of the Release or threatened Release of any Contaminant or that any
Obligated Party is subject to investigation by any Governmental Authority
evaluating whether any remedial action is needed to respond to the Release or
threatened Release of any Contaminant that, in either case, could reasonably be
expected to result in, or has resulted in, liability in excess of $500,000 or
otherwise could reasonably be expected to have, or has resulted in, a Material
Adverse Effect;
     (h) within five Business Days after a Responsible Officer’s receipt of any
written notice of the imposition of any Environmental Lien against any property
of any Obligated Party;
     (i) not less than 30 days prior to any change in any Obligated Party’s:
(i) name as it appears in the jurisdiction of its formation, incorporation, or
organization; (ii) type of entity; (iii) organizational identification number,
(iv) locations of Collateral; or (v) trade names under which such Obligated
Party will sell Inventory or create Accounts, or to which instruments in payment
of Accounts may be made payable;
     (j) within three Business Days after any Responsible Officer knows or has
reason to know, (i) that an ERISA Event or a prohibited transaction (as defined
in Sections 406 of ERISA and 4975 of the Code) has occurred, or (ii) that any
action has been taken or threatened (in writing) by the IRS, the DOL, or the
PBGC with respect to any such ERISA Event or prohibited transaction;
     (k) upon the Administrative Agent’s request, or, in the event that such
filing reflects a significant change with respect to the matters covered
thereby, within three Business Days after the filing thereof with the PBGC, the
DOL, or the IRS, as applicable, copies of the following: (i) each annual report
(form 5500 series), including Schedule B thereto, filed with the PBGC, the DOL,
or the IRS with respect to each Plan; (ii) a copy of each funding waiver request
filed with the PBGC, the DOL, or the IRS with respect to
AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT — Page 58

 



--------------------------------------------------------------------------------



 



any Plan and all communications received by any Obligated Party or any ERISA
Affiliate from the PBGC, the DOL, or the IRS with respect to such request; and
(iii) a copy of each other filing or notice filed with the PBGC, the DOL, or the
IRS, with respect to each Plan by any Obligated Party or any ERISA Affiliate;
     (l) upon request from the Administrative Agent, copies of each actuarial
report for any Plan or Multi-employer Plan and annual report for any
Multi-employer Plan, and within three Business Days after receipt thereof by any
Obligated Party or any ERISA Affiliate, copies of the following: (i) any notices
of the PBGC’s intention to terminate a Plan or to have a trustee appointed to
administer such Plan; (ii) any favorable or unfavorable determination letter
from the IRS regarding the qualification of a Plan under Section 401(a) of the
Code; or (iii) any notice from a Multi-employer Plan regarding the imposition of
withdrawal liability;
     (m) within five Business Days after the occurrence thereof: (i) any changes
in the benefits of any existing Plan that increase any Obligated Party’s annual
costs with respect thereto by an amount in excess of $500,000, or the
establishment of any new Plan or the commencement of contributions to any Plan
to which any Obligated Party or any ERISA Affiliate was not previously
contributing; or (ii) any failure by any Obligated Party or any ERISA Affiliate
to make a required installment or any other required payment to any Plan in
excess of $250,000 under Section 412 of the Code on or before the due date for
such installment or payment;
     (n) within five Business Days after any Responsible Officer or any ERISA
Affiliate knows or has reason to know that any of the following events has
occurred or will occur: (i) a Multi-employer Plan has been or will be
terminated; (ii) the administrator or plan sponsor of a Multi-employer Plan
intends to terminate a Multi-employer Plan; or (iii) the PBGC has instituted or
will institute proceedings under Section 4042 of ERISA to terminate a
Multi-employer Plan;
     (o) within five Business Days after commencement of any proceedings
contesting any tax, fee, assessment, or other governmental charge in excess of
$500,000;
     (p) within five Business Days after any Responsible Officer becomes aware
that any material assumption on which the Obligated Parties prepared and
presented the Latest Projections is no longer valid;
     (q) with each of the financial statements required to be delivered pursuant
to Section 6.2(b), a listing of (i) each Deposit Account opened by any Obligated
Party and (ii) any Proprietary Rights registered with the United States Patent
and Trademark Office or the United States Copyright Office, in the preceding
Fiscal Quarter;
     (r) within five Business Days after the occurrence thereof, any loss,
damage, or destruction to the Collateral, whether due to any casualty,
condemnation, or other reason, having a value in excess of $500,000, whether or
not covered by insurance;
AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT — Page 59

 



--------------------------------------------------------------------------------



 



     (s) within five Business Days after any Responsible Officer becomes aware
of: (i) any Lien (other than Permitted Liens) against any of the Collateral; or
(ii) any claim in excess of $500,000 made or asserted in writing against any of
the Collateral; and
     (t) within five Business Days after a Responsible Officer’s becoming aware
of any event or circumstance not covered by clause (a) through clause (s)
preceding that could reasonably be expected to have, or has resulted in, a
Material Adverse Effect.
Each notice given under this Section 6.3 shall describe the subject matter
thereof in reasonable detail, and shall set forth the action that any Obligated
Party or any ERISA Affiliate, as applicable, has taken or proposes to take with
respect thereto.
ARTICLE 7
GENERAL WARRANTIES AND REPRESENTATIONS
     Each Obligated Party warrants and represents to the Administrative Agent
and the other Credit Providers as follows:
     Section 7.1 Authorization, Validity, and Enforceability of the Loan
Documents. Each Obligated Party has the power and authority to execute, deliver,
and perform the Loan Documents to which it is a party, to incur the
indebtedness, liabilities, and obligations it has agreed to undertake under the
Loan Documents, and to grant the Agent’s Liens. Each Obligated Party has taken
all necessary action (including obtaining approval of the owners of its Capital
Stock or any other Person required to provide approval or consent, if necessary)
to authorize its execution, delivery, and performance of the Loan Documents to
which it is a party. The Loan Documents to which each Obligated Party is a party
have been duly executed and delivered by such Obligated Party, and constitute
the legal, valid, and binding obligations of such Obligated Party, enforceable
against it in accordance with their respective terms without defense, setoff, or
counterclaim except as limited by applicable bankruptcy, insolvency,
reorganization, moratorium, or similar laws affecting the rights of creditors
generally and to the effect of general principles of equity whether applied by a
court of law or equity. Each Obligated Party’s execution, delivery, and
performance of the Loan Documents to which it is a party do not and will not
conflict with, or constitute a violation or breach of, or constitute a default
under, or result in or require the creation or imposition of any Lien upon the
property of any Obligated Party by reason of the terms of (a) any contract,
mortgage, Lien, lease, agreement, indenture, document, or instrument to which
such Obligated Party is a party or that is binding upon it, other than those
Liens created in favor of the Administrative Agent, on behalf of itself and the
Lenders pursuant to the Loan Documents, (b) any Requirement of Law applicable to
such Obligated Party, or (c) the Organization Certificate or Management
Agreement of such Obligated Party.
     Section 7.2 Validity and Priority of Security Interest. The provisions of
the Loan Documents create legal and valid Liens on the Collateral in favor of
the Administrative Agent, for the benefit of the Administrative Agent and the
Credit Providers, and such Liens: (a) constitute perfected and continuing Liens
on the Collateral, securing the Obligations; (b) are enforceable against the
applicable Obligated Party and all third parties; and (c) have priority over all
other Liens on the Collateral except for those Liens identified in clause (b)
through clause (j)
AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT — Page 60

 



--------------------------------------------------------------------------------



 



of the definition of Permitted Liens (but only to the extent any such Permitted
Liens would have priority over the Agent’s Liens pursuant to any Requirement of
Law) and Liens perfected only by possession (including possession of any
certificate of title) to the extent the Administrative Agent has not obtained or
does not maintain possession of such Collateral.
     Section 7.3 Organization, Authority, and Good Standing. Except as set forth
in Schedule 7.3, each of the Obligated Parties,
     (a) is a corporation, limited liability company, partnership, limited
partnership, or other business entity duly and properly formed, incorporated, or
organized and validly existing under Requirements of Law of the jurisdiction of
its formation, incorporation, or organization as set forth in Schedule 7.3, and
such jurisdiction is the only jurisdiction under which it is formed,
incorporated, or organized,
     (b) has all requisite power and authority to conduct its business in each
jurisdiction in which it conducts business and to own its property, and
     (c) to the extent applicable, is qualified and in good standing under the
Requirements of Law of (i) its jurisdiction of formation, incorporation, or
organization and (ii) each other jurisdiction in which qualification is
necessary in order for it to own or lease its property and conduct its business.
     Section 7.4 Capitalization and Subsidiaries. As of the Closing Date,
Schedule 7.4 sets forth: (a) a correct and complete list of the relationship of
the Obligated Parties and all of their respective Subsidiaries; (b) the location
of the chief executive office of each of the Obligated Parties; (c) a true and
complete listing of each class of the Capital Stock of each of the Obligated
Parties, of which all of such issued shares are validly issued, outstanding,
fully paid and non-assessable, and owned beneficially and of record (excluding
the Capital Stock of the Parent) by the Persons identified in Schedule 7.4;
(d) the type of entity of each of the Obligated Parties; and (e) the employer or
taxpayer identification number of each of the Obligated Parties and the
organizational identification number issued by each of the Obligated Parties’
jurisdiction of formation, incorporation, or organization (or a statement that
no such number has been issued). Each Obligated Party has only one state of
formation, incorporation, or organization.
     Section 7.5 Corporate Name; Prior Transactions. As of the Closing Date,
Schedule 7.5 sets forth a correct and complete list of the name of each
Obligated Party as it appears in official filings in the jurisdiction of its
formation, organization, or incorporation. Except as set forth in Schedule 7.5,
no Obligated Party has, during the past five years, been known by or used any
other corporate or fictitious name, or been a party to any merger or
consolidation, or acquired all or substantially all of the assets of any Person,
or acquired any of its property outside of the ordinary course of business.
Section 7.6 Financial Statements and Projections.
     (a) The Obligated Parties have delivered to the Administrative Agent and
the Lenders the unaudited financial statements for the Parent and its
Subsidiaries for the Fiscal Period ended July 31, 2005. The Obligated Parties
have also delivered to the Administrative Agent and the Lenders the unaudited
balance sheet and related statements
AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT — Page 61

 



--------------------------------------------------------------------------------



 



of income and cash flow for the Parent and its Subsidiaries on a consolidated
basis as of March 31, 2005. All such financial statements have been prepared in
accordance with GAAP and fairly present the financial position of the Parent and
its Subsidiaries as at the dates thereof and their results of operations for the
periods then ended.
     (b) The Latest Projections when submitted to the Administrative Agent as
required herein represent the Obligated Parties’ good faith estimate of the
future financial performance of the Borrowers for the periods set forth therein.
The Latest Projections have been prepared on the basis of the assumptions set
forth therein, which the Obligated Parties believe are fair and reasonable in
light of current and reasonably foreseeable business conditions at the time
submitted to the Administrative Agent.
     Section 7.7 Solvency. As of the Closing Date, prior to and after giving
effect to all of the transactions to occur on the Closing Date (including the
Borrowings to be made on the Closing Date), each of the Obligated Parties is
Solvent.
     Section 7.8 Debt. As of the Closing Date, after giving effect to the
Borrowings to be made on the Closing Date, the Obligated Parties and their
Subsidiaries have no Debt, except (a) the Obligations and (b) Debt permitted
pursuant to Section 8.12.
     Section 7.9 Distributions. As of the Closing Date, no Distribution has been
declared, paid, or made upon or in respect of any Capital Stock of the Parent
since June 30, 2005, other than Distributions declared in connection with the
reverse stock split referenced in, and to be accomplished in accordance with,
the proxy statement filed with the Securities and Exchange Commission and
submitted to the stockholders of Parent on or about August 12, 2005.
     Section 7.10 Real Estate; Leases. As of the Closing Date, Schedule 7.10
sets forth a correct and complete list of all Real Estate owned by each
Obligated Party, all leases and subleases of real or personal property by each
Obligated Party as lessee or sublessee (other than leases of personal property
as to which such Obligated Party is lessee or sublessee for which the value of
such personal property under any such lease in the aggregate is less than
$50,000), and all leases and subleases of real or personal property by each
Obligated Party as lessor, or sublessor. Each of such leases and subleases is
valid and enforceable in accordance with its terms and is in full force and
effect, and no default by any party to any such lease or sublease exists. Each
Obligated Party has good and indefeasible title in fee simple to the Real Estate
identified in Schedule 7.10 as “owned” by such Obligated Party, or valid
leasehold interests in all Real Estate identified in Schedule 7.10 as “leased”
by such Obligated Party, and each Obligated Party has good, indefeasible, and
merchantable title to all of its other property reflected on the July 31, 2005
Financial Statements of the Parent and its Subsidiaries delivered to the
Administrative Agent and the Lenders, except as disposed of in the ordinary
course of business since the date thereof, free of all Liens except Permitted
Liens.
     Section 7.11 Proprietary Rights. As of the Closing Date: (a) Schedule 7.11
sets forth a correct and complete list of all of each Obligated Party’s
registered patents, trademarks, copyrights, and other material Proprietary
Rights; (b) none of the Proprietary Rights listed in Schedule 7.11 is subject to
any licensing agreement or similar arrangement except as set forth in
Schedule 7.11; (c) the Proprietary Rights listed in Schedule 7.11 constitute all
of the property of
AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT — Page 62

 



--------------------------------------------------------------------------------



 



such type necessary to the current and anticipated future conduct of the
Obligated Parties’ business; (d) to the best of each Obligated Party’s
knowledge, none of the Proprietary Rights listed in Schedule 7.11 infringes upon
or conflicts with any rights held by any other Person; and (e) no claim or
litigation regarding any of the foregoing is pending or threatened (in writing).
     Section 7.12 Trade Names. All trade names or styles under which any
Obligated Party will sell Inventory or create Accounts, or to which instruments
in payment of Accounts may be made payable, are listed in Schedule 7.12.
     Section 7.13 Litigation. As of the Closing Date, except as set forth in
Schedule 7.13, there is no pending or threatened (in writing), action, suit,
proceeding, or counterclaim by any Person, or investigation by any Governmental
Authority, or any basis for any of the foregoing, that could reasonably be
expected to have a Material Adverse Effect.
     Section 7.14 Labor Matters. Except as set forth on Schedule 7.14, as of the
Closing Date (a) there is no collective bargaining agreement or other labor
contract covering employees of any Obligated Party, (b) no such collective
bargaining agreement or other labor contract is scheduled to expire during the
term of this Agreement, (c) no union or other labor organization is seeking to
organize, or to be recognized as, a collective bargaining unit of employees of
any Obligated Party or for any similar purpose, and (d) there is no pending or
(to the best of any Obligated Party’s knowledge) threatened, strike, work
stoppage, material unfair labor practice claim, or other material labor dispute
against or affecting any Obligated Party or its employees.
     Section 7.15 Environmental Law. As of the Closing Date, except as otherwise
set forth in Schedule 7.15:
     (a) Each Obligated Party is in compliance in all material respects with all
applicable Environmental Laws, and neither any Obligated Party nor any of their
respective presently or previously owned Real Estate or presently conducted or
prior operations, is subject to any enforcement order from, or liability
agreement with, any Governmental Authority or private Person respecting
(i) compliance with any Environmental Law or (ii) any potential liabilities and
costs or remedial action arising from a Release or threatened Release of a
Contaminant.
     (b) Each Obligated Party has obtained all permits necessary for its current
operations under applicable Environmental Law, and all such permits are in good
standing, and each Obligated Party is in material compliance with all terms and
conditions of such permits.
     (c) No Obligated Party is in violation of any Environmental Law with
respect to storage, treatment, or disposal of any hazardous waste (as defined
pursuant to 40 CFR Part 261 or any equivalent Environmental Law).
     (d) No Obligated Party has received any summons, complaint, order or
similar written notice indicating that it is not currently in compliance with,
or that any Governmental Authority is investigating its compliance with, any
Environmental Laws or that it is or may be liable to any other Person as a
result of a Release or threatened Release of a Contaminant.
AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT — Page 63

 



--------------------------------------------------------------------------------



 



     (e) To the best of each Obligated Party’s knowledge, none of the present or
past operations of any Obligated Party is the subject of any investigation by
any Governmental Authority evaluating whether any remedial action is needed to
respond to a Release or threatened Release of a Contaminant.
     (f) To the best of each Obligated Party’s knowledge, there is not now on
the Real Estate of any Obligated Party in violation of any Environmental Law:
     (i) any underground storage tanks or surface impoundments,
     (ii) any asbestos-containing material, or
     (iii) any polychlorinated biphenyls used in hydraulic oils, electrical
transformers, or other equipment.
     (g) No Obligated Party has filed, or has had the obligation to file, any
notice under any requirement of Environmental Law reporting a spill or
accidental and unpermitted Release or discharge of a Contaminant into the
environment.
     (h) No Obligated Party has entered into any pending or ongoing negotiations
or any currently effective settlement agreements with any Person (including any
prior owner of such Obligated Party’s property) imposing material obligations or
liabilities on any Obligated Party with respect to any remedial action in
response to the Release of a Contaminant or environmentally related claim.
     (i) None of the products manufactured, distributed, or sold by any
Obligated Party or any Subsidiary of any Obligated Party contains asbestos
containing material.
     (j) No presently effective Environmental Lien has attached to the Real
Estate owned by any Obligated Party.
     Section 7.16 No Violation of Law. No Obligated Party is in violation of any
Requirement of Law applicable to it, which violation could reasonably be
expected to have a Material Adverse Effect. The Parent and its Subsidiaries and
their respective principal executive officers and principal financial officers
(and any individuals performing similar functions) are in compliance with any
certification requirements of the Sarbanes-Oxley Act.
     Section 7.17 No Default. No Obligated Party is in default with respect to
any note, indenture, loan agreement, mortgage, lease, deed, or other agreement
to which such Obligated Party is a party or by which it is bound, which default
could reasonably be expected to have a Material Adverse Effect.
     Section 7.18 ERISA Compliance. As of the Closing Date, except as set forth
in Schedule 7.18:
     (a) each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code, and other federal or state law;
AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT — Page 64

 



--------------------------------------------------------------------------------



 



     (b) each Plan that is intended to qualify under Section 401(a) of the Code
has received a favorable determination letter from the IRS and to the best
knowledge of each Obligated Party, nothing has occurred that would cause the
loss of such qualification;
     (c) each Obligated Party and each ERISA Affiliate has made all required
contributions to any Plan subject to Section 412 of the Code, and no application
for a funding waiver or an extension of any amortization period pursuant to
Section 412 of the Code has been made with respect to any Plan;
     (d) there are no pending or, to the best knowledge of any Obligated Party,
threatened (in writing) claims, actions, or lawsuits, or action by any
Governmental Authority, with respect to any Plan that has resulted or could
reasonably be expected to result in a Material Adverse Effect;
     (e) there has been no prohibited transaction or violation of the fiduciary
responsibility rules with respect to any Plan that has resulted or could
reasonably be expected to result in a Material Adverse Effect; and
     (f) (i) no ERISA Event has occurred or is reasonably expected to occur;
(ii) no Pension Plan has any Unfunded Pension Liability; (iii) no Obligated
Party and no ERISA Affiliate has incurred, or reasonably expects to incur, any
liability under Title IV of ERISA with respect to any Pension Plan (other than
premiums due and not delinquent under Section 4007 of ERISA); (iv) no Obligated
Party and no ERISA Affiliate has incurred, or reasonably expects to incur, any
liability (and no event has occurred that, with the giving of notice under
Section 4219 of ERISA, would result in such liability) under Section 4201 or
4243 of ERISA with respect to a Multi-employer Plan; and (v) no Obligated Party
and no ERISA Affiliate has engaged in a transaction that could be subject to
Section 4069 or 4212(c) of ERISA.
     Section 7.19 Taxes. Except as set forth on Schedule 7.3, each Obligated
Party has filed all federal, state, and other tax returns and reports required
to be filed (or appropriate extensions have been timely filed), and has paid all
federal, state, and other taxes, assessments, fees, and other governmental
charges levied or imposed upon it or its properties, income, or assets otherwise
due and payable unless such unpaid taxes and assessments would constitute a
Permitted Lien.
     Section 7.20 Regulated Entities. No Obligated Party or Affiliate of any
Obligated Party is an “Investment Company” within the meaning of the Investment
Company Act of 1940. No Obligated Party or Affiliate of any Obligated Party is
subject to regulation under the Public Utility Holding Company Act of 1935, any
state public utilities Requirement of Law, the Federal Power Act, the Interstate
Commerce Act, or any other Requirement of Law limiting its ability to incur
indebtedness.
     Section 7.21 Use of Proceeds; Margin Regulations. The proceeds of the Loans
are to be used solely for the purposes specified in Section 8.23. No Obligated
Party is engaged in the business of buying or selling Margin Stock or extending
credit for the purpose of buying or carrying Margin Stock. Margin Stock
constitutes less than 5.0% of the value of those assets of
AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT — Page 65

 



--------------------------------------------------------------------------------



 



the Obligated Parties that are subject to any limitation on sale, pledge, or
other restriction hereunder.
     Section 7.22 No Material Adverse Change. No Material Adverse Effect has
occurred since the date of the latest Financial Statements delivered to the
Administrative Agent and the Lenders referenced in Section 7.6(a).
     Section 7.23 Full Disclosure. None of the representations or warranties
made by any Obligated Party in the Loan Documents as of the date such
representations and warranties are made or deemed made, and none of the
statements contained in any exhibit, report, statement, or certificate furnished
by or on behalf of any Obligated Party in connection with the Loan Documents
(including the offering and disclosure materials delivered by or on behalf of
any Obligated Party to the Lenders prior to the Closing Date), contains any
untrue statement of a material fact or omits any material fact required to be
stated therein or necessary to make the statements made therein, in light of the
circumstances under which they are made, not misleading as of the time when made
or delivered.
     Section 7.24 Material Agreements. As of the Closing Date, Schedule 7.24
sets forth a complete and accurate list of all material agreements and contracts
(other than the Loan Documents) to which any Obligated Party is a party or is
bound as of the Closing Date.
     Section 7.25 Bank Accounts. As of the Closing Date, Schedule 7.25 contains
a complete and accurate list of all bank accounts maintained by each Obligated
Party with any bank or other financial institution.
     Section 7.26 Commercial Tort Claims. As of the Closing Date, Schedule 7.26
contains a complete and accurate list of all commercial tort claims owned by
each Obligated Party.
     Section 7.27 Governmental Authorization. No approval, consent, exemption,
authorization, or other action by, or notice to, or filing with, any
Governmental Authority or other Person is necessary or required in connection
with the execution, delivery, or performance by, or enforcement against, any
Obligated Party of any Loan Document except for those that have been duly
obtained by the Obligated Parties, copies of which have been provided to the
Administrative Agent, and for filing of financing statements and recording of
Mortgages (if any).
     Section 7.28 Common Enterprise. The successful operation and condition of
each of the Obligated Parties is dependent on the continued successful
performance of the functions of the group of the Obligated Parties as a whole
and the successful operation of each of the Obligated Parties is dependent on
the successful performance and operation of each other Obligated Party. Each
Obligated Party expects to derive benefit (and its board of directors or other
governing body has determined that it may reasonably be expected to derive
benefit), directly and indirectly, from successful operations of each of the
other Obligated Parties. Each Obligated Party expects to derive benefit (and the
boards of directors or other governing body of each Obligated Party has
determined that it may reasonably be expected to derive benefit), directly and
indirectly, from the credit extended by the Lenders to the Borrowers hereunder,
both in their separate capacities and as members of the group of companies. Each
Obligated Party has determined that execution, delivery, and performance of this
Agreement and any other Loan
AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT — Page 66

 



--------------------------------------------------------------------------------



 



Documents to be executed by such Obligated Party is within its purpose, will be
of direct and indirect benefit to such Obligated Party, and is in its best
interest.
ARTICLE 8
AFFIRMATIVE AND NEGATIVE COVENANTS
     Each Obligated Party covenants to the Administrative Agent and each Lender
that as long as any of the Obligations remain outstanding or this Agreement is
in effect each Obligated Party will keep and perform each of the following
covenants:
     Section 8.1 Taxes and Other Obligations. Except as otherwise permitted by
the terms of this Agreement, each Obligated Party shall: (a) file when due
(after giving effect to all timely filed appropriate extensions) all tax returns
and other reports that it is required to file; (b) pay, or provide for the
payment, when due, of all taxes, fees, assessments, and other governmental
charges against it or upon its property, income, and franchises, make all
required withholding and other tax deposits, and establish adequate reserves for
the payment of all such items in accordance with GAAP, and provide to the
Administrative Agent and the Lenders, upon request, satisfactory evidence of its
timely compliance with the foregoing; and (c) pay when due all Debt and claims
owed to materialmen, mechanics, carriers, warehousemen, landlords, processors,
and other like Persons, and all other indebtedness, liabilities, and obligations
the nonpayment of that could result in a Lien on any of the Collateral;
provided, however, so long as such Obligated Party has notified the
Administrative Agent in writing, the Obligated Party need not pay any tax, fee,
assessment, or governmental charge (i) it is contesting in good faith by
appropriate proceedings diligently pursued, (ii) as to which such Obligated
Party has established proper reserves as required under GAAP, and (iii) the
nonpayment of which does not result in the imposition of a Lien (other than a
Permitted Lien).
     Section 8.2 Legal Existence and Good Standing. Except as allowed by Section
8.9, each Obligated Party shall maintain (a) its legal existence and good
standing in the jurisdiction of its formation, incorporation, or organization
and (b) its qualification and good standing in all other jurisdictions in which
the failure to maintain such qualification and good standing could reasonably be
expected to have a Material Adverse Effect. No Obligated Party shall change the
jurisdiction of its formation, incorporation, or organization or change its type
of entity as identified on Schedule 7.3 without the prior written consent of the
Administrative Agent.
     Section 8.3 Compliance with Law and Agreements; Maintenance of Licenses.
Each Obligated Party shall, and shall cause each of its Subsidiaries to, comply
in all material respects with all Requirements of Law (including the Federal
Fair Labor Standards Act, the Sarbanes-Oxley Act, if applicable, and all
Environmental Laws). Each Obligated Party shall, and shall cause each of its
Subsidiaries to, obtain and maintain all licenses, permits, franchises, and
governmental authorizations necessary to own its property and to conduct its
business as conducted on the Closing Date or as permitted by Section 8.16. No
Obligated Party shall modify, amend, or alter its Organization Certificate or
Management Agreement other than in a manner that does not adversely affect the
rights of the Lenders or the Administrative Agent under any of the Loan
Documents. Each Obligated Party shall cause its principal executive
AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT — Page 67

 



--------------------------------------------------------------------------------



 



officers and principal financial officers (or other individuals performing
similar functions) to comply, if applicable, with all provisions of the
Sarbanes-Oxley Act.
Section 8.4 Maintenance of Property; Inspection of Property.
     (a) Each Obligated Party shall (i) maintain all of its equipment and
facilities necessary and useful in the conduct of its business in good operating
order and condition, ordinary wear and tear excepted and (ii) make all necessary
repairs thereto and renewals and replacements thereof.
     (b) Each Obligated Party shall permit representatives and independent
contractors of the Administrative Agent (accompanied by any Lender that so
elects with the consent of the Administrative Agent, such consent not to be
unreasonably withheld) to visit and inspect any of such Obligated Party’s
properties, to examine, audit, make extracts from or copies of and inspect any
or all of such Obligated Party’s Collateral, its corporate, financial, and
operating records, files, and books of account, and make copies thereof or
abstracts therefrom, and to discuss its affairs, finances, and accounts with its
officers and independent public accountants (provided that the Administrative
Agent shall provide the Obligated Parties the opportunity to attend and
participate in such discussions with such public accountants) at such reasonable
times during normal business hours and as soon as may be reasonably desired,
upon reasonable advance notice to such Obligated Party, provided that during the
existence of any Event of Default, the Administrative Agent (accompanied by any
Lender that so elects with the consent of the Administrative Agent, such consent
not to be unreasonably withheld) may do any of the foregoing at any time without
advance notice. Each Obligated Party will deliver to the Administrative Agent
any instrument necessary for the Administrative Agent to obtain records from any
service bureau maintaining records for such Obligated Party. The Administrative
Agent shall have the right, at any time, in the applicable Obligated Party’s
name, in the Administrative Agent’s name, or in the name of a nominee of the
Administrative Agent, to verify the validity, amount, or any other matter
relating to the Accounts, Inventory, or other Collateral, by mail, telephone, or
otherwise. The Obligated Parties shall reimburse the Administrative Agent for
its expense incurred in connection with any such audit, inspection, and
examination as provided in Section 15.7. The Administrative Agent may, without
expense to the Administrative Agent, use such of each Obligated Party’s
respective personnel, supplies, and Real Estate as may be necessary for
maintaining or enforcing the Agent’s Liens.
     (c) Each Obligated Party shall permit the Administrative Agent (including
representatives and independent contractors of the Administrative Agent) at any
reasonable time to enter and visit the Real Estate and any other place where any
property of such Obligated Party is located for the purposes of observing such
Real Estate, taking and removing soil or groundwater samples, and conducting
tests on any part of the Real Estate, upon giving adequate notice and arranging
for a convenient time with Borrowers.
AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT — Page 68

 



--------------------------------------------------------------------------------



 



Section 8.5 Insurance.
     (a) Each Obligated Party shall maintain with financially sound and
reputable insurers having a rating of at least A+ or better by Best Rating Guide
(or self-insure with respect to workers compensation, health, and other
insurance (excluding insurance of the Collateral), including deductible and loss
retention provisions, compatible with the standards set forth in this
Section 8.5(a)), insurance against: (i) loss or damage by fire (with extended
coverage), theft, burglary, pilferage, and loss in transit; (ii) public
liability and third party property damage; (iii) larceny, embezzlement, or other
criminal liability; (iv) business interruption; and (v) such other hazards or of
such other types as is customary for Persons engaged in the same or similar
business, in amounts, and under policies reasonably acceptable to the
Administrative Agent. Each Obligated Party shall also maintain flood insurance
for its Inventory and Equipment that is, at any time, located in a SFHA. Without
limiting the Administrative Agent’s discretion with respect to the amount of any
insurance as provided by the first sentence of this Section 8.5, the amount of
any flood insurance required by this Section 8.5 shall, at a minimum, comply
with applicable federal regulations as required by the Flood Disaster Protection
Act of 1973.
     (b) For each of the insurance policies issued as required by this
Section 8.5, that insures Collateral against loss or damage, each Obligated
Party shall cause the Administrative Agent to be named as secured party or
mortgagee and loss payee, in a manner acceptable to the Administrative Agent.
Each policy of insurance shall contain (i) a clause or endorsement requiring the
insurer to give not less than ten days prior written notice to the
Administrative Agent in the event of cancellation of such policy for non-payment
of premiums and not less than thirty (30) days prior written notice to the
Administrative Agent in the event of cancellation of such policy for any other
reason whatsoever and (ii) a clause or endorsement stating that the interest of
the Administrative Agent shall not be impaired or invalidated by any act or
neglect of the insured Person or the owner of any premises for purposes more
hazardous than are permitted by such policy. All premiums for insurance required
to be maintained by this Section 8.5 shall be paid by the applicable Obligated
Party when due. Certificates of insurance and, if requested by the
Administrative Agent, photocopies of the policies shall be delivered to the
Administrative Agent, in each case, with sufficient copies for distribution by
the Administrative Agent to each of the Lenders. If any Obligated Party fails to
procure (or cause to be procured) such insurance or to pay the premiums therefor
when due, the Administrative Agent may, and at the direction of the Majority
Lenders shall, do so from the proceeds of Revolving Loans.
     (c) The Obligated Parties shall deliver all proceeds of any insurance
policies covering any Collateral to the Administrative Agent. If any Obligated
Party fails to promptly do so or if any Event of Default exists, the
Administrative Agent may directly collect all insurance proceeds in respect of
any loss, damage, or destruction of Collateral. All proceeds of any insurance
policy covering any Collateral received by the Administrative Agent shall be
applied to the Obligations in the manner provided for in Section 4.3 as if such
Collateral were the subject of a Disposition permitted pursuant to this
Agreement.
AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT — Page 69

 



--------------------------------------------------------------------------------



 



     Section 8.6 Condemnation. The Obligated Parties shall deliver to the
Administrative Agent all proceeds received with respect to any Collateral that
is the subject of any condemnation or other similar proceeding. If any Obligated
Party fails to promptly do so or if any Event of Default exists, the
Administrative Agent may directly collect all such proceeds. All proceeds
resulting from any condemnation or other similar proceeding received by the
Administrative Agent shall be applied to the Obligations in the manner provided
for in Section 4.3 as if such Collateral were the subject of a Disposition
permitted pursuant to this Agreement.
Section 8.7 Environmental Law.
     (a) Each Obligated Party shall conduct, and shall cause each of its
Subsidiaries to conduct, its business in compliance with all Environmental Laws
applicable to it, including those relating to the generation, handling, use,
storage, and disposal of any Contaminant. Each Obligated Party shall take, and
shall cause each of its Subsidiaries to take, prompt and appropriate action to
respond to any non-compliance with any Environmental Law. Each Obligated Party
shall regularly report to the Administrative Agent on any such response with
respect to any circumstance that could reasonably be expected to result in, or
has resulted in, liability in excess of $100,000 or otherwise could reasonably
be expected to result in, or has resulted in, a Material Adverse Effect.
     (b) Without limiting the generality of the foregoing, the Obligated Parties
shall submit to the Administrative Agent and the Lenders (with sufficient copies
for distribution by the Administrative Agent to the Lenders) annually, or more
frequently if requested by the Administrative Agent, commencing on the first
Anniversary Date, and on each Anniversary Date thereafter, an update of the
status of each environmental compliance or liability issue concerning any
Obligated Party or any Subsidiary of an Obligated Party or any of their
respective properties or operations (whether past or present), if any, that
could reasonably be expected to result in, or has resulted in, liability in
excess of $500,000 or otherwise could reasonably be expected to result in, or
has resulted in, a Material Adverse Effect. The Administrative Agent (or any
Lender through the Administrative Agent) may request, in which case the
Borrowers will promptly furnish or cause to be promptly furnished to the
Administrative Agent (with sufficient copies for distribution by the
Administrative Agent to the Lenders), copies of technical reports prepared or
received by any Obligated Party or any Subsidiary of an Obligated Party and its
communications with any Governmental Authority to determine whether such
Obligated Party or Subsidiary of an Obligated Party is proceeding reasonably to
correct, cure, or contest in good faith any alleged non-compliance or
environmental liability. Each Obligated Party shall, at the Administrative
Agent’s request (or at the Majority Lenders’ request through the Administrative
Agent) and at such Obligated Party’s expense, (i) retain an independent
environmental engineer acceptable to the Administrative Agent to evaluate any
site, including tests if appropriate, where the non-compliance or alleged
non-compliance with any Environmental Law has occurred and prepare and deliver
to the Administrative Agent (with sufficient copies for distribution by the
Administrative Agent to the Lenders), a report setting forth the results of such
evaluation, a proposed plan for responding to any environmental problems
described
AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT — Page 70

 



--------------------------------------------------------------------------------



 



therein, and an estimate of the costs thereof and (ii) provide to the
Administrative Agent (with sufficient copies for distribution by the
Administrative Agent to the Lenders), a supplemental report of such engineer
whenever the scope of the environmental problems (if any), or the response
thereto or the estimated costs thereof, shall increase in any material respect.
     Section 8.8 Compliance with ERISA. Each Obligated Party shall, and shall
cause each of its ERISA Affiliates to: (a) maintain each Plan in compliance in
all material respects with the applicable provisions of ERISA, the Code, and
Requirements of Law; (b) cause each Plan that is qualified under Section 401(a)
of the Code to maintain such qualification; (c) make all required contributions
to any Plan subject to Section 412 of the Code; (d) not engage in a prohibited
transaction or violation of the fiduciary responsibility rules with respect to
any Plan; and (e) not engage in a transaction that could be subject to
Section 4069 or 4212(c) of ERISA.
     Section 8.9 Mergers, Consolidations, or Sales. No Obligated Party shall
enter into any transaction of merger, reorganization, or consolidation, or
transfer, sell, assign, lease, or otherwise Dispose of all or any part of its
property, or wind up, liquidate, or dissolve, or agree to do any of the
foregoing, except for: (a) sales and other Dispositions of Inventory in the
ordinary course of its business; (b) sales or other Dispositions of Equipment in
the ordinary course of business that is: (i) damaged, worn out, unserviceable,
or obsolete; (ii) no longer necessary for the proper conduct of business with a
good faith estimated value not in excess of $500,000 in any Fiscal Year of the
Parent; or (iii) contemporaneously replaced with Equipment of comparable
utility, in each case in the ordinary course of business and operations of the
Obligated Parties and on a basis consistent with past practices; (c) payments of
cash in the ordinary course of business and as otherwise permitted by this
Agreement; (d) the sale of stock or assets of Mercury Air Center-Long Beach,
Inc.; (e) the sale of truck inventory at Yuma, Arizona, owned by Maytag Aircraft
Corporation; and (f) subject to Section 8.10, other transactions between or
among the Obligated Parties in the ordinary course of each Obligated Party’s
business consistent with past practices; provided that, notwithstanding the
foregoing or any other provision of this Agreement, as long as no Default or
Event of Default exists or would result therefrom and provided the Parent gives
the Administrative Agent prior written notice:
     (A) a Borrower (other than the Parent) may wind-up, dissolve, or liquidate
if (i) its property is transferred to another Borrower, and (ii) the Borrower
acquiring such property complies with its obligations under Section 8.25 and
Section 10.2 simultaneously with such acquisition;
     (B) an Obligated Party (other than the Parent) that is not a Borrower may
wind-up, dissolve, or liquidate if (i) its property is transferred to another
Obligated Party, and (ii) the Obligated Party acquiring such property complies
with its obligations under Section 8.25 and Section 10.2 simultaneously with
such acquisition;
     (C) a Borrower may merge or consolidate with another Borrower, provided
that if the Parent is a party to any such merger or consolidation, the Parent
shall be the surviving entity;
AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT — Page 71

 



--------------------------------------------------------------------------------



 



     (D) an Obligated Party may transfer assets in connection with a Permitted
Investment; and
     (E) an Obligated Party that is not a Borrower may merge or consolidate with
another Obligated Party, provided that if the Parent is a party to any such
merger or consolidation, the Parent shall be the surviving entity, and a
Subsidiary of an Obligated Party that is not an Obligated Party may merge or
consolidate with an Obligated Party; provided that the Obligated Party is the
survivor of any such merger or consolidation.
The inclusion of proceeds in the definition of Collateral shall not be deemed to
constitute the Administrative Agent’s or any Lender’s consent to any sale or
other Disposition of the Collateral except as expressly permitted herein.
     Section 8.10 Distributions; Capital Change; Restricted Investments. The
Parent will not, nor will it permit any of its Subsidiaries to: (a) directly or
indirectly declare or pay any Distributions (other than (i) Distributions made
in connection with the reverse stock split referenced in, and accomplished in
accordance with, the proxy statement filed with the Securities and Exchange
Commission and submitted to the stockholders of Parent on or about August 12,
2005; (ii) Distributions in the form of dividends from Parent to its
stockholders not to exceed $500,000 per year; and (iii) Distributions payable in
its own Capital Stock), except that: (i) any Subsidiary of the Parent that is an
Obligated Party may make Distributions to a Borrower; (ii) any Subsidiary of the
Parent that is not an Obligated Party may make Distributions to the Parent or
any other Subsidiary of the Parent; and (iii) the Parent may accept shares of
its Capital Stock in connection with the purchase of shares of its Capital Stock
issued pursuant to and in accordance with any employee stock option plan of the
Parent in existence on the Closing Date; and (b) make any change in its capital
structure that could have an adverse effect on the ability of the Obligated
Parties to perform any of their respective duties and obligations under any Loan
Document or pay the Obligations when due; or (c) make any Investment other than
Permitted Investments.
     Section 8.11 Guaranties. No Obligated Party shall, make, issue, or become
liable on any Guaranty, except (a) Guaranties of the Debt allowed under
Section 8.12 and (b) endorsement in the ordinary course of business of
negotiable instruments for deposit or collection.
     Section 8.12 Debt. No Obligated Party shall incur or maintain any Debt,
other than: (a) the Obligations; (b) the Debt existing on the Closing Date
described in Schedule 8.12; (c) Capital Leases of Equipment and purchase money
secured Debt incurred to purchase Equipment; provided that the aggregate amount
of such Debt outstanding (including all Capital Leases at any time outstanding)
does not exceed $1,000,000 at any time; (d) Debt evidencing a refunding,
renewal, or extension of the Debt described in clause (b) and clause (c)
preceding; provided that (i) the principal amount thereof is not increased at
the time of such renewal, refinancing, refunding, or extension thereof, (ii) no
Obligated Party that is not an obligor or guarantor of such Debt as of the
Closing Date shall become an obligor or guarantor thereof, and (iii) the terms
of such refunding, renewal, or extension are no less favorable to the Obligated
Parties than the original Debt; (e) non-recourse operating leases associated
with new or existing contracts with customers of the Borrowers; (f) Debt owing
by an Obligated Party to another Obligated Party for intercompany loans and
advances made for working capital in the ordinary
AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT — Page 72

 



--------------------------------------------------------------------------------



 



course of business; (g) Guaranties of Debt that is permitted under this
Section 8.12; and (h) Debt incurred in connection with the financing of premiums
payable with respect to insurance policies required to be maintained by the
Obligated Parties pursuant to this Agreement.
Section 8.13 Prepayment; Amendment of Debt Agreements.
     (a) No Obligated Party shall voluntarily prepay or redeem any Debt, except
the Obligations and Debt secured by a Permitted Lien if the asset securing such
Debt has been sold or otherwise disposed of in accordance with Section 8.9, so
long as such Debt is equal to or does not exceed the asset recovery proceeds.
     (b) No Obligated Party shall amend, restate, or otherwise modify any
agreement, document, or instrument evidencing any Debt except to the extent such
Debt would otherwise be permitted pursuant to Section 8.12.
     Section 8.14 Transactions with Affiliates. Except as otherwise provided in
Section 8.10, Section 8.11, Section 8.12, and this Section 8.14, during the term
of this Agreement, no Obligated Party shall sell, transfer, distribute, or pay
any money or property, including, but not limited to, any fees or expenses of
any nature (including, but not limited to, any fees or expenses for management
services), to any Affiliate that is not a Borrower, other than payments to
Maytag Aircraft Corporation, a Cayman corporation, in an amount not to exceed
$750,000 per month for payroll purposes under then existing government contracts
entered into by Maytag Aircraft Corporation, a Colorado corporation, or lend or
advance money or property to any Affiliate that is not a Borrower, other than
loans to Affiliates not to exceed $1,000,000 in the aggregate outstanding at any
one time for all such loans, or invest in (by capital contribution or otherwise)
or purchase or repurchase any Capital Stock or indebtedness, or any property, of
any Affiliate that is not a Borrower, or become liable on any Guaranty of the
indebtedness, liabilities, dividends, or other obligations of any Affiliate that
is not a Borrower. Notwithstanding the foregoing, if no Default or Event of
Default is in existence or would result therefrom, an Obligated Party may engage
in transactions with an Affiliate that is not a Borrower in the ordinary course
of such Obligated Party’s business consistent with past practices in amounts and
upon terms fully disclosed to the Administrative Agent and the Lenders and no
less favorable to such Obligated Party than would be obtained in a comparable
arm’s-length transaction with a third party who is not an Affiliate.
     Section 8.15 Investment Banking and Finder’s Fees. No Obligated Party shall
pay or agree to pay, or reimburse any other party with respect to, any
investment banking or similar or related fee, underwriter’s fee, finder’s fee,
or broker’s fee to any Person in connection with this Agreement. The Obligated
Parties shall defend and indemnify the Administrative Agent and the Lenders
against and hold them harmless from (a) all claims of any Person that any
Obligated Party is obligated to pay any such fees and (b) all costs and expenses
(including reasonable attorneys’ fees and Attorney Costs) incurred by the
Administrative Agent and/or any Lender in connection therewith.
     Section 8.16 Business Conducted. The Obligated Parties shall not engage,
directly, in any line of business other than the lines of business in which the
Obligated Parties are engaged on the Closing Date and those reasonably similar,
related, in the same business segment, or
AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT — Page 73

 



--------------------------------------------------------------------------------



 



incidental thereto.
Section 8.17 Liens.
     (a) No Obligated Party shall create, incur, assume, or permit to exist, and
will defend the Collateral against, and take such other action as is necessary
to remove, any Lien on any property now owned or hereafter acquired by it,
except Permitted Liens. Each Obligated Party will defend the right, title, and
interest of the Administrative Agent in and to any of such Obligated Party’s
rights under the Collateral against the claims and demands of all Persons
whomsoever. Each Obligated Party will advise the Administrative Agent promptly,
in reasonable detail, (i) of any Lien (other than Permitted Liens) or claim made
or asserted against any of the Collateral and (ii) of the occurrence of any
other event with respect to the Collateral that could reasonably be expected to
have, or has resulted in, a Material Adverse Effect.
     (b) Other than as set forth in this Agreement and in connection with the
creation or incurrence of any Debt under Section 8.12(c), no Obligated Party
will enter into or become subject to any Negative Pledge; provided that any
Negative Pledge entered into or existing in connection with the creation of Debt
under Section 8.12(c) shall be limited to the purchase money Lien securing such
Debt and will not apply to the Agent’s Liens.
     Section 8.18 Sale and Leaseback Transactions. No Obligated Party shall,
directly or indirectly, enter into any arrangement with any Person providing for
such Obligated Party to lease or rent property that such Obligated Party has
sold or will sell or otherwise transfer to such Person.
     Section 8.19 New Subsidiaries; Addition of Subsidiaries as Borrowers. No
Obligated Party shall, directly or indirectly, organize, create, acquire, or
permit to exist any Subsidiary other than (a) those listed on Schedule 7.4 and
(b) subject to Section 8.25 and Section 15.21, other Subsidiaries created or
acquired after the Closing Date, provided that such creation or acquisition does
not result in the occurrence of a Default or an Event of Default hereunder.
     Section 8.20 Fiscal Year. Each Obligated Party (other than the Parent)
shall cause the last day of its Fiscal Year to be the same as the Parent’s. The
Parent shall not change the last day of its Fiscal Year, which is, as of the
Closing Date, June 30 of each calendar year.
     Section 8.21 Fixed Charge Coverage Ratio. During a Covenant Testing Period,
the Obligated Parties shall not permit the Fixed Charge Coverage Ratio of the
Parent and its Subsidiaries as at the end of any Fiscal Period, and calculated
for the immediately preceding twelve Fiscal Periods, to be less than the
corresponding ratio set forth below opposite the applicable Fiscal Period
ending:
AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT — Page 74

 



--------------------------------------------------------------------------------



 



      Fiscal Period Ending   Minimum Fixed Charge Coverage Ratio
June 30, 2005
  .7 to 1.0
July 31, 2005
  .7 to 1.0
August 31, 2005
  .7 to 1.0
September 30, 2005
  .6 to 1.0
October 31, 2005
  .6 to 1.0
November 30, 2005
  .6 to 1.0
December 31, 2005
  .6 to 1.0
January 31, 2006
  .6 to 1.0
February 28, 2006
  .6 to 1.0
March 31, 2006
  .7 to 1.0
April 30, 2006
  .7 to 1.0
May 31, 2006
  .8 to 1.0
June 30, 2006 and each Fiscal Period ending thereafter
  1.0 to 1.0

     Section 8.22 Capital Expenditures. Except for Capital Expenditures incurred
in connection with, and limited in an amount equal to, the insurance proceeds
delivered to the Administrative Agent in accordance with Section 8.5(c), the
Obligated Parties shall not make or incur any Capital Expenditure if, after
giving effect thereto, the aggregate amount of all Capital Expenditures by the
Obligated Parties, on a consolidated basis, would exceed $3,500,000 during any
Fiscal Year.
     Section 8.23 Use of Proceeds. The Borrowers shall use the proceeds of the
Loans: (a) to pay costs and expenses incurred in connection with the closing of
this Agreement and the transactions contemplated hereby; (b) to pay interest,
costs, and expenses incurred in connection with this Agreement; (c) to issue
Letters of Credit and to repay reimbursement obligations related thereto; and
(d) to finance ongoing general working capital needs and Capital Expenditures
(in each case, not otherwise prohibited by this Agreement) of the Obligated
Parties in the ordinary course of business, and shall not use any portion of the
Revolving Loan proceeds,
AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT — Page 75

 



--------------------------------------------------------------------------------



 



directly or indirectly: (x) to the extent the Borrowers are subject to the
Sarbanes-Oxley Act, to fund a personal loan to or for the benefit of a director
or executive officer of any Obligated Party or for any purpose that is
prohibited by the Sarbanes-Oxley Act; (y) to buy or carry any Margin Stock, to
repay or otherwise refinance indebtedness of the Borrowers or others incurred to
buy or carry any Margin Stock, to extend credit for the purpose of buying or
carrying any Margin Stock, or to acquire any security in any transaction that is
subject to Sections 13 or 14 of the Exchange Act except for acquisition of
common stock in connection with the reverse stock split referenced in the proxy
statement filed with the Securities and Exchange Commission and submitted to the
stockholders of Parent on or about August 12, 2005; or (z) for any purpose that
is prohibited by any Requirement of Law.
     Section 8.24 Bank as Depository. Each Obligated Party shall maintain the
Bank as its principal depository, including for the maintenance of operating,
administrative, cash management, collection activity, and other deposit accounts
for the conduct of its business.
     Section 8.25 Guaranties of the Obligations. Each Obligated Party, including
any Person that becomes a Borrower or a Guarantor after the Closing Date
pursuant to the terms of this Agreement, shall guarantee payment and performance
of the Obligations pursuant to a Guaranty Agreement in form and substances
satisfactory to the Administrative Agent and each Lender, and duly executed by
each such Obligated Party.
     Section 8.26 Government Contracts. Upon the request by Administrative Agent
therefor, and in connection with any Account owed by the government of the U.S.,
or any department, agency, public corporation, or other instrumentality thereof,
each Obligated Party shall take all steps necessary to comply with the Federal
Assignment of Claims Act of 1940, as amended, and all other steps necessary to
perfect the Agent’s Liens therein.
     Section 8.27 Additional Collateral; Further Assurances.
     (a) Subject to Requirements of Law, each Obligated Party shall cause,
unless the Majority Lenders otherwise consent, each Subsidiary of the Parent
other than those Subsidiaries listed on Schedule 8.27, and any Subsidiary that
is not organized under Requirements of Law of the U.S. or any state thereof, to
become a Borrower and a Guarantor, or a Guarantor (but not a Borrower).
     (b) Upon request of the Administrative Agent, each Obligated Party shall
(i) grant Liens to the Administrative Agent, for the benefit of the
Administrative Agent and the Lenders, pursuant to such agreements, certificates,
documents, and instruments as the Administrative Agent may reasonably deem
necessary and deliver such property, agreements, certificates, documents, and
instruments as the Administrative Agent may request to perfect the Liens of the
Administrative Agent in any property of such Obligated Party that constitutes
Collateral, (ii) execute a Guaranty Agreement as required by Section 8.25, and
(iii) in connection with the foregoing requirements, or either of them, deliver
to the Administrative Agent all items of the type required by Section 9.1 (as
applicable). Upon execution and delivery of such Loan Documents and other
agreements, certificates, documents, and instruments, each such Person shall
automatically become a Borrower and a Guarantor, or a Guarantor (but not a
Borrower),
AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT — Page 76

 



--------------------------------------------------------------------------------



 



as applicable, hereunder and thereupon shall have all of the rights, benefits,
duties, and obligations, in such capacity under the Loan Documents.
     (c) Without limiting the foregoing, each Obligated Party shall, and shall
cause each of the Parent’s Subsidiaries that is required to become an Obligated
Party pursuant to the terms of this Agreement to, execute and deliver, or cause
to be executed and delivered, to the Administrative Agent such documents and
agreements, and shall take or cause to be taken such actions as the
Administrative Agent may, from time to time, reasonably request to carry out the
terms and conditions of this Agreement and the other Loan Documents.
ARTICLE 9
CONDITIONS OF LENDING
     Section 9.1 Conditions Precedent to Making of Loans on the Closing Date.
The obligation of the Lenders to make the initial Revolving Loans on the Closing
Date, and the obligation of the Administrative Agent to cause the Letter of
Credit Issuer to issue any Letter of Credit on the Closing Date, is subject to
the following conditions precedent having been satisfied in a manner
satisfactory to the Administrative Agent and each Lender.
     (a) This Agreement shall have been executed and delivered by each party
hereto;
     (b) The Administrative Agent shall have received each of the following from
each Obligated Party, all of which shall be satisfactory in form and substance
to the Administrative Agent and the Lenders:
     (i) copies of the Organization Certificate of such Obligated Party, with
all amendments thereto, each certified by the appropriate Governmental Authority
of the jurisdiction of such Obligated Party’s formation, incorporation, or
organization (as applicable) certified by the secretary, general partner, or
comparable authorized representative of such Obligated Party as being true,
correct, complete, and in effect on the Closing Date;
     (ii) copies of the Management Agreement of such Obligated Party certified
by the secretary, general partner, or comparable authorized representative of
such Obligated Party as being true, correct, complete, and in effect on the
Closing Date;
     (iii) copies of duly approved Resolutions authorizing the execution and
delivery of the Loan Documents to which such Obligated Party is a party, and,
with respect to the Borrowers, authorizing the Borrowings, certified by the
secretary, general partner, or comparable authorized representative of such
Obligated Party as being true, correct, complete, and in effect on the Closing
Date;
AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT — Page 77

 



--------------------------------------------------------------------------------



 



     (iv) a certificate evidencing the existence of such Obligated Party, and
certificates evidencing the good standing and tax status of such Obligated Party
in the jurisdiction of its organization and in each other jurisdiction in which
it is required to be qualified as a foreign business entity to transact its
business as presently conducted; and
     (v) a certificate of incumbency and specimen signatures with respect to
each individual authorized to execute and deliver this Agreement and the other
Loan Documents on behalf of such Obligated Party, and any other individual
executing any document, certificate, or instrument to be delivered in connection
with this Agreement and the other Loan Documents and, in the case of each
Borrower, to request Borrowings;
     (c) The Administrative Agent shall have received, in form and substance
satisfactory to the Administrative Agent, each of the following:
     (i) with respect to any Letter of Credit to be issued, and with respect to
each Existing Letter of Credit, all documentation required by Section 2.4, duly
executed by a Responsible Officer of the applicable Borrower;
     (ii) a Guaranty Agreement duly executed and delivered by each Obligated
Party as required pursuant to Section 8.25;
     (iii) a certificate of the Obligated Parties executed by a Responsible
Officer of each Obligated Party:
     (A) specifying the account of the Borrowers that is the Funding Account;
and
     (B) certifying to such other factual matters as may be reasonably requested
by the Administrative Agent or any Lender;
     (iv) each Deposit Account Control Agreement required to be provided
pursuant to Section 10.2(g);
     (v) a Deposit Account Control Agreement with respect to the Clearing
Account;
     (vi) a Mortgage with respect to 6145 Lehman Drive, Colorado Springs,
Colorado, subject only to that certain mortgage in favor of U.S. Bank, together
with a commitment for an ALTA policy of title insurance for the fair market
value of such property without any exceptions except as may be acceptable to
Administrative Agent;
     (vii) each Collateral Waiver Agreement required to be provided pursuant to
Section 10.2(c);
AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT — Page 78

 



--------------------------------------------------------------------------------



 



     (viii) acknowledgment copies of proper UCC financing statements with
respect to the Collateral, duly authorized by the Obligated Parties, filed on or
before the Closing Date in all jurisdictions that the Administrative Agent may
deem necessary or desirable in order to perfect the Agent’s Liens or, at the
Administrative Agent’s option, such other evidence satisfactory to the
Administrative Agent of the filing of such financing statements;
     (ix) UCC-3 financing statements and such other instruments, in form and
substance satisfactory to the Administrative Agent, as shall be necessary to
terminate all existing UCC filings on the Property of the Obligated Parties that
are not Permitted Liens, and satisfactory evidence that the Administrative Agent
has a valid, exclusive (except for Permitted Liens), and perfected first
priority (except for Permitted Liens that according to the terms of this
Agreement are permitted to have priority over the Agent’s Liens) Lien as of the
Closing Date in the Collateral as security for the Obligations, to the extent
any such Liens may be perfected under the UCC (but excluding any Liens perfected
solely by possession, but only to the extent the Administrative Agent has not
requested possession of such Collateral), in each case in form and substance
satisfactory to the Administrative Agent; provided that upon the Administrative
Agent’s request, the Obligated Parties shall provide any additional agreement,
document, instrument, certificate, or other item relating to any other
Collateral as may be required for perfection under any Requirement of Law;
     (x) a Borrowing Base Certificate that is equivalent to that which would
otherwise be required under Sections 6.2(k)(i) and (ii);
     (xi) evidence, in form, scope, and substance satisfactory to the
Administrative Agent, of all insurance coverage, with appropriate loss payable
endorsements, as required by this Agreement;
     (xii) satisfactory evidence that all filings, consents, or approvals with
or of the owners of any Capital Stock of any Obligated Party, any Governmental
Authority, or any other third party have been made or obtained, as applicable;
     (xiii) a pledge agreement, in form and substance satisfactory to the
Administrative Agent in its sole discretion, executed by each Obligated Party
with regard to the stock or other membership ownership of such Obligated Party
in its respective Subsidiaries in such percentages as the Administrative Agent
may determine in its sole discretion, accompanied by (a) the original stock
certificate, or certificate of membership, for any such certificated interest,
and (b) an assignment separate from certificate executed in blank; and
     (xiv) such other agreements, certificates, documents, and instruments as
the Administrative Agent or any Lender may reasonably request;
     (d) The Administrative Agent shall have received signed opinions of counsel
for the Obligated Parties, opining as to such matters in connection with the
transactions
AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT — Page 79

 



--------------------------------------------------------------------------------



 



contemplated by this Agreement as the Administrative Agent may request, each
such opinion to be in form, scope, and substance satisfactory to the
Administrative Agent, the Lenders, and their respective counsel;
     (e) After giving effect to all Borrowings on the Closing Date and payment
of all fees and expenses due hereunder, and with all of the Borrowers’
indebtedness, liabilities, and obligations current, the Unused Availability
shall not be less than $8,500,000;
     (f) All representations and warranties made hereunder and in the other Loan
Documents shall be true and correct;
     (g) The Borrowers shall have paid all fees and expenses of the
Administrative Agent and the Attorney Costs incurred in connection with any of
the Loan Documents and the transactions contemplated thereby to the extent
invoiced (or shall have made provision for the direct payment thereof out of the
proceeds of any Borrowing to be funded on the Closing Date);
     (h) No Default or Event of Default shall exist or would exist after giving
effect to the Borrowings to be made on the Closing Date;
     (i) The Administrative Agent and the Lenders shall have had an opportunity
to examine the books of account and other records and files of the Obligated
Parties and to make copies thereof, to inspect each of the locations where any
Obligated Party maintains any Inventory, to review each of the material licenses
of any Obligated Party and the contracts referenced in Section 7.24, and to
conduct a pre-closing audit that shall include verification of Inventory,
Accounts, and the Borrowing Base, and the results of such examination and audit
shall have been satisfactory to the Administrative Agent and the Lenders in all
respects;
     (j) The Administrative Agent shall have had an opportunity to review all
supplier and customer agreements and the results of such examination and the
contents of such agreements shall have been satisfactory to the Administrative
Agent in all respects;
     (k) All proceedings taken by the Obligated Parties in connection with the
execution of this Agreement, the other Loan Documents, and all documents and
papers relating thereto shall be satisfactory in form, scope, and substance to
the Administrative Agent and the Lenders; and
     (l) Without limiting the generality of the items described above, each of
the Obligated Parties and each other Person guaranteeing payment of the
Obligations shall have delivered or caused to be delivered to the Administrative
Agent (in form and substance reasonably satisfactory to the Administrative
Agent), the financial statements, instruments, resolutions, documents,
agreements, certificates, opinions, and other items required by the
Administrative Agent and the Lenders.
The acceptance by the Borrowers of any Loans made or Letters of Credit issued on
the Closing Date shall be deemed to be a representation and warranty made by
each of the Obligated Parties
AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT — Page 80

 



--------------------------------------------------------------------------------



 



to the effect that all of the conditions precedent to the making of such Loans
or issuance of such Letters of Credit have been satisfied, with the same effect
as delivery to the Administrative Agent and the Lenders of a certificate signed
by a Responsible Officer of each of the Obligated Parties, dated the Closing
Date, to such effect. Execution and delivery to the Administrative Agent by a
Lender of a counterpart of this Agreement shall be deemed confirmation by such
Lender that: (1) all conditions precedent in this Section 9.1 have been
fulfilled to the satisfaction of such Lender; (2) the decision of such Lender to
execute and deliver to the Administrative Agent an executed counterpart of this
Agreement was made by such Lender independently and without reliance on the
Administrative Agent or any other Lender as to the satisfaction of any condition
precedent set forth in this Section 9.1; and (3) all documents sent to such
Lender for approval, consent, or satisfaction were acceptable to such Lender.
     Section 9.2 Conditions Precedent to Each Loan. The obligation of the
Lenders to make each Loan, including the initial Loans on the Closing Date, and
the obligation of the Administrative Agent to cause the Letter of Credit Issuer
to issue any Letter of Credit shall be subject to the further conditions
precedent that on and as of the date of any such Borrowing the following
statements shall be true, and the request or deemed request by the Borrowers of
any Borrowing shall be deemed to be a statement by each of the Obligated Parties
to the effect set forth in clause (a), clause (b), and clause (c) following with
the same effect as the delivery to the Administrative Agent of a certificate
signed by a Responsible Officer of each of the Obligated Parties, dated the date
of such extension of credit, stating that:
     (a) the representations and warranties contained in this Agreement and the
other Loan Documents are correct in all material respects on and as of the date
of such Borrowing as though made on and as of such date, other than any such
representation or warranty that relates to a specified prior date and except to
the extent the Administrative Agent and the Lenders have been notified in
writing by the Obligated Parties that any representation or warranty is not
correct and the Majority Lenders have explicitly waived in writing compliance
with such representation or warranty;
     (b) no event or circumstance exists, or would result from such Borrowing,
that constitutes a Default or an Event of Default;
     (c) no event or circumstance exists, or would result from such Borrowing,
that has had, or could reasonably be expected to have, a Material Adverse
Effect; and
     (d) the proposed Borrowing does not exceed the Unused Availability prior to
giving effect to such Borrowing;
provided that the foregoing conditions precedent are not conditions to any
Lender participating in or reimbursing the Bank or the Administrative Agent for
such Lender’s Pro Rata Share of any Non-Ratable Loan or Agent Advance made in
accordance with the provisions of Section 2.2(i) and Section 2.2(j).
AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT — Page 81

 



--------------------------------------------------------------------------------



 



ARTICLE 10
SECURITY
     Section 10.1 Grant of Lien. As security for the Obligations, each Obligated
Party hereby grants to the Administrative Agent, for the benefit of the Credit
Providers, a continuing security interest in, lien on, pledge of, collateral
assignment of, and right of setoff against, all of the following property and
assets of such Obligated Party, whether now owned or existing or hereafter
acquired or arising, regardless of where located:
     (a) Accounts;
     (b) Inventory;
     (c) contract rights and rights under leases of real and personal property
whether as lessor or lessee (including any option to purchase thereunder);
     (d) Chattel Paper;
     (e) Documents;
     (f) Instruments;
     (g) Supporting Obligations and Letter-of-Credit Rights;
     (h) General Intangibles (including payment intangibles and Software);
     (i) Goods;
     (j) Equipment;
     (k) Investment Property;
     (l) money, cash, and cash equivalents;
     (m) Deposit Accounts, credits, and balances with and other claims against
any financial institution with which such Obligated Party maintains deposits,
including any Clearing Accounts;
     (n) books, records, and other property related to or referring to any of
the foregoing, including account ledgers, data processing records, computer
software, and other property and General Intangibles at any time evidencing or
relating to any of the foregoing;
     (o) the commercial tort claims described in Schedule 7.26 and from time to
time disclosed to the Administrative Agent pursuant to Section 6.2(o); and
     (p) any and all accessions and additions to, substitutions for, and
replacements, products, and proceeds of any of the foregoing, including, but not
limited
AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT — Page 82

 



--------------------------------------------------------------------------------



 



to, proceeds of any insurance policies, claims against third parties, and
condemnation or requisition payments with respect to all or any of the
foregoing.
All of the foregoing, and all other property of the Obligated Parties in which
the Administrative Agent or any Lender may at any time be granted a Lien as
collateral for the Obligations, is herein collectively referred to as the
“Collateral”.
     Section 10.2 Perfection and Protection of Security Interest.
     (a) Actions By the Obligated Parties. Each Obligated Party shall, at the
expense of the Borrowers, perform all steps requested by the Administrative
Agent at any time to perfect, maintain, protect, and enforce the Agent’s Liens,
including, as applicable: (i) executing, delivering, and filing and recording of
the Mortgage(s), the Copyright Security Agreements, the Patent Security
Agreements, and the Trademark Security Agreements and authorizing the filing of
financing or continuation statements, and amendments thereof, in form and
substance reasonably satisfactory to the Administrative Agent; (ii) delivering
to the Administrative Agent warehouse receipts covering any portion of the
Collateral located in warehouses and for which warehouse receipts are issued
and, certificates of title covering any portion of the Collateral for which
certificates of title have been issued indicating the Administrative Agent as
the lienholder thereon; (iii) at any time during the existence of an Event of
Default, transferring Inventory to warehouses or other locations designated by
the Administrative Agent; (iv) placing notations on such Obligated Party’s books
of account to disclose the Agent’s Liens; and (v) taking such other steps as are
deemed necessary or desirable by the Administrative Agent to maintain and
protect the Agent’s Liens.
     (b) Delivery of Collateral. Upon the Administrative Agent’s request, each
Obligated Party shall promptly deliver to the Administrative Agent all
Collateral consisting of negotiable Documents, certificated securities
(accompanied by stock powers executed in blank), Chattel Paper, and Instruments.
     (c) Landlords and Bailees. Each Obligated Party will use its best efforts
in good faith to provide to the Administrative Agent, upon the Administrative
Agent’s request, an executed Collateral Waiver Agreement (i) from each landlord
of leased Real Estate on which any Collateral is located and (ii) from each
Person that is not an Obligated Party and is in possession of any Collateral. In
the event that any Collateral Waiver Agreement requested by the Administrative
Agent pursuant to this Section 10.2(c) is not provided, in lieu of such
delivery, the Administrative Agent may, in its discretion, establish a Reserve
with respect to any Collateral located on any leased Real Estate or in the
possession of any third party that is not an Obligated Party for which the
Administrative Agent has not received such executed Collateral Waiver Agreement,
and/or exclude such Collateral from the determination of the Borrowing Base.
     (d) Control Agreements. Upon the Administrative Agent’s request, each
Obligated Party shall obtain authenticated control agreements from each issuer
of uncertificated securities, securities intermediary, or commodities
intermediary issuing or holding any financial assets or commodities to or for
such Obligated Party.
AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT — Page 83

 



--------------------------------------------------------------------------------



 



     (e) Letter of Credit Agreements. If any Obligated Party is or becomes the
beneficiary of any letter of credit arising from the sale or other disposition
of Collateral, such Obligated Party shall promptly notify the Administrative
Agent thereof and, upon the Administrative Agent’s request, enter into a
tri-party agreement (in form and substance reasonably satisfactory to the
Administrative Agent) with the Administrative Agent and the issuer and/or the
confirmation bank with respect to all Letter-of-Credit Rights thereunder
assigning such Letter-of-Credit Rights to the Administrative Agent and directing
all payments thereunder to a Clearing Account.
     (f) Electronic Chattel Paper. In accordance with the UCC (or other
applicable Requirement of Law) and to the extent requested by the Administrative
Agent, each Obligated Party shall take all steps reasonably necessary to grant
the Administrative Agent control of all of such Obligated Party’s electronic
chattel paper and all “transferable records” as defined in the Uniform
Electronic Transactions Act.
     (g) Deposit Accounts. In accordance with the UCC (or other applicable
Requirement of Law) and to the extent requested by the Administrative Agent,
each Obligated Party shall take all steps reasonably necessary to grant the
Administrative Agent control of all of such Obligated Party’s Deposit Accounts,
including delivery of such Deposit Account Control Agreements as the
Administrative Agent may request.
     (h) Financing Statements. Each Obligated Party hereby irrevocably
authorizes the Administrative Agent at any time and from time to time to file
in, transmit to, or communicate with any filing office any financing statements
and amendments thereto that (i) indicate the Collateral (A) as “all assets”, or
words of similar import, of such Obligated Party, or words of similar effect,
regardless of whether any particular asset included in the Collateral falls
within the scope of Article 9 of the UCC, or (B) as being of an equal or lesser
scope or with greater detail and (ii) contain any other information required by
Part 5 of Article 9 of the UCC for the sufficiency or filing office acceptance
of any financing statement or amendment, including (A) whether such Obligated
Party is an organization, the type of organization, any organization
identification number issued to such Obligated Party, and any employer or
taxpayer identification number issued to such Grantor and (B) in the case of a
financing statement filed as a fixture filing or indicating any Collateral as
as-extracted collateral or timber to be cut, a sufficient description of real
property to which such Collateral relates. Each Obligated Party agrees to
furnish any such information to the Administrative Agent promptly upon request.
Each Obligated Party also ratifies its authorization for the Administrative
Agent to file any like financing statements or amendments thereto if filed prior
to the date hereof.
     (i) Commercial Tort Claims. With respect to each commercial tort claim
required to be disclosed by Section 6.2(o), unless otherwise consented to by the
Administrative Agent, the applicable Obligated Party shall enter into
documentation satisfactory to the Administrative Agent to grant to the
Administrative Agent a first priority perfected Lien in such commercial tort
claim.
AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT — Page 84

 



--------------------------------------------------------------------------------



 



     (j) Confirmations. From time to time, each Obligated Party shall, upon the
Administrative Agent’s request, execute and deliver confirmatory written
instruments pledging to the Administrative Agent, for the benefit of the Credit
Providers, the Collateral, but such Obligated Party’s failure to do so shall not
affect or limit any security interest or any other rights of the Administrative
Agent or any other Credit Provider in and to the Collateral with respect to such
Obligated Party. As long as this Agreement is in effect and until all
Obligations have been fully satisfied, the Agent’s Liens shall continue in full
force and effect in all Collateral (whether or not deemed eligible for the
purpose of calculating the Unused Availability or as the basis for any advance,
loan, extension of credit, or other financial accommodation).
     (k) Terminations and Amendments Not Authorized. Each Obligated Party
acknowledges that it is not authorized to file any financing statement or
amendment or termination statement with respect to any financing statement filed
by the Administrative Agent in connection with this Agreement or any other Loan
Document without the prior written consent of the Administrative Agent and
agrees that it will not do so without the prior written consent of the
Administrative Agent, subject to such Obligated Party’s rights under
Section 9-509(d)(2) of the UCC.
     Section 10.3 Location of Collateral. Each Obligated Party represents and
warrants to the Administrative Agent and the Lenders that, as of the Closing
Date, Schedule 10.3 contains a correct and complete list of: (a) the location of
such Obligated Party’s chief executive office; (b) each location of its books
and records; (c) each location and address where any Collateral is held;
(d) with respect to each location referenced in clause (c) preceding where any
Collateral is held by a representative, agent, warehouseman, or bailee, the name
and address of such representative, agent, warehouseman, or bailee and the cost
of such Inventory at such location. Each Obligated Party covenants and agrees
that it will not maintain any Collateral at any location other than those
locations listed for such Obligated Party in Schedule 10.3, otherwise change or
add to any of the locations listed for such Obligated Party in Schedule 10.3, or
change the location of its chief executive office from the location identified
in Schedule 10.3 unless, in any such case, it gives the Administrative Agent at
least 30 days prior written notice thereof and authorizes the filing of any and
all financing statements and executes any other documents that the
Administrative Agent reasonably requests in connection therewith.
     Section 10.4 Reserved.
     Section 10.5 Accounts.
     (a) Representations. Each Obligated Party hereby represents and warrants,
with respect to its Accounts, that: (i) each existing Account represents, and
each future Account will represent, a bona fide sale or lease and delivery of
goods by such Obligated Party, or rendition of services by such Obligated Party,
in the ordinary course of such Obligated Party’s business; (ii) each existing
Account is, and each future Account will be, for a liquidated amount payable by
the Account Debtor thereon on the terms set forth in the invoice therefor or in
the schedule thereof delivered to the Administrative Agent, without any offset,
deduction, defense, or counterclaim except those known to such Obligated Party
and disclosed to the Administrative Agent pursuant to this Agreement;
AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT — Page 85

 



--------------------------------------------------------------------------------



 



(iii) no payment will be received with respect to any Account, and no credit,
discount, or extension, or any agreement therefor, will be granted on any
Account, except as reported to the Administrative Agent in Borrowing Base
Certificates delivered in accordance with this Agreement; (iv) each copy of an
invoice delivered to the Administrative Agent by such Obligated Party will be a
genuine copy of the original invoice sent to the Account Debtor named therein;
and (v) all goods described in any invoice representing a sale of goods will
have been delivered to the Account Debtor and all services of such Obligated
Party described in each invoice will have been performed.
     (b) Dating Terms. No Obligated Party will re-date any invoice or sale or
make sales on extended dating beyond that customary in such Obligated Party’s
business or extend or modify any Account. If any Obligated Party becomes aware
of any matter adversely affecting the collectibility of any Account or the
Account Debtor therefor, including information regarding the Account Debtor’s
creditworthiness, such Obligated Party will exclude such Account from Eligible
Accounts and Eligible Foreign Accounts and, with respect to any such Account
Debtor that is obligated on Accounts owing to any Obligated Party, in an
aggregate amount greater than $100,000, promptly so advise the Administrative
Agent.
     (c) Notes and Instruments. Without the Administrative Agent’s prior written
consent, no Obligated Party will accept any note or other instrument (except a
check or other instrument for the immediate payment of money) with respect to
any Account.
     (d) Disputes and Claims. Each Obligated Party shall notify the
Administrative Agent promptly of all disputes and claims in excess of $100,000
with any Account Debtor, and agrees to settle, contest, or adjust such dispute
or claim at no expense to the Administrative Agent or any other Credit Provider.
No discount, credit, or allowance shall be granted to any such Account Debtor
without the Administrative Agent’s prior written consent, except for discounts,
credits, and allowances made or given in the ordinary course of the applicable
Obligated Party’s business when no Event of Default exists. Upon the
Administrative Agent’s request, each Obligated Party shall send the
Administrative Agent a copy of credit memoranda. Notwithstanding the foregoing,
each Obligated Party that is a Borrower shall promptly report that credit on
Borrowing Base Certificates submitted by the Obligated Parties. The
Administrative Agent may at all times when an Event of Default exists, settle or
adjust disputes and claims directly with Account Debtors for amounts and upon
terms that the Administrative Agent shall consider advisable and, in all cases,
the Administrative Agent will credit the Loan Account with the net amounts
received by the Administrative Agent in payment of any Accounts.
     Section 10.6 Collection of Accounts; Payments.
     (a) Lockboxes. During a Dominion Period, the Obligated Parties shall
maintain one or more lockbox services for collection of Accounts and proceeds of
other Collateral, each for deposit to a Clearing Account. Each Obligated Party
shall instruct all of its Account Debtors, other than those Account Debtors
listed on Schedule 10.6(a) to make all payments directly to an address
established for such lockbox services. All
AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT — Page 86

 



--------------------------------------------------------------------------------



 



collections received in any lockbox maintained for any Obligated Party, and all
collections received directly by the Administrative Agent, shall, following a
Dominion Event, be subject to the Agent’s sole control and withdrawals by the
applicable Obligated Party shall not be permitted.
     (b) Collections. If, during a Dominion Period, notwithstanding instructions
from each Obligated Party delivered to Account Debtors pursuant to clause (a)
preceding, an Obligated Party receives any proceeds of Accounts or other
Collateral, including any payment from an Account Debtor listed on
Schedule 10.6(a), it shall make such collection and receive all such payments
and receipts as the Administrative Agent’s trustee and, within one Business Day
of receipt thereof, deposit all such payments and receipts in their original
form, duly endorsed in blank (if applicable) into a Clearing Account or deliver
such payments and receipts to the Administrative Agent in their original form,
duly endorsed in blank (if applicable), as the Administrative Agent may direct.
Following a Dominion Event, all collections received directly by any Obligated
Party or the Administrative Agent, and all funds in any Clearing Account or
other account to which such collections are deposited shall be subject to the
Administrative Agent’s sole control, and withdrawals by any Obligated Party
shall not be permitted.
     (c) Accounts. Each lockbox and Clearing Account of any Obligated Party
shall be established with the Bank. No Obligated Party shall maintain any
lockbox or Deposit Account except with the Bank or subject to a Deposit Account
Control Agreement.
     (d) Cash Sales. If sales of Inventory are made or services are rendered for
cash, the applicable Obligated Party shall, within one Business Day of receipt,
deliver to the Administrative Agent or deposit into a Clearing Account the cash
that such Obligated Party receives.
     (e) Payments. During a Dominion Period, all payments received by the
Administrative Agent at a bank account designated by it will be the Agent’s sole
property for its benefit and the benefit of the Credit Providers and will be
credited to the Loan Account (conditional upon final collection) as required by
Section 4.3(b); provided that, except during the existence of an Event of
Default, such payments shall be deemed to be credited to the Loan Account
immediately upon receipt for purposes of (i) determining the Unused
Availability, (ii) calculating the Unused Line Fee, and (iii) calculating the
amount of interest accrued thereon solely for purposes of determining the amount
of interest to be distributed by the Administrative Agent to the Lenders (but
not the amount of interest payable by the Borrowers). During the existence of
any Event of Default, the Administrative Agent may, in its sole discretion,
require that only payments representing final collections be credited to the
Loan Account for the purposes set forth in clause (i), clause (ii), and clause
(iii) preceding.
     Section 10.7 Inventory; Perpetual Inventory. Each Obligated Party
represents and warrants and agrees that all of the Inventory owned by such
Obligated Party is and will be held for sale or lease, or is to be furnished in
connection with the rendition of services, in the ordinary course of such
Obligated Party’s business, and is and will be fit for such purposes. Each
AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT — Page 87

 



--------------------------------------------------------------------------------



 



Obligated Party will keep its Inventory in good and marketable condition, except
for damaged, obsolete or defective goods arising in the ordinary course of such
Obligated Party’s business. No Obligated Party will, without the prior written
consent of the Administrative Agent, acquire or accept any Inventory on
consignment or approval. Each Obligated Party agrees that all Inventory produced
by such Obligated Party in the U.S. will be produced in accordance with the
Federal Fair Labor Standards Act of 1938, as amended, and all rules,
regulations, and orders thereunder. Each Obligated Party will conduct a physical
count of its Inventory at least once per Fiscal Year and, during the existence
of an Event of Default, at such other times as the Administrative Agent
requests. Each Obligated Party will maintain a perpetual inventory reporting
system at all times. Upon the request therefor by the Administrative Agent, each
Obligated Party, at its own expense, shall deliver to the Administrative Agent
the results of each physical verification, if any, which such Obligated Party
may in its discretion have made, or caused any other Person to have made on its
behalf, of all or any portion of its Inventory. No Obligated Party will, without
the Administrative Agent’s written consent, sell any Inventory on a
bill-and-hold, guaranteed sale, sale and return, sale on approval, consignment,
or other repurchase or return basis.
     Section 10.8 Equipment.
     (a) Changes to Equipment. Each Obligated Party shall promptly inform the
Administrative Agent of any material additions to or deletions from such
Obligated Party’s Equipment. No Obligated Party will permit any of its Equipment
to become a fixture with respect to Real Estate or to become an accession with
respect to other personal property with respect to which Real Estate or personal
property the Administrative Agent does not have a Lien. No Obligated Party will,
without the Administrative Agent’s prior written consent, alter or remove any
identifying symbol or number on any of such Obligated Party’s Equipment
constituting Collateral.
     (b) Except as set forth in Section 8.9, no Obligated Party shall, without
the Administrative Agent’s prior wpritten consent, sell, license, lease as a
lessor, or otherwise dispose of any of such Obligated Party’s Equipment.
Section 10.9 [Reserved.]
     Section 10.10 Documents, Instruments, and Chattel Paper. Each Obligated
Party represents and warrants that (a) all Documents, Instruments, and Chattel
Paper describing, evidencing, or constituting Collateral, and all signatures and
endorsements thereon, are and will be complete, valid, and genuine, and (b) all
goods evidenced by Documents, Instruments, Letter-of-Credit Rights, and Chattel
Paper are and will be owned by the applicable Obligated Party, free and clear of
all Liens other than Permitted Liens. If any Obligated Party retains possession
of any Chattel Paper or Instruments, such Chattel Paper and Instruments shall be
marked with the following legend: “This writing and the obligations evidenced or
served hereby are subject to the security interest of Bank of America, N.A., as
Administrative Agent, for the benefit of the Administrative Agent and the Credit
Providers pursuant to that certain Loan and Security Agreement, dated as of
September 7, 2005, among Mercury Air Group, Inc., a Delaware corporation and
certain of its affiliates, the Administrative Agent, and the lending
institutions party thereto.”
AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT — Page 88

 



--------------------------------------------------------------------------------



 



     Section 10.11 Right to Cure. The Administrative Agent may, in its
discretion, and shall, at the direction of the Majority Lenders, pay any amount
or do any act required of any Obligated Party hereunder or under any other Loan
Document in order to preserve, protect, maintain, or enforce the Obligations,
the Collateral, or the Agent’s Liens, and that any Obligated Party fails to pay
or do, including payment of any judgment against any Obligated Party, any
insurance premium, any warehouse charge, any finishing or processing charge, any
landlord’s, bailee’s or consignee’s claim, and any other Lien upon or with
respect to the Collateral. All payments that the Administrative Agent makes
under this Section 10.11 and all out-of-pocket costs and expenses that the
Administrative Agent pays or incurs in connection with any action taken by it
hereunder shall be payable by the Borrowers in accordance with Section 15.7 and
shall be charged to the Borrowers’ Loan Account as a Revolving Loan. Any payment
made or other action taken by the Administrative Agent under this Section 10.11
shall be without prejudice to any right to assert an Event of Default hereunder
and to proceed thereafter as herein provided.
     Section 10.12 Power of Attorney.
     (a) Each Obligated Party hereby appoints the Administrative Agent and the
Administrative Agent’s designee as such Obligated Party’s attorney, with power:
(i) to endorse or sign such Obligated Party’s name on any checks, notes,
acceptances, money orders, or other forms of payment or security that come into
the Administrative Agent’s or any Lender’s possession; (ii) to sign such
Obligated Party’s name on any invoice, bill of lading, warehouse receipt, or
other negotiable or non-negotiable Document constituting Collateral, on drafts
against customers, on assignments of Accounts, on notices of assignment,
financing statements and other public records and to file any such financing
statements by electronic means with or without a signature as authorized or
required by applicable law or filing procedure; (iii) during the existence of
any Event of Default, to notify the post office authorities to change the
address for delivery of such Obligated Party’s mail to an address designated by
the Administrative Agent and to receive, open, and dispose of all mail addressed
to such Obligated Party; (iv) to send requests for verification of Accounts to
customers or Account Debtors; (v) during the existence of any Event of Default,
to complete in such Obligated Party’s name or the Administrative Agent’s name,
any order, sale, or transaction, obtain the necessary Documents in connection
therewith, and collect the proceeds thereof; (vi) to clear Inventory through
customs in such Obligated Party’s name, the Administrative Agent’s name, or the
name of the Administrative Agent’s designee, and to sign and deliver to customs
officials powers of attorney in such Obligated Party’s name for such purpose;
(vii) to the extent, if any, that such Obligated Party’s authorization given in
Section 10.2(h) is not sufficient, and without otherwise limiting such
authorization, to file such financing statements with respect to this Agreement,
with or without such Obligated Party’s signature, as the Administrative Agent
may deem appropriate and to execute in such Obligated Party’s name such
financing statements and amendments thereto and continuation statements that may
require such Obligated Party’s signature; and (viii) to do all things necessary
to carry out the terms of this Agreement.
     (b) Each Obligated Party hereby appoints the Administrative Agent and the
Administrative Agent’s designee as such Obligated Party’s attorney, with power
during the existence of any Event of Default: (i) to endorse such Obligated
Party’s name on all
AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT — Page 89

 



--------------------------------------------------------------------------------



 



applications, documents, papers, and instruments necessary or reasonably
desirable for the Administrative Agent in the use of such Obligated Party’s
Proprietary Rights; (ii) during the existence of any Event of Default, to grant
or issue any exclusive or non-exclusive license under such Obligated Party’s
Proprietary Rights to any Person; and (iii) during the existence of any Event of
Default, to assign, convey, or otherwise transfer title in or Dispose of any of
such Obligated Party’s Proprietary rights to any Person.
     (c) Each Obligated Party ratifies and approves all acts of such attorney
pursuant to this Section 10.12. Neither the Administrative Agent, any other
Credit Provider, nor any of their respective attorneys will be liable for any
acts or omissions or for any error of judgment or mistake of fact or law except
for their gross negligence or willful misconduct. The powers set forth in this
Section 10.12, being coupled with an interest, are irrevocable until this
Agreement has been terminated and the Obligations have been fully and
irrevocably satisfied.
     Section 10.13 The Administrative Agent’s and the Lenders’ Rights, Duties,
and Liabilities.
     (a) The Obligated Parties’ Liability for the Collateral. Each Obligated
Party assumes all responsibility and liability arising from or relating to the
use, sale, license, or other disposition of the Collateral. The Obligations
shall not be affected by any failure of the Administrative Agent or any other
Credit Provider to take any steps to perfect the Agent’s Liens or to collect or
realize upon the Collateral, nor shall loss of or damage to the Collateral
release any Obligated Party from any of the Obligations. During the existence of
any Event of Default, the Administrative Agent may (but shall not be required
to), and at the direction of the Majority Lenders shall, without notice to or
consent from any Obligated Party, sue upon or otherwise collect, extend the time
for payment of, modify or amend the terms of, compromise or settle for cash,
credit, or otherwise upon any terms, grant other indulgences, extensions,
renewals, compositions, or releases, and take or omit to take any other action
with respect to the Collateral, any security therefor, any agreement relating
thereto, any insurance applicable thereto, or any Person liable directly or
indirectly in connection with any of the foregoing, without discharging or
otherwise affecting the liability of any Obligated Party for the Obligations or
under this Agreement or any other agreement now or hereafter existing between
the Administrative Agent and/or any other Credit Provider and such Obligated
Party.
     (b) The Obligated Parties’ Liability Under Contracts and Licenses. It is
expressly agreed by each Obligated Party that, anything herein to the contrary
notwithstanding, such Obligated Party shall remain liable under each of its
contracts and each of its licenses to observe and perform all the conditions and
obligations to be observed and performed by it thereunder. Neither the
Administrative Agent nor any other Credit Provider shall have any obligation or
liability under any contract or license by reason of or arising out of this
Agreement or the granting herein of a Lien thereon or the receipt by the
Administrative Agent or any other Credit Provider of any payment relating to any
contract or license pursuant hereto. Neither the Administrative Agent nor any
other Credit Provider shall be required or obligated in any manner to perform or
fulfill any of the obligations of any Obligated Party under or pursuant to any
contract or
AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT — Page 90

 



--------------------------------------------------------------------------------



 



license, or to make any payment, or to make any inquiry as to the nature or the
sufficiency of any payment received by it or the sufficiency of any performance
by any party under any contract or license, or to present or file any claims, or
to take any action to collect or enforce any performance or the payment of any
amounts that may have been assigned to it or to which it may be entitled at any
time or times.
     (c) Notification of Account Debtors. Without limiting Section 11.2, at any
time during the existence of an Event of Default (or if any rights of setoff
(other than setoffs against an Account arising under the contract giving rise to
the same Account) or contra accounts may be asserted with respect to the
following), the Administrative Agent may, without prior notice to any Obligated
Party, and upon the request of the Administrative Agent each Obligated Party
shall, notify Account Debtors, and other Persons obligated on the Collateral
that the Administrative Agent has a security interest therein, and that payments
shall be made directly to the Administrative Agent, for the benefit of the
Administrative Agent and the other Credit Providers. Once any such notice has
been given to any Account Debtor or other Person obligated on the Collateral, no
Obligated Party shall give any contrary instructions to such Account Debtor or
other Person without the Administrative Agent’s prior written consent.
     (d) Information Regarding Accounts and Account Debtors. The Administrative
Agent may at any time in the Administrative Agent’s own name, in the name of any
Obligated Party, or in the name of the Administrative Agent’s nominee or
designee, communicate with each Obligated Party’s Account Debtors, parties to
contracts, and obligors in respect of Instruments to verify with such Persons,
to the Administrative Agent’s satisfaction, the existence, amount, and terms of
Accounts, payment intangibles, Instruments, or Chattel Paper. If an Event of
Default exists, each Obligated Party, at its own expense, shall cause the
independent certified public accountants then engaged by such Obligated Party to
prepare and deliver to the Administrative Agent (with sufficient copies for
distribution to each Lender) at any time and from time to time promptly upon the
Administrative Agent’s request the following reports with respect to such
Obligated Party: (i) a reconciliation of all Accounts; (ii) an aging of all
Accounts; (iii) trial balances; and (iv) a test verification of such Accounts as
the Administrative Agent may request.
     (e) No Obligation of the Administrative Agent. Notwithstanding anything in
this Agreement to the contrary, each Obligated Party agrees that the
Administrative Agent shall have no obligation to take any steps necessary to
preserve rights in the Proprietary Rights of any Obligated Party against any
other Person, provided that the Administrative Agent may do so at its option
during the existence of any Event of Default in accordance with
Section 10.14(f).
     Section 10.14 Patent, Trademark, and Copyright Collateral.
     (a) Representations. This Agreement is effective to create a valid and
continuing Lien on and, upon filing of appropriate financing statements pursuant
to the UCC, perfected Liens in favor of the Administrative Agent, on the
Proprietary Rights of each Obligated Party and such perfected Liens are
enforceable as against any and all
AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT — Page 91

 



--------------------------------------------------------------------------------



 



creditors of such Obligated Party. Upon filing of all such appropriate financing
statements pursuant to the UCC, all action necessary to protect and perfect the
Agent’s Lien on each Obligated Party’s Proprietary Rights under Requirement of
Law shall have been duly taken. Upon filing any Copyright Security Agreement,
Patent Security Agreement, or Trademark Security Agreement with the United
States Copyright Office or Unites States Patent and Trademark Office, as
applicable, the Agent’s Liens will be enforceable against any purchaser of the
Proprietary Rights covered thereby.
     (b) Notices to the Administrative Agent. Each Obligated Party shall notify
the Administrative Agent promptly upon such Obligated Party obtaining knowledge
that any application or registration relating to any patent, trademark, or
copyright (now or hereafter existing) may become abandoned or dedicated, or of
any adverse determination or development (including the institution of, or any
such determination or development in, any proceeding in the United States Patent
and Trademark Office, the United States Copyright Office, or any court)
regarding such Obligated Party’s ownership of any patent, trademark, or
copyright, its right to register the same, or to keep and maintain the same.
     (c) Additional Agreements. In no event shall any Obligated Party, either
directly or through any agent, employee, licensee, or designee, file an
application for the registration of any patent, trademark, or copyright with the
United States Patent and Trademark Office, the United States Copyright Office,
or any similar Governmental Authority, or enter into any new license as licensor
with respect to any patent, trademark, or copyright, without giving the
Administrative Agent prior written notice thereof, and, upon request of the
Administrative Agent, such Obligated Party shall execute and deliver any and all
Patent Security Agreements, Copyright Security Agreements, or Trademark Security
Agreements as the Administrative Agent may request to evidence the Agent’s Liens
on such patent, trademark, or copyright, and the General Intangibles of such
Obligated Party relating thereto or represented thereby.
     (d) Further Actions. Each Obligated Party shall take all actions necessary
or requested by the Administrative Agent to maintain and pursue each
application, to obtain the relevant registration and to maintain the
registration of each of such Obligated Party’s material Proprietary Rights (now
or hereafter existing), including the filing of applications for renewal,
affidavits of use, affidavits of noncontestability and opposition and
interference and cancellation proceedings.
     (e) Notices of Infringement. In the event that any of the Proprietary
Rights that are Collateral are infringed upon, or misappropriated or diluted by
a third party, each Obligated Party shall notify the Administrative Agent
promptly after such Obligated Party learns thereof. Each Obligated Party shall,
unless it shall reasonably determine that such Proprietary Rights that are
Collateral are in no way material to the conduct of its business or operations,
promptly sue for infringement, misappropriation, or dilution and to recover any
and all damages for such infringement, misappropriation, or dilution, and shall
take such other actions as the Administrative Agent shall deem appropriate under
the circumstances to protect such Proprietary Rights that are Collateral.
AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT — Page 92

 



--------------------------------------------------------------------------------



 



     (f) Suits by the Administrative Agent. Without limiting Section 11.2,
during the existence of any Event of Default, the Administrative Agent shall
have the right, but shall not be obligated, to bring suit in its own name to
enforce the Proprietary Rights and, if the Administrative Agent shall commence
any such suit, each Obligated Party shall, at the request of the Administrative
Agent, do any and all lawful acts and execute any and all proper documents
reasonably required by the Administrative Agent in aid of such enforcement. Each
Obligated Party shall, upon demand, promptly reimburse the Administrative Agent
for all costs and expenses incurred by the Administrative Agent in the exercise
of its rights under this Section 10.14(f) (including Attorney Costs and other
fees and expenses of other professionals).
     Section 10.15 Indemnification. In any suit, proceeding, or action brought
by the Administrative Agent or any other Credit Provider relating to any
Collateral for any sum owing with respect thereto or to enforce any rights or
claims with respect thereto, each Obligated Party will save, indemnify, and keep
the Administrative Agent and the other Credit Providers harmless from and
against all expense (including Attorney Costs and other reasonable attorneys’
fees and expenses), loss or damage suffered by reason of any defense, setoff,
counterclaim, recoupment, or reduction of liability whatsoever of the Account
Debtor or other Person obligated on the Collateral, arising out of a breach by
any Obligated Party of any obligation thereunder or arising out of any other
agreement, indebtedness, or liability at any time owing to, or in favor of, such
obligor or its successors from any Obligated Party, provided that no Obligated
Party shall be liable to any Credit Provider for the payment of any portion of
such amount to the extent determined in a final, nonappealable judgment by a
court of competent jurisdiction to have resulted from such Credit Provider’s own
gross negligence or willful misconduct. All such obligations of each Obligated
Party shall be and remain enforceable against and only against such Obligated
Party and shall not be enforceable against the Administrative Agent or any
Lender.
     Section 10.16 Grant of License to Use Proprietary Rights. For the purpose
of enabling the Administrative Agent to exercise default rights and remedies
under Section 11.2 or under any other Loan Document or applicable Requirement of
Law (including in order to take possession of, hold, preserve, process,
assemble, prepare for sale, market for sale, sell, or otherwise dispose of
Collateral) at such time as the Administrative Agent shall be lawfully entitled
to exercise such rights and remedies, each Obligated Party hereby grants to the
Administrative Agent, for the benefit of the Administrative Agent and the other
Credit Providers, an irrevocable, nonexclusive license (exercisable without
payment of royalty or other compensation to such Obligated Party) to use,
license, or sublicense any Proprietary Rights now owned or hereafter acquired by
such Obligated Party, and wherever the same may be located, and including in
such license access to all media in which any of the licensed items may be
recorded or stored and to all computer software and programs used for the
compilation or printout thereof.
     Section 10.17 Limitation on the Administrative Agent’s and the Lenders’
Duty in Respect of the Collateral. The Administrative Agent and each other
Credit Provider shall use reasonable care with respect to the Collateral in its
possession or under its control. Neither the Administrative Agent nor any other
Credit Provider shall have any other duty as to any Collateral in its possession
or control or in the possession or control of any agent or nominee of
AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT — Page 93

 



--------------------------------------------------------------------------------



 



the Administrative Agent or such other Credit Provider, or any income thereon or
as to the preservation of rights against prior parties or any other rights
pertaining thereto.
     Section 10.18 Miscellaneous.
     (a) Reinstatement. The Agent’s Liens on the Collateral granted pursuant to
this Agreement shall remain in full force and effect and continue to be
effective should any petition be filed by or against any Obligated Party for
liquidation or reorganization, should any Obligated Party become insolvent or
make an assignment for the benefit of any creditor or creditors or should a
receiver or trustee be appointed for all or any significant part of any
Obligated Party’s assets, and shall continue to be effective or be reinstated,
as the case may be, if at any time payment and performance of the Obligations,
or any part thereof, remains outstanding or is, pursuant to any Requirement of
Law, rescinded or reduced in amount, or must otherwise be restored or returned
by any obligee of the Obligations, whether as a “voidable preference,”
“fraudulent conveyance,” or otherwise, all as though such payment or performance
had not been made. In the event that any payment, or any part thereof, is
rescinded, reduced, restored or returned, the Obligations shall be reinstated
and deemed reduced only by such amount paid and not so rescinded, reduced,
restored or returned.
     (b) Benefit. All Liens granted or contemplated hereby shall be for the
benefit of the Administrative Agent and the other Credit Providers, and all
proceeds or payments realized from Collateral in accordance herewith shall be
applied to the Obligations in accordance with the terms of Section 4.3.
     (c) Limitations. The Liens granted pursuant to Section 10.1 in each
Obligated Party’s, other than the Parent’s, Collateral shall be limited to a
maximum aggregate amount equal to the largest amount that would not render its
obligations hereunder and the Liens granted hereby subject to avoidance as a
fraudulent transfer or conveyance under any Requirement of Law, in each case
after giving effect to all other liabilities and obligations of such Obligated
Party, contingent or otherwise, that are relevant under such laws, and after
giving effect to the value, as assets (as determined under the applicable
provisions of such laws), of any rights of such Obligated Party to contribution,
indemnity, and/or subrogation from any other Obligated Party or other Person
pursuant to any Requirement of Law or any agreement providing for an equitable
allocation among such Obligated Party, any other Obligated Party, and any other
such Person of their respective obligations hereunder.
ARTICLE 11
DEFAULT; REMEDIES
     Section 11.1 Events of Default. It shall constitute an event of default
(“Event of Default”) if any one or more of the following shall occur for any
reason:
     (a) any failure by the Borrowers to pay the principal of or interest or
premium on any of the Obligations when due, whether upon demand or otherwise;
AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT — Page 94

 



--------------------------------------------------------------------------------



 



     (b) any failure by the Borrowers to pay any fee or other amount owing
(except for amounts set forth in Section 11.1(a)) under any Loan Document when
due, which failure to pay shall continue for three Business Days or more;
     (c) any representation or warranty made or deemed made by any Obligated
Party in any Loan Document, any Financial Statement, or any certificate
furnished by any Obligated Party at any time to the Administrative Agent or any
Lender shall prove to be untrue in any material respect as of the date on which
made, deemed made, or furnished;
     (d) any default shall occur in the observance or performance of:
     (i) any of the covenants and agreements contained in Sections 10.3(c) or
(d), 10.5, 10.8, 10.10 or 10.14, provided that such default shall continue for
three Business Days or more;
     (ii) any of the covenants and agreements contained in Section 6.2, clauses
(a) through (e), and (k), Section 8.2 (insofar as it requires the preservation
of the existence of the Obligated Parties), Section 8.5, Section 8.9 through
Section 8.27, or Article 10 (except as specified in clause (i) preceding),
     (iii) any of the covenants and agreements contained in Section 6.2 (except
as specified in clause (ii) preceding) or Section 6.3 and such default shall
continue for five Business Days or more;
     (iv) any of the other covenants or agreements contained in this Agreement
other than as referenced in Section 11.1(a), Section 11.1(b), and clause (i),
clause (ii), and clause (iii) preceding, any other Loan Document, or any other
agreement entered into at any time to which any Obligated Party and the
Administrative Agent or any Lender are party (including in respect of any Bank
Products) and such default shall continue for ten Business Days or more;
     (e) any default shall occur with respect to any Debt (other than the
Obligations) of any Obligated Party in an aggregate outstanding principal amount
that exceeds $500,000, or under any agreement or instrument under or pursuant to
which any such Debt may have been issued, created, assumed, or guaranteed by any
Obligated Party, and such default shall continue for more than the period of
grace, if any, therein specified, if the effect thereof (with or without the
giving of notice or further lapse of time or both) is to accelerate or to permit
the holders of any such Debt to accelerate, the maturity of any such Debt, or
any such Debt shall be declared due and payable or be required to be prepaid
(other than by a regularly scheduled required prepayment) prior to the stated
maturity thereof;
     (f) any Obligated Party shall: (i) file a voluntary petition in bankruptcy
or file a voluntary petition or an answer or otherwise commence any action or
proceeding seeking reorganization, arrangement, or readjustment of its debts or
for any other relief under the Bankruptcy Code or under any other bankruptcy or
insolvency act or law, state or federal, now or hereafter existing, or consent
to, approve of, or acquiesce in, any such petition, action, or proceeding;
(ii) apply for or acquiesce in the appointment of a
AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT — Page 95

 



--------------------------------------------------------------------------------



 



receiver, assignee, liquidator, sequestrator, custodian, monitor, trustee, or
similar officer for it or for all or any part of its property; (iii) make an
assignment for the benefit of its creditors; or (iv) be unable generally to pay
its debts as they become due;
     (g) an involuntary petition or proposal shall be filed or an action or
proceeding otherwise commenced seeking reorganization, arrangement,
consolidation, or readjustment of the debts of any Obligated Party or for any
other relief under the Bankruptcy Code or under any other bankruptcy or
insolvency act or law, state or federal, now or hereafter existing and such
petition or proceeding shall not be dismissed within 60 days after the filing or
commencement thereof or an order of relief (or comparable order under any other
Requirement of Law) against any Obligated Party shall be entered with respect
thereto;
     (h) a receiver, assignee, liquidator, sequestrator, custodian, monitor,
trustee, or similar officer for any Obligated Party or for all or any part of
its property shall be appointed or a warrant of attachment, execution, or
similar process shall be issued against any part of the property of any
Obligated Party;
     (i) any Obligated Party shall file a certificate of dissolution under any
Requirement of Law or shall be liquidated, dissolved, or wound-up (except in a
transaction allowed under Section 8.9) or shall commence or have commenced
against it any action or proceeding for dissolution, winding-up, or liquidation,
or shall take any action in furtherance thereof (except in connection with a
transaction allowed under Section 8.9);
     (j) all or any material part of the property of any Obligated Party is
nationalized, expropriated, condemned, recalled, seized, or otherwise
appropriated, or custody or control of such property or of any Obligated Party
is assumed by any Governmental Authority or any court of competent jurisdiction
at the instance of any Governmental Authority, except where contested in good
faith by proper proceedings diligently pursued where a stay of enforcement is in
effect;
     (k) any Loan Document is terminated, revoked, or declared void, invalid, or
unenforceable or is challenged by any Obligated Party or any other party thereto
(other than in accordance with its terms or the terms hereof or with the written
consent of the Administrative Agent and the Majority Lenders);
     (l) one or more judgments, orders, decrees (including out-of-court
settlements), or arbitration or mediation awards is entered against any
Obligated Party involving liability in the aggregate for any or all of the
Obligated Parties as to any single, related, or unrelated series of
transactions, incidents, or conditions, of $500,000 or more, and any such
judgment, order, or decree remains unsatisfied, unvacated, and unstayed pending
appeal for a period of 30 days after the entry thereof;
     (m) any loss, theft, damage, or destruction of any item or items of
Collateral or other property of any Obligated Party occurs that is not
adequately covered by insurance and could reasonably be expected to result in a
Material Adverse Effect;
AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT — Page 96

 



--------------------------------------------------------------------------------



 



     (n) there is filed against any Obligated Party any action, suit, or
proceeding under any federal or state racketeering statute (including the
Racketeer Influenced and Corrupt Organization Act of 1970), which action, suit,
or proceeding (i) is not dismissed within 120 days and (ii) could reasonably be
expected to result in the confiscation or forfeiture of any material portion of
the Collateral;
     (o) for any reason other than the failure of the Administrative Agent to
take any action available to it to maintain perfection of the Agent’s Liens
pursuant to the Loan Documents, any Loan Document ceases to be in full force and
effect (other than in accordance with its terms or the terms hereof or with the
written consent of the Administrative Agent and the Majority Lenders) or any
Lien with respect to any material portion of the Collateral intended to be
secured thereby ceases to be, or is not, valid, perfected, and prior to all
other Liens (other than Permitted Liens that are expressly permitted to have
priority over the Agent’s Liens) or is terminated, revoked, or declared void
(other than in accordance with its terms or the terms hereof or with the written
consent of the Administrative Agent and the Majority Lenders);
     (p) (i) an ERISA Event shall occur with respect to any Pension Plan or
Multi-employer Plan that has resulted in, or could reasonably be expected to
result in, liability of any Obligated Party under Title IV of ERISA to such
Pension Plan, such Multi-employer Plan, or the PBGC in an aggregate amount in
excess of $100,000; (ii) the aggregate amount of Unfunded Pension Liability
among all Pension Plans at any time exceeds $100,000; or (iii) any Obligated
Party or any ERISA Affiliate shall fail to pay when due, after the expiration of
any applicable grace period, any installment payment with respect to its
withdrawal liability under Section 4201 of ERISA under a Multi-employer Plan in
an aggregate amount in excess of $100,000;
     (q) there occurs a Change of Control; or
     (r) there occurs any event that results in a Material Adverse Effect.
     Section 11.2 Remedies.
     (a) During the existence of any Default or Event of Default, the
Administrative Agent may, in its discretion, and shall, at the direction of the
Majority Lenders, do one or more of the following at any time or times and in
any order, without notice to or demand on any Obligated Party: (i) reduce the
Maximum Revolver Amount, or the advance rates against the Net Amount of Eligible
Accounts and the Net Amount of Eligible Foreign Accounts used in computing the
Borrowing Base (including increasing the amount of any Reserve); (ii) restrict
the amount of or refuse to make Revolving Loans; and (iii) instruct the Letter
of Credit Issuer to restrict or refuse to provide Letters of Credit.
     (b) During the existence of any Event of Default, the Administrative Agent
shall, at the direction of the Majority Lenders, do one or more of the
following: (i) take any of the actions described in clause (a) preceding, at any
time or times and in any order, without notice to or demand on any Obligated
Party; (ii) terminate the Commitments, the
AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT — Page 97

 



--------------------------------------------------------------------------------



 



obligation of the Lenders to make Revolving Loans under this Agreement, and the
obligation of the Administrative Agent to cause the Letter of Credit Issuer to
issue any Letter of Credit hereunder; (iii) declare any or all of the
Obligations to be immediately due and payable; provided, however, that upon the
occurrence of any Event of Default described in Section 11.1(f),
Section 11.1(g), Section 11.1(h), or Section 11.1(i) the Commitments shall
automatically and immediately expire and all Obligations shall automatically
become immediately due and payable without notice or demand of any kind;
(iv) require the Obligated Parties to provide cash collateral in an amount equal
to 105% of all Obligations (contingent or otherwise) outstanding with respect to
Letters of Credit; and (v) pursue its other rights and remedies under the Loan
Documents and any Requirement of Law.
     (c) During the existence of any Event of Default: (i) the Administrative
Agent shall have, for the benefit of the Administrative Agent and the Lenders,
in addition to all other rights of the Administrative Agent and the Lenders, the
default rights and remedies of a secured party under the Loan Documents and the
UCC; (ii) the Administrative Agent may, at any time, take possession of the
Collateral and keep it on any Obligated Party’s premises, at no cost to the
Administrative Agent or any Lender, or remove any part of the Collateral to such
other place or places as the Administrative Agent may desire, or any Obligated
Party shall, upon the Administrative Agent’s demand, at such Obligated Party’s
cost, assemble the Collateral and make it available to the Administrative Agent
at a place reasonably convenient to the Administrative Agent; (iii) the
Administrative Agent or the Administrative Agent’s designee may notify the
Obligated Parties’ Account Debtors that the Obligated Parties’ Accounts have
been assigned to the Administrative Agent and of the Agent’s Lien therein, and
may collect such Accounts directly and charge the collection costs and expenses
to the Loan Account as a Revolving Loan; and (iv) the Administrative Agent may
sell and deliver any Collateral at public or private sales, for cash, upon
credit, or otherwise, at such prices and upon such terms as the Administrative
Agent deems advisable, in its sole discretion, and may, if the Administrative
Agent deems it reasonable, postpone or adjourn any sale of the Collateral by an
announcement at the time and place of sale or of such postponed or adjourned
sale without giving a new notice of sale. Without in any way requiring notice to
be given in the following manner, each Obligated Party agrees that any notice by
the Administrative Agent of sale, disposition, or other intended action
hereunder or in connection herewith, whether required by the UCC or otherwise,
shall constitute reasonable notice to the Obligated Parties if such notice is
mailed by registered or certified mail, return receipt requested, postage
prepaid, or is delivered personally against receipt, at least ten days prior to
such action to the Obligated Parties’ address specified in or pursuant to
Section 15.8. If any Collateral is sold on terms other than payment in full at
the time of sale, no credit shall be given against the Obligations until the
Administrative Agent or the Lenders receive payment, and if the buyer defaults
in payment, the Administrative Agent may resell the Collateral without further
notice to any Obligated Party. In the event the Administrative Agent seeks to
take possession of all or any portion of the Collateral by judicial process,
each Obligated Party irrevocably waives the posting of any bond, surety, or
security with respect thereto that might otherwise be required, any demand for
possession prior to the commencement of any suit or action to recover the
Collateral, and any requirement that the Administrative Agent retain possession
and not dispose of any
AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT — Page 98

 



--------------------------------------------------------------------------------



 



Collateral until after trial or final judgment. Each Obligated Party agrees that
the Administrative Agent has no obligation to preserve rights to the Collateral
or marshal any Collateral for the benefit of any Person. In addition to any
license granted pursuant to Section 10.16, the Administrative Agent is hereby
granted a license or other right to use, without charge, each Obligated Party’s
labels, patents, copyrights, name, trade secrets, trade names, trademarks, and
advertising matter, or any similar property, in completing production of,
advertising, or selling any Collateral, and each Obligated Party’s rights under
all licenses and all franchise agreements shall inure to the Administrative
Agent’s benefit for such purpose. The proceeds of sale shall be applied first to
all expenses of sale, including Attorney Costs, and then to the Obligations as
provided in Section 4.6(b). The Administrative Agent will return any excess to
the Obligated Parties, and the Obligated Parties shall remain liable for any
deficiency.
     (d) Without limiting the generality of the foregoing, each Obligated Party
expressly agrees that, during the existence of any Event of Default, the
Administrative Agent, without demand of performance or other demand,
advertisement, or notice of any kind (except the notice specified below of time
and place of public or private sale) to or upon any Obligated Party or any other
Person (all and each of which demands, advertisements, and notices are hereby
expressly waived to the maximum extent permitted by the UCC and other applicable
law), may forthwith enter upon the premises of any Obligated Party where any
Collateral is located through self-help, without judicial process, without first
obtaining a final judgment or giving such Obligated Party or any other Person
notice and opportunity for a hearing on the Administrative Agent’s claim or
action and may collect, receive, assemble, process, appropriate, and realize
upon the Collateral, or any part thereof, and may forthwith sell, lease,
license, assign, give an option or options to purchase, or sell or otherwise
dispose of and deliver said Collateral (or contract to do so), or any part
thereof, in one or more parcels at a public or private sale or sales, at any
exchange at such prices as the Administrative Agent may deem acceptable, for
cash or on credit or for future delivery without assumption of any credit risk.
The Administrative Agent or any other Credit Provider shall have the right upon
any such public sale or sales and, to the extent permitted by law, upon any such
private sale or sales, to purchase for the benefit of the Administrative Agent
and the other Credit Providers, the whole or any part of said Collateral so
sold, free of any right or equity of redemption, which equity of redemption each
Obligated Party hereby releases. Such sales may be adjourned and continued from
time to time with or without notice. The Administrative Agent shall have the
right to conduct such sales on any Obligated Party’s premises or elsewhere and
shall have the right to use each Obligated Party’s premises without charge for
such time or times as the Administrative Agent deems necessary or advisable.
     (e) Each Obligated Party further agrees, at the Administrative Agent’s
request, to assemble the Collateral and make it available to the Administrative
Agent at a place or places designated by the Administrative Agent that are
reasonably convenient to the Administrative Agent and such Obligated Party,
whether at such Obligated Party’s premises or elsewhere. Until the
Administrative Agent is able to effect a sale, lease, or other disposition of
the Collateral, the Administrative Agent shall have the right to hold or use the
Collateral, or any part thereof, to the extent that it deems appropriate for the
AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT — Page 99

 



--------------------------------------------------------------------------------



 



purpose of preserving the Collateral or its value or for any other purpose
deemed appropriate by the Administrative Agent. The Administrative Agent shall
have no obligation to any Obligated Party to maintain or preserve the rights of
such Obligated Party as against third parties with respect to any Collateral
while such Collateral is in the possession of the Administrative Agent. The
Administrative Agent may, if it so elects, seek the appointment of a receiver or
keeper to take possession of the Collateral and to enforce any of the
Administrative Agent’s remedies (for the benefit of the Administrative Agent and
the other Credit Providers), with respect to such appointment without prior
notice or hearing as to such appointment. The Administrative Agent shall apply
the net proceeds of any such collection, recovery, receipt, appropriation,
realization, or sale to the Obligations as provided in Section 4.6(b), and only
after so paying over such net proceeds, and after the payment by the
Administrative Agent of any other amount required by any provision of law, need
the Administrative Agent account for the surplus, if any, to the applicable
Obligated Party. To the maximum extent permitted by applicable law, each
Obligated Party waives all claims, damages, and demands against the
Administrative Agent or any other Credit Provider arising out of the
repossession, retention, or sale of the Collateral except to the extent
resulting from the gross negligence or willful misconduct of the Administrative
Agent or such other Credit Provider as finally determined in a final,
nonappealable judgment by a court of competent jurisdiction. Each Obligated
Party agrees that ten days prior notice by the Administrative Agent of the time
and place of any public sale or of the time after which a private sale may take
place is reasonable notification of such matters. Each Obligated Party shall
remain liable for any deficiency if the proceeds of any sale or disposition of
the Collateral are insufficient to pay all Obligations, including any attorneys’
fees or other expenses incurred by the Administrative Agent or any other Credit
Provider to collect such deficiency.
     (f) Except as otherwise specifically provided herein or in the other Loan
Documents, each Obligated Party hereby waives presentment, demand, protest, or
any notice (to the maximum extent permitted by applicable law) of any kind in
connection with this Agreement or any Collateral.
     (g) To the extent that applicable law imposes duties on the Administrative
Agent to exercise remedies in a commercially reasonable manner, each Obligated
Party acknowledges and agrees that it is not commercially unreasonable for the
Administrative Agent: (i) to fail to incur expenses reasonably deemed
significant by the Administrative Agent to prepare Collateral for disposition or
otherwise to complete raw material or work-in-process into finished goods or
other finished products for disposition; (ii) to fail to obtain third party
consents for access to Collateral to be disposed of, or to obtain or, if not
required by other law, to fail to obtain governmental or third party consents
for the collection or disposition of Collateral to be collected or disposed of;
(iii) to fail to exercise collection remedies against Account Debtors or other
Persons obligated on Collateral or to remove Liens on or any adverse claims
against Collateral; (iv) to exercise collection remedies against Account Debtors
and other Persons obligated on Collateral directly or through the use of
collection agencies and other collection specialists; (v) to advertise
dispositions of Collateral through publications or media of general circulation,
whether or not the Collateral is of a specialized nature; (vi) to contact other
Persons, whether or not in the same business as such Obligated Party, for
expressions of interest in
AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT — Page 100

 



--------------------------------------------------------------------------------



 



acquiring all or any portion of such Collateral; (vii) to hire one or more
professional auctioneers to assist in the disposition of Collateral, whether or
not the Collateral is of a specialized nature; (viii) to dispose of Collateral
by utilizing internet sites that provide for the auction of assets of the types
included in the Collateral or that have the reasonable capacity of doing so, or
that match buyers and sellers of assets; (ix) to dispose of assets in wholesale
rather than retail markets; (x) to disclaim disposition warranties, such as
title, possession, or quiet enjoyment; (xi) to purchase insurance or credit
enhancements to insure the Administrative Agent against risks of loss,
collection, or disposition of Collateral or to provide to the Administrative
Agent a guaranteed return from the collection or disposition of Collateral; or
(xii) to the extent deemed appropriate by the Administrative Agent, to obtain
the services of other brokers, investment bankers, consultants, and other
professionals to assist the Administrative Agent in the collection or
disposition of any of the Collateral. Each Obligated Party acknowledges that the
purpose of this Section 11.2(g) is to provide non-exhaustive indications of what
actions or omissions by the Administrative Agent would not be commercially
unreasonable in the Administrative Agent’s exercise of remedies against the
Collateral and that other actions or omissions by the Administrative Agent shall
not be deemed commercially unreasonable solely on account of not being indicated
in this Section 11.2(g). Without limiting the foregoing, nothing contained in
this Section 11.2(g) shall be construed to grant any rights to any Obligated
Party or to impose any duties on the Administrative Agent that would not have
been granted or imposed by this Agreement or by Requirement of Law in the
absence of this Section 11.2(g).
     (h) Without limiting Section 10.12(b), during the existence of an Event of
Default, each Obligated Party, at the Administrative Agent’s request, shall
execute and deliver to the Administrative Agent such documents as the
Administrative Agent shall require to grant the Administrative Agent access to
any post office box in which collections of Accounts are received.
     (i) During the existence of an Event of Default, the Obligated Parties
will, at the Administrative Agent’s request, with respect to all Inventory
financed by Letters of Credit, instruct all suppliers, carriers, forwarders,
customs brokers, warehouses, or others receiving or holding cash, checks,
Inventory, documents, or instruments in which the Administrative Agent holds a
security interest to deliver them to the Administrative Agent and/or subject to
the Administrative Agent’s order, and if they shall come into any Obligated
Party’s possession, to deliver them, upon request, to the Administrative Agent
in their original form. The Obligated Parties shall also, at the Administrative
Agent’s request, during the existence of an Event of Default, designate the
Administrative Agent as the consignee on all bills of lading and other
negotiable and non-negotiable documents or cause all such documents to designate
the applicable Obligated Party as the consignee subject to the Agent’s Liens.
     (j) During the existence of an Event of Default, each Obligated Party
hereby waives all rights to notice and hearing prior to the exercise by the
Administrative Agent of the Administrative Agent’s rights to repossess the
Collateral without judicial process or to replevy, attach, or levy upon the
Collateral without notice or hearing.
AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT — Page 101

 



--------------------------------------------------------------------------------



 



ARTICLE 12
TERM AND TERMINATION
     Section 12.1 Term and Termination.
     (a) The term of this Agreement shall end on the Stated Termination Date
unless sooner terminated in accordance with the terms hereof. The Administrative
Agent may, and upon direction from the Required Lenders shall, terminate this
Agreement, without notice to the Obligated Parties, during the existence of an
Event of Default. Upon the effective date of termination of this Agreement for
any reason whatsoever, all Obligations (including all unpaid principal, accrued
and unpaid interest, and any early termination or prepayment fees, and any
unpaid indemnification or reimbursement obligations, but excluding
indemnification obligations only to the extent no claim with respect thereto has
been asserted and remains unsatisfied) shall become immediately due and payable,
the Lenders shall have no obligation to make any Loans, the Administrative Agent
shall have no obligation to cause the Letter of Credit Issuer to issue any
Letter of Credit, and the Borrowers shall immediately arrange for the
cancellation and return of all Letters of Credit then outstanding or delivery to
the Administrative Agent of a Supporting Cash Deposit or a Supporting Letter of
Credit in accordance with Section 2.4(g). Notwithstanding the termination of
this Agreement, until all Obligations (whether then existing or thereafter
arising) are indefeasibly paid and performed in full, the Obligated Parties
shall remain bound by the terms of this Agreement and the other Loan Documents
and shall not be relieved of any of their Obligations hereunder or thereunder,
and the Administrative Agent and the Lenders shall retain all their rights and
remedies hereunder and thereunder (including the Agent’s Liens in and all rights
and remedies with respect to all then existing and after-acquired or
after-arising Collateral).
     (b) Notwithstanding the payment in full of the Obligations, the
Administrative Agent shall not be required to terminate the Agent’s Liens in any
of the Collateral unless, with respect to any loss or damage the Administrative
Agent may incur as a result of the dishonor or return of any payment items
applied to the Obligations, the Administrative Agent shall have received either
(i) a written agreement, executed by the Obligated Parties and any other Person
deemed financially responsible by the Administrative Agent and whose loans or
other advances to the Borrowers, or any of them, are used in whole or in part to
satisfy the Obligations, indemnifying the Administrative Agent and the other
Credit Providers from any such loss or damage or (ii) such monetary reserves and
Liens on the Collateral for such period of time as the Administrative Agent, in
its reasonable credit judgment, may deem necessary to protect the Administrative
Agent and the Lenders from any such loss or damage. The provisions of
Section 2.4(f), Section 2.5, Section 4.7, Article 5, this Section 12.1(b),
Section 14.7, Section 14.16(d), Section 15.7, Section 15.11, and all
indemnification and reimbursement obligations of the Obligated Parties shall in
all events survive any termination of the Commitments or this Agreement.
AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT — Page 102

 



--------------------------------------------------------------------------------



 



ARTICLE 13
AMENDMENTS; WAIVERS; PARTICIPATIONS; ASSIGNMENTS; SUCCESSORS
     Section 13.1 Amendments and Waivers.
     (a) Except as specified in clause (b) and clause (c) following, no
amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent with respect to any departure by any Obligated Party
therefrom, shall be effective unless such amendment, modification, or consent is
in writing, signed by the Majority Lenders (or by the Administrative Agent at
the written request of the Majority Lenders) and the Obligated Parties, and
acknowledged by the Administrative Agent, and then any such amendment, waiver,
or consent shall be effective only in the specific instance and for the specific
purpose for which given.
     (b) Unless it is in writing and signed by all of the Lenders (or by the
Administrative Agent at the written request of the Lenders (including any
Defaulting Lender with respect to clause (i) following) and the Obligated
Parties and acknowledged by the Administrative Agent, no amendment, waiver, or
consent shall do any of the following:
     (i) increase (other than pursuant to an assignment under Section 13.2) or
extend the Commitment of any Lender;
     (ii) amend the second sentence of Section 2.2(a);
     (iii) increase the Maximum Revolver Amount or the Letter of Credit
Subfacility;
     (iv) postpone or delay any date fixed by this Agreement or any other Loan
Document for any payment of principal, interest, fees (other than fees payable
to the Administrative Agent solely for the Administrative Agent’s benefit), or
other amounts due to the Lenders (or any of them) hereunder or under any other
Loan Document;
     (v) reduce the principal of, or the rate of interest specified herein on
any Loan, or any fees or other amounts payable hereunder or under any other Loan
Document;
     (vi) change the percentage of the Commitments or of the aggregate unpaid
principal amount of the Loans that is required for the Lenders, or any of them,
to take any action hereunder;
     (vii) change the definition of Majority Lenders or Required Lenders;
     (viii) increase any of the percentages set forth in the definition of
Borrowing Base;
AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT — Page 103

 



--------------------------------------------------------------------------------



 



     (ix) amend this Section 13.1 or any provision of this Agreement providing
for consent or other action by all of the Lenders; or
     (x) other than as permitted by Section 14.11, release any Guaranties of the
Obligations or release Collateral;
provided that: (A) no amendment, waiver, or consent shall, unless in writing and
signed by the Administrative Agent, affect the rights or duties of the
Administrative Agent under this Agreement or any other Loan Document; (B) no
amendment, waiver, or consent shall, unless in writing and signed by the Bank,
acting in its capacity as the Letter of Credit Issuer, affect the rights or
duties of the Letter of Credit Issuer under this Agreement or any other Loan
Document related to any Letter of Credit issued or to be issued by it; (C)
Schedule 1.1A may be amended from time to time by the Administrative Agent alone
to reflect assignments of Commitments in accordance with this Agreement; (D) any
Loan Document relating to Bank Products may be amended by the applicable
Obligated Parties and the Bank without the approval or consent of any other
Lender; and (E) except as specified for in clause (i) preceding, no Defaulting
Lender shall have any right to approve or disapprove any amendment, waiver, or
consent hereunder.
     (c) No waiver, amendment, or consent shall, unless in writing and signed by
the Required Lenders and the Obligated Parties and acknowledged by the
Administrative Agent, amend any provision of Section 2.2(j), other than an
amendment to the percentage of Lenders required to revoke the Administrative
Agent’s authorization to make Agent Advances, which revocation shall require
only the signature of the Required Lenders.
     (d) If any fees are paid to the Lenders as consideration for amendments,
waivers, or consents with respect to this Agreement, at the Administrative
Agent’s election, such fees may be paid only to those Lenders that agree to such
amendments, waivers, or consents within the time specified for submission
thereof.
     (e) If, in connection with any proposed amendment, waiver, or consent:
     (i) requiring the consent of all of the Lenders, the consent of the
Required Lenders is obtained but the consent of the other Lenders is not
obtained (any such Lender whose consent is not obtained as described in this
clause (i) or clause (ii) following being referred to as a “Non-Consenting
Lender”), or
     (ii) requiring the consent of the Required Lenders, the consent of the
Majority Lenders is obtained but the consent of the other Lenders is not
obtained,
then, if the Bank (in its individual capacity as a Lender) is not a
Non-Consenting Lender, at the Obligated Parties’ request the Bank (in its
individual capacity as a Lender) or an Eligible Assignee shall, subject to the
requirements of Section 13.2(a), have the right (but not the obligation) to
purchase from each Non-Consenting Lender, and each Non-Consenting Lender agrees
that it shall sell, such Non-Consenting Lender’s Loans and Commitments for an
amount equal to the aggregate outstanding principal balances thereof plus all
accrued interest and fees with respect thereto through the date of sale pursuant
to one or more Assignment and Acceptances, without premium or discount.
AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT — Page 104

 



--------------------------------------------------------------------------------



 



     Section 13.2 Assignments; Participations.
     (a) Any Lender (the “assigning Lender”) may, with the written consent of
the Administrative Agent (which consent shall not be unreasonably withheld) and
if no Default or Event of Default exists with the written consent of the
Borrowers (which consent shall not be unreasonably withheld), assign and
delegate to one or more Eligible Assignees (provided that no consent of the
Administrative Agent or the Borrowers shall be required in connection with any
assignment and delegation by an assigning Lender to an Affiliate of the
assigning Lender or to another Lender) (each an “Assignee”) all or part of the
Commitment of the assigning Lender hereunder, in a minimum amount of $10,000,000
and integral amounts of $5,000,000 in excess thereof, together with a ratable
part of the assigning Lender’s outstanding Loans and the other rights and
obligations of the assigning Lender hereunder (provided that, unless the
assigning Lender has assigned and delegated all of its Loans and Commitments, no
such assignment and/or delegation shall be permitted unless, after giving effect
thereto, the assigning Lender retains a Commitment in a minimum amount of
$10,000,000 and a ratable part of the outstanding Loans and the other rights and
obligations hereunder); provided, further, that the Obligated Parties and the
Administrative Agent in connection with the interest so assigned to an Assignee
until (i) written notice of such assignment, together with payment instructions,
addresses, and related information with respect to the Assignee, shall have been
given to the Obligated Parties and the Administrative Agent by the assigning
Lender and the Assignee, (ii) the assigning Lender and the Assignee shall have
delivered to the Obligated Parties and the Administrative Agent an Assignment
and Acceptance substantially in the form of Exhibit F (an “Assignment and
Acceptance”), and (iii) the assigning Lender or the Assignee has paid to the
Administrative Agent a processing fee in the amount of Three Thousand Five
Hundred Dollars ($3,500) (provided that the Administrative Agent may, in its
discretion, waive such fee in connection with the initial syndication of the
Commitments). The Borrowers agree to promptly execute and deliver any promissory
notes as reasonably requested by the Administrative Agent to evidence
assignments of the Loans and Commitments in accordance herewith.
     (b) From and after the date that the Administrative Agent notifies the
assigning Lender that it has received an executed Assignment and Acceptance and
payment of the above-referenced processing fee, if applicable, (i) the Assignee
thereunder shall be a party hereto and, to the extent that rights and
obligations, including, but not limited to, the obligation to participate in
Letters of Credit have been assigned to the Assignee pursuant to such Assignment
and Acceptance, shall have the rights and obligations of a Lender under the Loan
Documents, and (ii) the assigning Lender shall, to the extent that rights and
obligations hereunder and under the other Loan Documents have been assigned by
the assigning Lender pursuant to such Assignment and Acceptance, relinquish its
rights and be released from its obligations under this Agreement (and in the
case of an Assignment and Acceptance covering all or the remaining portion of
the assigning Lender’s rights and obligations under this Agreement, the
assigning Lender shall cease to be a party hereto).
AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT — Page 105

 



--------------------------------------------------------------------------------



 



     (c) By executing and delivering an Assignment and Acceptance, the assigning
Lender thereunder and the Assignee thereunder confirm to and agree with each
other and the other parties hereto as follows: (i) other than as provided in
such Assignment and Acceptance, the assigning Lender makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties, or representations made in or in connection with this Agreement or
the execution, legality, validity, enforceability, genuineness, sufficiency, or
value of this Agreement or any other Loan Document furnished pursuant hereto or
the attachment, perfection, or priority of any Lien granted by the Obligated
Parties to the Administrative Agent or any Lender in the Collateral; (ii) the
assigning Lender makes no representation or warranty and assumes no
responsibility with respect to the financial condition of the Obligated Parties
or the performance or observance by the Obligated Parties of any of their
respective obligations under this Agreement or any other Loan Document furnished
pursuant hereto; (iii) such Assignee confirms that it has received a copy of
this Agreement, together with such other documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
such Assignment and Acceptance; (iv) such Assignee will, independently and
without reliance upon the Administrative Agent, the assigning Lender, or any
other Lender, and based on such documents and information as such Assignee shall
deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under this Agreement; (v) such Assignee appoints and
authorizes the Administrative Agent to take such action as administrative agent
on its behalf and to exercise such powers under this Agreement as are delegated
to the Administrative Agent by the terms hereof, together with such powers,
including the discretionary rights and incidental powers, as are reasonably
incidental thereto; and (vi) such Assignee agrees that it will perform in
accordance with their terms all of the obligations that by the terms of this
Agreement are required to be performed by it as a Lender.
     (d) Immediately upon satisfaction of the requirements of Section 13.2(a),
this Agreement shall be deemed to be amended to the extent, but only to the
extent, necessary to reflect the addition of the Assignee and the resulting
adjustment of the Commitments arising therefrom. The Commitment allocated to
each Assignee shall reduce the Commitment of the assigning Lender pro tanto.
     (e) Any Lender (the “originating Lender”) may at any time sell to one or
more Participants participating interests in any Loans, the Commitment of the
originating Lender, and the other interests of the originating Lender hereunder
and under the other Loan Documents; provided that: (i) the originating Lender’s
obligations under this Agreement shall remain unchanged; (ii) the originating
Lender shall remain solely responsible for the performance of such obligations;
(iii) the Obligated Parties and the Administrative Agent shall continue to deal
solely and directly with the originating Lender in connection with the
originating Lender’s rights and obligations under this Agreement and the other
Loan Documents; (iv) no Lender shall transfer or grant any participating
interest under which the Participant has rights to approve any amendment to, or
any consent or waiver with respect to, this Agreement or any other Loan Document
except for the matters set forth in Section 13.1(b)(i), Section 13.1(b)(ii), and
Section 13.1(b)(iii); and (v) all amounts payable by the Borrowers hereunder
shall be determined as if the originating Lender had not sold such
participation, except that, if
AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT — Page 106

 



--------------------------------------------------------------------------------



 



amounts outstanding under this Agreement are due and unpaid, or shall have
become due and payable upon the occurrence of an Event of Default, each
Participant shall be deemed to have the right of setoff in respect of its
participating interest in amounts owing under this Agreement to the same extent
and subject to the same limitation as if the amount of its participating
interest were owing directly to it as a Lender under this Agreement.
     (f) Notwithstanding any other provision in this Agreement, any Lender may
at any time create a security interest in, or pledge, all or any portion of its
rights under and interest in this Agreement in favor of any Federal Reserve Bank
in accordance with Regulation A of the Federal Reserve Board or U.S. Treasury
Regulation 31 C.F.R. §203.14, and such Federal Reserve Bank may enforce such
pledge or security interest in any manner permitted under applicable law.
ARTICLE 14
THE ADMINISTRATIVE AGENT
     Section 14.1 Appointment and Authorization.
     (a) Each Lender hereby irrevocably appoints and designates the Bank (acting
in its capacity as the Administrative Agent) as its agent under this Agreement
and the other Loan Documents, and each Lender hereby irrevocably authorizes the
Administrative Agent to take such action on such Lender’s behalf under the
provisions of this Agreement and each other Loan Document and to exercise such
powers and perform such duties as are expressly delegated to the Administrative
Agent by the terms of this Agreement or any other Loan Document, together with
such powers as are reasonably incidental thereto. The Administrative Agent
agrees to act as such on the express conditions contained in this Article 14.
Other than as expressly provided in Section 14.10 and Section 14.11, the
provisions of this Article 14 are solely for the benefit of the Administrative
Agent and the other Credit Providers, and no Obligated Party shall have any
rights as a third party beneficiary of any of the provisions contained herein.
Notwithstanding any provision to the contrary contained elsewhere in this
Agreement or in any other Loan Document, the Administrative Agent shall not have
any duties or responsibilities, except those expressly set forth herein, nor
shall the Administrative Agent have or be deemed to have any fiduciary
relationship with any Lender or Participant, and no implied covenants,
functions, responsibilities, duties, obligations, or liabilities shall be read
into this Agreement or any other Loan Document or otherwise exist against the
Administrative Agent. Without limiting the generality of the foregoing sentence,
the use of the term “agent” in this Agreement or any other Loan Document with
reference to the Administrative Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
applicable law. Instead, such term is used merely as a matter of market custom,
and is intended to create or reflect only an administrative relationship between
independent contracting parties. Except as expressly otherwise provided in this
Agreement, the Administrative Agent shall have and may use its sole discretion
with respect to exercising or refraining from exercising any discretionary
rights or taking or refraining from taking any actions that the Administrative
Agent is expressly entitled to take or assert under this Agreement and the
AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT — Page 107

 



--------------------------------------------------------------------------------



 



other Loan Documents, including (i) the determination of the applicability of
ineligibility criteria with respect to the calculation of the Borrowing Base,
(ii) the making of Agent Advances pursuant to Section 2.2(j), and (iii) the
exercise of remedies pursuant to Section 11.2, and any action so taken or not
taken shall be deemed consented to by the Lenders.
     (b) The Letter of Credit Issuer shall act on behalf of the Lenders with
respect to any Letters of Credit issued hereunder and the agreements and
documents associated therewith. The Letter of Credit Issuer shall have all of
the benefits and immunities (i) provided to the Administrative Agent in this
Article 14 with respect to any acts taken or omissions suffered by the Letter of
Credit Issuer in connection with Letters of Credit issued by it, or proposed to
be issued by it, and the applications and agreements for letters of credit
pertaining to such Letters of Credit as fully as if the term “Administrative
Agent” as used in this Article 14 included the Letter of Credit Issuer with
respect to such acts or omissions, and (ii) as additionally provided herein with
respect to the Letter of Credit Issuer.
     (c) Without limiting the generality of paragraph (a) above, for the
purposes of creating a solidarité active in accordance with Article 1541 of the
Civil Code of Québec, between each Lender, taken individually, on the one hand,
and the Administrative Agent, on the other hand, each Obligated Party, each such
Lender and the Administrative Agent acknowledge and agree that such Lender and
the Administrative Agent are hereby conferred the legal status of solidary
creditors of each Obligated Party in respect of all Obligations, present and
future, owed by each Obligated Party to each such Lender and the Administrative
Agent (collectively, the “Solidary Claim”). Each Obligated Party which is not a
signatory of this Agreement but is or may become a signatory to any other Loan
Documents shall be deemed to have accepted the provisions contained in this
paragraph by its execution of such other Loan Documents. Accordingly, but
subject (for the avoidance of doubt) to Article 1542 of the Civil Code of
Québec, the Obligated Parties are irrevocably bound towards the Administrative
Agent and each Lender in respect of the entire Solidary Claim of the
Administrative Agent and such Lender. As a result of the foregoing, the parties
hereto acknowledge that the Administrative Agent and each Lender shall at all
times have a valid and effective right of action for the entire Solidary Claim
of the Administrative Agent and such Lender and the right to give full
acquittance for it. Accordingly, without limiting the generality of the
foregoing, the Administrative Agent, as solidary creditor with each Lender,
shall at all times have a valid and effective right of action in respect of all
Obligations, present and future, owed by each Obligated Party to the Agent and
Lenders or any of them and the right to give a full acquittance for same. The
parties further agree and acknowledge that the Administrative Agent’s Liens on
the Collateral shall be granted to the Administrative Agent, for its own benefit
and for the benefit of the Lenders.
     Section 14.2 Delegation of Duties. The Administrative Agent may execute any
of its duties under this Agreement or any other Loan Document by or through
agents, employees, or attorneys-in-fact and shall be entitled to advice of
counsel and other consultants or experts concerning all matters pertaining to
such duties. The Administrative Agent shall not be
AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT — Page 108

 



--------------------------------------------------------------------------------



 



responsible for the negligence or misconduct of any agent or attorney-in-fact
that it selects as long as such selection was made without gross negligence or
willful misconduct.
     Section 14.3 Liability of the Administrative Agent. None of the
Agent-Related Persons shall (a) be liable for any action taken or omitted to be
taken by any of them under or in connection with this Agreement or any other
Loan Document or the transactions contemplated hereby (except for its own gross
negligence or willful misconduct in connection with its duties expressly set
forth herein), or (b) be responsible in any manner to any Credit Provider or
Participant for any recital, statement, representation, or warranty made by any
Obligated Party or any Affiliate of any Obligated Party, or any officer thereof,
contained in this Agreement or in any other Loan Document, or in any
certificate, report, statement, or other document referred to or provided for
in, or received by the Administrative Agent under or in connection with, this
Agreement or any other Loan Document, or the validity, effectiveness,
genuineness, enforceability, or sufficiency of this Agreement or any other Loan
Document, or for any failure of any Obligated Party or any other party to any
Loan Document to perform its obligations hereunder or thereunder. No
Agent-Related Person shall be under any obligation to any Lender or Participant
to ascertain or to inquire as to the observance or performance of any of the
agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the properties, books, or records of any Obligated Party
or any Obligated Party’s Affiliates.
     Section 14.4 Reliance by the Administrative Agent. The Administrative Agent
shall be entitled to rely, and shall be fully protected in relying, upon any
writing, communication, signature, resolution, representation, notice, consent,
certificate, affidavit, letter, telegram, facsimile, telex, or telephone
message, electronic mail message, statement, or other document or conversation
believed by the Administrative Agent to be genuine and correct and to have been
signed, sent, or made by the proper Person or Persons, and upon advice and
statements of legal counsel (including counsel to any Obligated Party or any of
their respective Affiliates), independent accountants and other experts selected
by the Administrative Agent. The Administrative Agent shall be fully justified
in failing or refusing to take any action under this Agreement or any other Loan
Document unless it shall first receive such advice or concurrence of the
Majority Lenders or the Required Lenders, as applicable, as the Administrative
Agent deems appropriate and, if it so requests, it shall first be indemnified to
its satisfaction by the Lenders against any and all liability and expense that
may be incurred by it by reason of taking or continuing to take any such action.
The Administrative Agent shall in all cases be fully protected in acting, or in
refraining from acting, under this Agreement or any other Loan Document in
accordance with a request or consent of the Majority Lenders or the Required
Lenders, as applicable, (or all Lenders if so required by Section 11.2) and such
request and any action taken or failure to act pursuant thereto shall be binding
upon all of the Lenders. For purposes of determining compliance with the
conditions specified in Section 9.1, each Lender that has executed and delivered
this Agreement shall be deemed to have consented to, approved, or accepted, or
to be satisfied with, each document or other matter required thereunder to be
consented to or approved by, or acceptable or satisfactory to, a Lender unless
the Administrative Agent shall have received written notice from such Lender
prior to the proposed Closing Date specifying its objection thereto.
AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT — Page 109

 



--------------------------------------------------------------------------------



 



     Section 14.5 Notice of Default. The Administrative Agent shall not be
deemed to have knowledge or notice of the occurrence of any Default or Event of
Default, other than the failure of the Borrowers to make any payment of
principal, interest, fees, and expenses required to be paid to the
Administrative Agent for the benefit of the Credit Providers, unless the
Administrative Agent shall have received written notice from an Obligated Party
or a Lender referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default.” The
Administrative Agent will notify the Lenders of its receipt of any such notice.
The Administrative Agent shall take such action with respect to such Default or
Event of Default as may be directed by the Majority Lenders or Required Lenders,
as applicable, in accordance with Article 11; provided that unless and until the
Administrative Agent has received any such direction, the Administrative Agent
may (but shall not be obligated to) take such action, or refrain from taking
such action, with respect to such Default or Event of Default as it shall deem
advisable or in the best interest of the Credit Providers.
     Section 14.6 Credit Decision. Each Lender acknowledges that none of the
Agent-Related Persons has made any representation or warranty to such Lender,
and that no act by the Administrative Agent hereafter taken, including any
consent to and acceptance of any assignment or review of the affairs of the
Obligated Parties and their Affiliates, shall be deemed to constitute any
representation or warranty by any Agent-Related Person to any Lender as to any
matter, including whether any Agent-Related Person has disclosed material
information in its possession. Each Lender represents to the Administrative
Agent that such Lender has, independently and without reliance upon any
Agent-Related Person and based on such documents and information as such Lender
has deemed appropriate, made its own appraisal of and investigation into the
business, prospects, operations, property, financial and other condition, and
creditworthiness of the Obligated Parties and their Affiliates, and any
Requirement of Law relating to the transactions contemplated hereby, and such
Lender has made its own decision to enter into this Agreement and to extend
credit to the Borrowers hereunder. Each Lender also represents that it will,
independently and without reliance upon any Agent-Related Person and based on
such documents and information as such Lender shall deem appropriate at the
time, continue to make its own credit analysis, appraisals, and decisions in
taking or not taking action under this Agreement and the other Loan Documents,
and to make such investigations as it deems necessary to inform itself as to the
business, prospects, operations, property, financial and other condition, and
creditworthiness of the Obligated Parties and their Affiliates. Except for
notices, reports, and other documents expressly herein required to be furnished
to the Lenders by the Administrative Agent, the Administrative Agent shall not
have any duty or responsibility to provide any Lender with any credit or other
information concerning the business, prospects, operations, property, financial
and other condition, or creditworthiness of any Obligated Party or any of their
Affiliates that may come into the possession of any of the Agent-Related
Persons.
     Section 14.7 Indemnification. Whether or not the transactions contemplated
hereby are consummated, the Lenders shall, upon demand, indemnify the
Agent-Related Persons (to the extent not reimbursed by or on behalf of the
Borrower and without limiting the obligation of the Borrower to do so), in
accordance with their Pro Rata Shares, and hold harmless each Agent-Related
Person from and against any and all Indemnified Liabilities; provided that no
Lender shall be liable for the payment to any Agent-Related Person of any
portion of such Indemnified Liabilities to the extent determined in a final,
nonappealable judgment by a court of competent
AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT — Page 110

 



--------------------------------------------------------------------------------



 



jurisdiction to have resulted from such Agent-Related Person’s own gross
negligence or willful misconduct; provided, further, that no action taken in
accordance with the directions of the Majority Lenders or the Required Lenders,
as applicable, shall be deemed to constitute gross negligence or willful
misconduct for purposes of this section. Without limitation of the foregoing,
each Lender shall reimburse the Administrative Agent upon demand for its Pro
Rata Share of any costs or out-of-pocket expenses (including Attorney Costs)
incurred by the Administrative Agent in connection with the preparation,
execution, delivery, administration, modification, amendment, or enforcement
(whether through negotiations, legal proceedings, or otherwise) of, or legal
advice in respect of rights or responsibilities under, this Agreement, any other
Loan Document, or any document contemplated by or referred to herein, to the
extent that the Administrative Agent is not reimbursed for such expenses by or
on behalf of the Borrowers. The undertaking in this Section 14.7 shall survive
the termination of the Commitments, payment of all Obligations hereunder, and
the resignation or replacement of the Administrative Agent.
     Section 14.8 The Administrative Agent in its Individual Capacity. The Bank
and its Affiliates may make loans to, issue letters of credit for the account
of, accept deposits from, acquire equity interests in, and generally engage in
any kind of banking, trust, financial advisory, underwriting, or other business
with any Obligated Party and its Affiliates as though the Bank were not the
Administrative Agent or the Letter of Credit Issuer hereunder and without notice
to or consent of the Lenders. The Lenders acknowledge that, pursuant to such
activities, the Bank or its Affiliates may receive information regarding any
Obligated Party, its Affiliates, and Account Debtors (including information that
may be subject to confidentiality obligations in favor of any such Obligated
Party or Affiliate), and the Lenders acknowledge that the Administrative Agent
and the Bank shall be under no obligation to provide such information to the
Lenders. With respect to its Loans, the Bank as a Lender shall have the same
rights and powers under this Agreement as any other Lender and may exercise the
same as though it were not the Administrative Agent or the Letter of Credit
Issuer, and the terms “Lender” and “Lenders” include the Bank in its individual
capacity.
     Section 14.9 Successor Agent. The Administrative Agent may resign as
Administrative Agent (the “resigning Administrative Agent”) upon at least
30 days prior notice to the Lenders and the Obligated Parties (and any such
resignation by the Bank shall also constitute its resignation as the Letter of
Credit Issuer hereunder (the “resigning Letter of Credit Issuer”)). In the event
the Bank sells all of its Commitment and Loans as part of a sale, transfer, or
other disposition by the Bank of substantially all of its loan portfolio, the
Bank shall resign as the Administrative Agent and such purchaser or transferee
shall become the successor Administrative Agent hereunder. Subject to the
foregoing, if the Administrative Agent resigns under this Agreement, the
Majority Lenders shall appoint from among the Lenders a successor administrative
agent (any Person being appointed as successor to the resigning Administrative
Agent being referred to in this Section as the “successor Administrative Agent”,
and any such appointment shall also constitute appointment of the successor
Administrative Agent as the Letter of Credit Issuer hereunder (the “successor
Letter of Credit Issuer”)) for the Lenders that shall be consented to by the
Borrowers at all times other than during the existence of a Default or an Event
of Default (such consent not to be unreasonably withheld or delayed). If no
successor Administrative Agent is appointed prior to the effective date of the
resignation of the resigning Administrative Agent, the resigning Administrative
Agent may appoint, after consulting with the
AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT — Page 111

 



--------------------------------------------------------------------------------



 



Lenders and the Obligated Parties, a successor Administrative Agent from among
the Lenders. Upon the acceptance of its appointment as the successor
Administrative Agent hereunder: (a) the successor Administrative Agent shall
succeed to all the rights, powers, and duties of the resigning Administrative
Agent and the resigning Letter of Credit Issuer; (b) the respective terms
“Administrative Agent” and “Letter of Credit Issuer” shall mean the successor
Administrative Agent and the successor Letter of Credit Issuer; (c) the
resigning Administrative Agent’s appointment, rights, powers, and duties as the
Administrative Agent shall be terminated; and (d) the resigning Letter of Credit
Issuer’s appointment, rights, powers, and duties as the Letter of Credit Issuer
shall be terminated without any other or further act or deed on the part of the
resigning Letter of Credit Issuer or any Lender, other than the obligation of
the successor Letter of Credit Issuer to issue Letters of Credit in substitution
for the Letters of Credit, if any, outstanding at the time of such succession or
to make other arrangements satisfactory to the resigning Letter of Credit Issuer
to effectively assume the obligations of the resigning Letter of Credit Issuer
with respect to its Letters of Credit. After any resigning Administrative
Agent’s resignation hereunder as the Administrative Agent, the provisions of
this Article 14, Section 15.7, and Section 15.11 shall continue to inure to its
benefit as to any actions taken or omitted to be taken by it while it was the
Administrative Agent under this Agreement. If no successor Administrative Agent
has accepted appointment as successor Administrative Agent within 30 days of the
resigning Administrative Agent’s notice of resignation, the resigning
Administrative Agent’s resignation shall nevertheless thereupon become effective
and the Lenders shall perform all of the duties of the Administrative Agent
hereunder until such time, if any, as the Majority Lenders appoint a successor
Administrative Agent as provided for in this Section 14.9.
     Section 14.10 Withholding Tax.
     (a) If any Lender is a “foreign corporation, partnership, or trust” within
the meaning of the Code and such Lender claims exemption from, or a reduction
of, U.S. withholding tax under Sections 1441 or 1442 of the Code, such Lender
agrees with and in favor of the Administrative Agent, to deliver to the
Administrative Agent and the Parent:
     (i) if such Lender claims an exemption from, or a reduction of, withholding
tax under a U.S. tax treaty, two properly completed and executed IRS Forms
W-8BEN and W-8ECI before the payment of any interest in the first calendar year
and before the payment of any interest in each third succeeding calendar year
during which interest may be paid under this Agreement;
     (ii) if such Lender claims that interest paid under this Agreement is
exempt from U.S. withholding tax because it is effectively connected with a U.S.
trade or business of such Lender, two properly completed and executed copies of
IRS Form W-8ECI before the payment of any interest is due in the first taxable
year of such Lender and in each succeeding taxable year of such Lender during
which interest may be paid under this Agreement, and IRS Form W-9; and
     (iii) such other form or forms as may be required under the Code or other
laws of the U.S. as a condition to exemption from, or reduction of, U.S.
withholding tax.
AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT — Page 112

 



--------------------------------------------------------------------------------



 



Such Lender agrees to promptly notify the Administrative Agent and the Parent of
any change in circumstances that would modify or render invalid any claimed
exemption or reduction.
     (b) If any Lender claims exemption from, or reduction of, withholding tax
under a U.S. tax treaty by providing IRS Form W-8BEN and such Lender sells,
assigns, grants a participation in, or otherwise transfers all or part of the
Obligations owing to such Lender, such Lender agrees to notify the
Administrative Agent and the Parent of the percentage amount in which it is no
longer the beneficial owner of Obligations owing to such Lender. To the extent
of such percentage amount, the Administrative Agent and the Borrowers will treat
such Lender’s IRS Form W-8BEN as no longer valid.
     (c) If any Lender claiming exemption from U.S. withholding tax by filing
IRS Form W-8ECI with the Administrative Agent sells, assigns, grants a
participation in, or otherwise transfers all or part of the Obligations owing to
such Lender, such Lender agrees to undertake sole responsibility for complying
with the withholding tax requirements imposed by Sections 1441 and 1442 of the
Code.
     (d) If any Lender is entitled to a reduction in the applicable withholding
tax, the Administrative Agent or any Borrower may withhold from any interest
payment to such Lender an amount equivalent to the applicable withholding tax
after taking into account such reduction. If the forms or other documentation
required by clause (a) preceding are not delivered to the Administrative Agent
and the Parent, then the Administrative Agent or any Borrower may withhold from
any interest payment to such Lender not providing such forms or other
documentation an amount equivalent to the applicable withholding tax.
     (e) If the IRS or any other Governmental Authority of the U.S. or other
jurisdiction asserts a claim that the Administrative Agent or any Borrower did
not properly withhold tax from amounts paid to or for the account of any Lender
(because the appropriate form was not delivered, was not properly executed, or
because such Lender failed to notify the Administrative Agent or any Borrower of
a change in circumstances that rendered the exemption from, or reduction of,
withholding tax ineffective, or for any other reason) such Lender shall
indemnify each of the Administrative Agent and any Borrower fully for all
amounts paid, directly or indirectly, by either of them as tax or otherwise,
including penalties and interest, and including any taxes imposed by any
jurisdiction on the amounts payable to either the Administrative Agent or the
Borrowers under this Section 14.10, together with all costs and expenses
(including Attorney Costs). The obligation of the Lenders under this clause (e)
shall survive the payment of all Obligations and the resignation or replacement
of the Administrative Agent.
Section 14.11 Collateral Matters.
     (a) The Credit Providers hereby irrevocably authorize the Administrative
Agent to release any Guarantor that is permitted to wind-up, dissolve,
liquidate, or merge out of existence under Section 8.9, and to release any
Agent’s Liens upon any Collateral: (i) upon (A) termination of the Commitments,
(B) termination or collateralization as
AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT — Page 113

 



--------------------------------------------------------------------------------



 



provided in Section 2.4(g) of all outstanding Letters of Credit (whether or not
any of such obligations are due), and (C) the Borrowers’ payment and
satisfaction in full of all Loans and other Obligations (other than
indemnification obligations to the extent no claim with respect thereto has been
asserted and remains unsatisfied); (ii) constituting property being sold or
disposed of if the Obligated Party disposing of such property certifies to the
Administrative Agent that the sale or disposition is made in compliance with
Section 8.9 (and the Administrative Agent may rely conclusively on any such
certification, without further inquiry); (iii) constituting property in which no
Obligated Party owned any interest at the time the Lien was granted or at any
time thereafter; or (iv) constituting property leased to an Obligated Party
under a lease that has expired or been terminated in a transaction permitted
under this Agreement. Except as provided above, the Administrative Agent will
not release any of the Agent’s Liens without the prior written authorization of
the Majority Lenders; provided that the Administrative Agent may, in its
discretion, release the Agent’s Liens on Collateral valued in the aggregate not
in excess of $250,000 during each Fiscal Year without the prior written
authorization of any Lender and the Administrative Agent may release the Agent’s
Liens on Collateral valued in the aggregate not in excess of $1,000,000 during
each Fiscal Year with the prior written authorization of the Majority Lenders.
Upon request by the Administrative Agent or the Obligated Parties at any time,
the Credit Parties will confirm in writing the Administrative Agent’s authority
to release any Guarantor and any of the Agent’s Liens upon particular types or
items of Collateral in accordance with the terms of this Section 14.11.
     (b) Upon receipt by the Administrative Agent of any authorization required
pursuant to Section 14.11(a) from the Majority Lenders of the Administrative
Agent’s authority to release any Agent’s Liens upon particular types or items of
Collateral, and upon at least five Business Days prior written request by the
Obligated Parties, the Administrative Agent shall (and is hereby irrevocably
authorized by the Lenders to) execute such documents as may be necessary to
evidence the release of the Agent’s Liens upon such Collateral; provided that
(i) the Administrative Agent shall not be required to execute any such document
on terms that, in the Administrative Agent’s opinion, would expose the
Administrative Agent to liability or create any obligation or entail any
consequence other than the release of such Liens without recourse or warranty,
and (ii) such release shall not in any manner discharge, affect, or impair the
Obligations or any Liens (other than those expressly being released) upon (or
obligations of the Obligated Parties in respect of) all interests retained by
the Obligated Parties, including the proceeds of any sale, all of which shall
continue to constitute part of the Collateral.
     (c) The Administrative Agent shall have no obligation whatsoever to any of
the Credit Providers to assure that the Collateral exists or is owned by the
Obligated Parties or is cared for, protected, or insured or has been encumbered,
or that the Agent’s Liens have been properly or sufficiently or lawfully
created, perfected, protected, or enforced or are entitled to any particular
priority, or to exercise at all or in any particular manner or under any duty of
care, disclosure, or fidelity, or to continue exercising, any of the rights,
authorities, and powers granted or available to the Administrative Agent
pursuant to any of the Loan Documents, it being understood and agreed that in
respect of the Collateral, or any act, omission, or event related thereto, the
Administrative Agent
AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT — Page 114

 



--------------------------------------------------------------------------------



 



may act in any manner it may deem appropriate, in its sole discretion, given the
Administrative Agent’s own interest in the Collateral in its capacity as one of
the Lenders and that the Administrative Agent shall have no other duty or
liability whatsoever to any Credit Provider as to any of the foregoing.
Section 14.12 Restrictions on Actions by Lenders; Sharing of Payments.
     (a) Each of the Credit Providers agrees that it shall not, without the
express consent of the Required Lenders, and that it shall, to the extent it is
lawfully entitled to do so, upon the request of the Required Lenders, setoff
against the Obligations, any amounts owing by such Credit Provider to any
Obligated Party or any accounts of any Obligated Party now or hereafter
maintained with such Lender. Each of the Credit Providers further agrees that it
shall not, unless specifically requested to do so by the Administrative Agent,
take or cause to be taken any action to enforce its rights under this Agreement
or any other Loan Document or against any Obligated Party, including the
commencement of any legal or equitable proceedings, to foreclose any Lien on, or
otherwise enforce any security interest in, any of the Collateral.
     (b) If at any time or times any Credit Provider shall receive (i) by
payment, foreclosure, setoff, or otherwise, any proceeds of Collateral or any
payments with respect to the Obligations owing to such Credit Provider arising
under, or relating to, this Agreement or the other Loan Documents, except for
any such proceeds or payments received by such Credit Provider from the
Administrative Agent pursuant to the terms of this Agreement, or (ii) payments
from the Administrative Agent in excess of such Credit Provider’s ratable
portion of all such distributions by the Administrative Agent, such Credit
Provider shall promptly (A) turn the same over to the Administrative Agent, in
kind, and with such endorsements as may be required to negotiate the same to the
Administrative Agent, or in same day funds, as applicable, for the account of
all of the Credit Providers and for application to the Obligations in accordance
with the applicable provisions of this Agreement, or (B) purchase, without
recourse or warranty, an undivided interest and participation in the Obligations
owed to the other Lenders so that such excess payment received shall be applied
among the Credit Providers in accordance with the terms of this Agreement;
provided that if all or part of such excess payment received by the purchasing
party is thereafter recovered from it, those purchases of participations shall
be rescinded in whole or in part, as applicable, and the applicable portion of
the purchase price paid therefor shall be returned to such purchasing party, but
without interest except to the extent that such purchasing party is required to
pay interest in connection with the recovery of the excess payment.
     Section 14.13 Agency for Perfection. Each Credit Provider hereby appoints
each other Credit Provider as agent for the purpose of perfecting Liens, for the
benefit of the Credit Providers, in assets that, in accordance with Article 9 of
the UCC or any other Requirement of Law can be perfected only by possession.
Should any Credit Provider (other than the Administrative Agent) obtain
possession of any such Collateral, such Credit Provider shall notify the
Administrative Agent thereof, and, promptly upon the Administrative Agent’s
request therefor, shall deliver such Collateral to the Administrative Agent or
otherwise deal with such Collateral in accordance with the Administrative
Agent’s instructions.
AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT — Page 115

 



--------------------------------------------------------------------------------



 



     Section 14.14 Payments by Administrative Agent to the Lenders. All payments
to be made by the Administrative Agent to the Credit Providers shall be made by
bank wire transfer or internal transfer of immediately available funds to each
Credit Provider pursuant to transfer instructions delivered in writing to the
Administrative Agent on or prior to the Closing Date (or if such Credit Provider
is an Assignee, delivered with or in the applicable Assignment and Acceptance),
or pursuant to such other transfer instructions as each party may designate for
itself by written notice to the Administrative Agent. Concurrently with each
such payment, the Administrative Agent shall identify whether such payment (or
any portion thereof) represents principal, premium, interest, or fees on the
Revolving Loans, the Letters of Credit, or otherwise. Unless the Administrative
Agent receives notice from the Borrowers prior to the date on which any payment
is due to any Credit Provider that the Borrowers will not make such payment in
full as and when required, the Administrative Agent may assume that the
Borrowers have made such payment in full to the Administrative Agent on such
date in immediately available funds and the Administrative Agent may (but shall
not be so required), in reliance upon such assumption, distribute to each Credit
Provider on such due date an amount equal to the amount then due such Credit
Provider. If and to the extent the Borrowers have not made such payment in full
to the Administrative Agent, each Credit Provider shall repay to the
Administrative Agent on demand such amount distributed to such Credit Provider,
together with interest thereon at the Federal Funds Rate for each day from the
date such amount is distributed to such Credit Provider until the date repaid.
Section 14.15 Settlement.
     (a) Each Lender’s funded portion of the Revolving Loans is intended by the
Lenders to be equal at all times to such Lender’s Pro Rata Share of the
outstanding Revolving Loans. Notwithstanding such agreement, the Administrative
Agent, the Bank, and the Lenders agree (which agreement shall not be for the
benefit of or enforceable by the Obligated Parties) that in order to facilitate
the administration of this Agreement and the other Loan Documents, settlement
among them as to the Revolving Loans, including the Non-Ratable Loans and the
Agent Advances, shall take place on a periodic basis in accordance with the
following provisions:
     (i) The Administrative Agent shall request settlement (a “Settlement”) with
the Lenders on at least a weekly basis, or on a more frequent basis at the
Administrative Agent’s election, (A) on behalf of the Bank, with respect to each
outstanding Non-Ratable Loan, (B) for itself, with respect to each Agent
Advance, and (C) with respect to collections received, in each case, by
notifying the Lenders of such requested Settlement by telecopy, telephone, or
other similar form of transmission, of such requested Settlement, no later than
12 noon (Pasadena, California time) on the date of such requested Settlement
(the “Settlement Date”). In its discretion, the Administrative Agent may on any
Settlement Date permit Non-Ratable Loans in an aggregate principal amount not to
exceed One Million Dollars ($1,000,000) to remain outstanding, while requiring
Settlement of the other outstanding Non-Ratable Loans. Each Lender (other than
the Bank, in the case of the Non-Ratable Loans, and the Administrative Agent, in
the case of the Agent Advances) shall transfer the amount of such Lender’s Pro
Rata Share of the outstanding principal amount of
AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT — Page 116

 



--------------------------------------------------------------------------------



 



the Non-Ratable Loans and Agent Advances with respect to which Settlement is
requested to the Administrative Agent, to such account of the Administrative
Agent as the Administrative Agent may designate, not later than 2:00 p.m.
(Pasadena, California time), on the Settlement Date applicable thereto.
Settlements shall occur during the continuation of a Default or an Event of
Default and whether or not the applicable conditions precedent set forth in
Article 9 have then been satisfied. Such amounts transferred to the
Administrative Agent shall be applied against the amounts of the applicable
Non-Ratable Loan or Agent Advance for which the Administrative Agent has
requested Settlement and, together with the portion of such Non-Ratable Loan or
Agent Advance representing the Bank’s or the Administrative Agent’s Pro Rata
Share thereof, shall constitute Revolving Loans of such Lenders, respectively.
If any such amount is not transferred to the Administrative Agent by any Lender
on the Settlement Date applicable thereto, the Administrative Agent shall be
entitled to recover such amount on demand from such Lender together with
interest thereon at the Federal Funds Rate for the first three days from and
after the Settlement Date and thereafter at the Interest Rate then applicable to
Base Rate Revolving Loans (Y) on behalf of the Bank, with respect to each
outstanding Non-Ratable Loan, and (Z) for itself, with respect to each Agent
Advance.
     (ii) Notwithstanding the foregoing, not more than one Business Day after
demand is made by the Administrative Agent (whether before or after the
occurrence of a Default or an Event of Default and regardless of whether the
Administrative Agent has requested a Settlement with respect to a Non-Ratable
Loan or Agent Advance), each other Lender (A) shall irrevocably and
unconditionally purchase and receive from the Bank or the Administrative Agent,
as applicable, without recourse or warranty, an undivided interest and
participation in such Non-Ratable Loan or Agent Advance equal to such Lender’s
Pro Rata Share of such Non-Ratable Loan or Agent Advance, and (B) if Settlement
has not previously occurred with respect to such Non-Ratable Loans or Agent
Advances, upon demand by the Bank or the Administrative Agent, as applicable,
shall pay to the Bank or the Administrative Agent, as applicable, as the
purchase price of such participation an amount equal to 100% of such Lender’s
Pro Rata Share of such Non-Ratable Loans or Agent Advances. If such amount is
not in fact transferred to the Administrative Agent by any Lender, the
Administrative Agent shall be entitled to recover such amount on demand from
such Lender together with interest thereon at the Federal Funds Rate for the
first three days from and after such demand and thereafter at the Interest Rate
then applicable to Base Rate Revolving Loans.
     (iii) From and after the date, if any, on which any Lender purchases an
undivided interest and participation in any Non-Ratable Loan or Agent Advance
pursuant to clause (ii) preceding, the Administrative Agent shall promptly
distribute to such Lender, such Lender’s Pro Rata Share of all payments of
principal and interest and all proceeds of Collateral received by the
Administrative Agent in respect of such Non-Ratable Loan or Agent Advance.
AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT — Page 117

 



--------------------------------------------------------------------------------



 



     (iv) Between Settlement Dates, to the extent no Agent Advances are
outstanding, the Administrative Agent may pay over to the Bank for application
to the Bank’s Revolving Loans (including Non-Ratable Loans) any payments
received by the Administrative Agent, that in accordance with the terms of this
Agreement would be applied to the reduction of the Revolving Loans. If, as of
any Settlement Date, collections received since the then immediately preceding
Settlement Date have been applied to the Bank’s Revolving Loans (other than to
Non-Ratable Loans or Agent Advances in which a Lender has not yet funded its
purchase of a participation pursuant to clause (ii) preceding), as provided for
in the previous sentence, the Bank shall pay to the Administrative Agent for the
accounts of the Lenders, to be applied to the outstanding Revolving Loans of
such Lenders, an amount such that each Lender shall, upon receipt of such
amount, have, as of such Settlement Date, its Pro Rata Share of the Revolving
Loans. During the period between Settlement Dates, the Bank with respect to
Non-Ratable Loans, the Administrative Agent with respect to Agent Advances, and
each Lender with respect to the Revolving Loans other than Non-Ratable Loans and
Agent Advances, shall be entitled to interest at the applicable rate or rates
payable under this Agreement on the actual average daily amount of funds
employed by the Bank, the Administrative Agent, and the other Lenders.
     (v) Unless the Administrative Agent has received written notice from a
Lender to the contrary, the Administrative Agent may assume that the applicable
conditions precedent set forth in Article 9 have been satisfied and the
requested Borrowing will not exceed the Unused Availability on any Funding Date
for a Revolving Loan or Non-Ratable Loan.
     (b) The Lenders’ Failure to Perform. All Revolving Loans (other than
Non-Ratable Loans and Agent Advances) shall be made by the Lenders
simultaneously and in accordance with their Pro Rata Shares. It is understood
that (i) no Lender shall be responsible for any failure by any other Lender to
perform its obligation to make any Revolving Loans hereunder, nor shall any
Commitment of any Lender be increased or decreased as a result of any failure by
any other Lender to perform its obligation to make any Revolving Loans
hereunder, (ii) no failure by any Lender to perform its obligation to make any
Revolving Loans hereunder shall excuse any other Lender from its obligation to
make any Revolving Loans hereunder, and (iii) the obligations of each Lender
hereunder shall be several, not joint and several.
     (c) Defaulting Lenders. Unless the Administrative Agent receives notice
from a Lender on or prior to the Closing Date or, with respect to any Borrowing
after the Closing Date, at least one Business Day prior to the date of such
Borrowing, that such Lender will not make available as and when required
hereunder to the Administrative Agent such Lender’s Pro Rata Share of such
Borrowing, the Administrative Agent may assume that each Lender has made such
amount available to the Administrative Agent in immediately available funds on
the Funding Date. Furthermore, the Administrative Agent may, in reliance upon
such assumption, make available to the Borrowers on such date a corresponding
amount. If any Lender has not transferred its full Pro Rata Share to the
Administrative Agent in immediately available funds and if the Administrative
Agent
AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT — Page 118

 



--------------------------------------------------------------------------------



 



has transferred a corresponding amount to the Borrowers on the Business Day
following such Funding Date, the applicable Lender shall make such amount
available to the Administrative Agent, together with interest at the Federal
Funds Rate for that day. A notice by the Administrative Agent submitted to any
Lender with respect to amounts owing shall be conclusive, absent manifest error.
If each Lender’s full Pro Rata Share is transferred to the Administrative Agent
as required, the amount transferred to the Administrative Agent shall constitute
such Lender’s Revolving Loan for all purposes of this Agreement. If any such
amount is not transferred to the Administrative Agent on the Business Day
following the Funding Date, the Administrative Agent will notify the Borrowers
of such failure to fund and, upon demand by the Administrative Agent, the
Borrowers shall pay such amount to the Administrative Agent for the
Administrative Agent’s account, together with interest thereon for each day
elapsed since the date of such Borrowing, at a rate per annum equal to the
Interest Rate applicable at the time to the Revolving Loans comprising that
particular Borrowing. The failure of any Lender to make any Revolving Loan on
any Funding Date (any such Lender, prior to the cure of such failure, being
referred to herein as a “Defaulting Lender”) shall not relieve any other Lender
of its obligation hereunder to make a Revolving Loan on such Funding Date. No
Lender shall be responsible for any other Lender’s failure to advance such other
Lenders’ Pro Rata Share of any Borrowing.
     (d) Retention of Defaulting Lender’s Payments. The Administrative Agent
shall not be obligated to transfer to a Defaulting Lender any payments made by
any Borrower to the Administrative Agent for the Defaulting Lender’s benefit,
nor shall a Defaulting Lender be entitled to the sharing of any payments
hereunder. Amounts payable to a Defaulting Lender shall instead be paid to or
retained by the Administrative Agent. In its discretion, the Administrative
Agent may loan the Borrowers the amount of all such payments received or
retained by it for the account of such Defaulting Lender. Any amounts so loaned
to the Borrowers shall bear interest at the rate applicable to Base Rate
Revolving Loans and for all other purposes of this Agreement shall be treated as
if they were Revolving Loans, provided, however, that for purposes of voting or
consenting to matters with respect to the Loan Documents and determining Pro
Rata Shares, such Defaulting Lender shall be deemed not to be a “Lender”. Until
a Defaulting Lender cures its failure to fund its Pro Rata Share of any
Borrowing (i) such Defaulting Lender shall not be entitled to any portion of the
Unused Line Fee, and (ii) the Unused Line Fee shall accrue in favor of the
Lenders that have funded their respective Pro Rata Shares of such requested
Borrowing and shall be allocated among such performing Lenders ratably based
upon their relative Commitments. This Section shall remain effective with
respect to such Lender until such time as the Defaulting Lender shall no longer
be in default of any of its obligations under this Agreement. The terms of this
Section shall not be construed to increase or otherwise affect the Commitment of
any Lender, or relieve or excuse the performance by any Borrower of its duties
and obligations hereunder.
     (e) Removal of Defaulting Lender. At the Borrowers’ request, the
Administrative Agent (acting in its individual capacity as a Lender) or an
Eligible Assignee reasonably acceptable to the Administrative Agent and the
Borrowers shall have the right (but not the obligation) to purchase from any
Defaulting Lender, and each Defaulting Lender shall, upon such request, sell and
assign to the Administrative Agent
AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT — Page 119

 



--------------------------------------------------------------------------------



 



(acting in its individual capacity as a Lender) or such Eligible Assignee, all
of the Defaulting Lender’s outstanding Loans and Commitments hereunder. Such
sale shall be consummated promptly after the Administrative Agent has arranged
for a purchase by the Administrative Agent (acting in its individual capacity as
a Lender) or an Eligible Assignee pursuant to an Assignment and Acceptance, and
at a price equal to the outstanding principal balance of the Defaulting Lender’s
Loans, plus accrued interest and fees (excluding the Unused Line Fee to the
extent not required to be paid to the Defaulting Lender pursuant to
Section 14.15(d)), without premium or discount.
Section 14.16 Letters of Credit; Intra-Lender Issues.
     (a) Notice of Letter of Credit Balance. On each Settlement Date, the
Administrative Agent shall notify each Lender of the issuance of any Letters of
Credit since the prior Settlement Date.
     (b) Participations in Letters of Credit.
     (i) Purchase of Participations. Immediately upon issuance of any Letter of
Credit in accordance with Section 2.4(d), each Lender shall be deemed to have
irrevocably and unconditionally purchased and received without recourse or
warranty, an undivided interest and participation equal to such Lender’s Pro
Rata Share of the face amount of such Letter of Credit in connection with the
issuance of such Letter of Credit (including all obligations of the Borrower for
whose account such Letter of Credit was issued, and any security therefor or
guaranty pertaining thereto).
     (ii) Sharing of Reimbursement Obligation Payments. Whenever the
Administrative Agent receives a payment from a Borrower on account of
reimbursement obligations in respect of a Letter of Credit as to which the
Administrative Agent has previously received for the account of the
Administrative Agent or the Letter of Credit Issuer payment from a Lender, the
Administrative Agent shall pay to such Lender such Lender’s Pro Rata Share of
such payment from such Borrower. Each such payment shall be made by the
Administrative Agent on the next Settlement Date.
     (iii) Documentation. Upon the request of any Lender, the Letter of Credit
Issuer shall furnish to the Administrative Agent and the Administrative Agent
shall furnish to such Lender copies of any Letter of Credit, reimbursement
agreements executed in connection therewith, applications for any Letter of
Credit, and such other documentation relating to such Letter of Credit as may
reasonably be requested by such Lender.
     (iv) Obligations Irrevocable. The obligation of each Lender to make
payments to the Administrative Agent with respect to any Letter of Credit or
with respect to their participation therein or with respect to the Revolving
Loans made as a result of a drawing under a Letter of Credit and the obligation
of the Borrowers to make payments to the Administrative Agent, for the account
of the
AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT — Page 120

 



--------------------------------------------------------------------------------



 



Lenders, with respect to any Letter of Credit shall be irrevocable and shall not
be subject to any qualification or exception whatsoever, including any of the
following circumstances:
     (A) any lack of validity or enforceability of this Agreement or any of the
other Loan Documents;
     (B) the existence of any claim, setoff, defense, or other right that any
Borrower may have at any time against a beneficiary named in a Letter of Credit
or any transferee of any Letter of Credit (or any Person for whom any such
transferee may be acting), any Lender, the Administrative Agent, the Letter of
Credit Issuer, or any other Person, whether in connection with this Agreement,
any Letter of Credit, the transactions contemplated herein or any unrelated
transactions (including any underlying transactions between such Borrower or any
other Person and the beneficiary named in any Letter of Credit);
     (C) any draft, certificate, or other document presented under any Letter of
Credit proving to be forged, fraudulent, invalid, or insufficient in any respect
or any statement therein being untrue or inaccurate in any respect;
     (D) the surrender or impairment of any security for the performance or
observance of any of the terms of any of the Loan Documents;
     (E) the occurrence of any Default or Event of Default; or
     (F) the failure of the Borrowers to satisfy the applicable conditions
precedent set forth in Article 9.
     (c) Recovery or Avoidance of Payments; Refund of Payments in Error. In the
event any payment by or on behalf of any Borrower received by the Administrative
Agent with respect to any Letter of Credit and distributed by the Administrative
Agent to the Lenders on account of their respective participations therein is
thereafter set aside, avoided, or recovered from the Administrative Agent or the
Letter of Credit Issuer in connection with any receivership, liquidation, or
bankruptcy proceeding, the Lenders shall, upon demand by the Administrative
Agent, pay to the Administrative Agent their respective Pro Rata Shares of such
amount set aside, avoided, or recovered, together with interest at the rate
required to be paid by the Administrative Agent or the Letter of Credit Issuer
upon the amount required to be repaid by it. Unless the Administrative Agent
receives notice from the Borrowers prior to the date on which any payment is due
to the Lenders that the Borrowers will not make such payment in full as and when
required, the Administrative Agent may assume that the Borrowers have made such
payment in full to the Administrative Agent on such date in immediately
available funds and the Administrative Agent may (but shall not be so required),
in reliance upon such assumption, distribute to each Lender on such due date an
amount equal to the amount
AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT — Page 121

 



--------------------------------------------------------------------------------



 



then due such Lender. If and to the extent the Borrowers have not made such
payment in full to the Administrative Agent, each Lender shall repay to the
Administrative Agent on demand such amount distributed to such Lender, together
with interest thereon at the Federal Funds Rate for each day from the date such
amount is distributed to such Lender until the date repaid.
     (d) Indemnification by the Lenders. To the extent not reimbursed by the
Borrowers and without limiting the obligations of the Borrowers hereunder, the
Lenders agree to indemnify the Letter of Credit Issuer ratably in accordance
with their respective Pro Rata Shares, for any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses
(including attorneys’ fees) or disbursements of any kind and nature whatsoever
that may be imposed on, incurred by or asserted against the Letter of Credit
Issuer in any way relating to or arising out of any Letter of Credit or the
transactions contemplated thereby or any action taken or omitted by the Letter
of Credit Issuer under any Letter of Credit or any Loan Document in connection
therewith; provided that no Lender shall be liable for any of the foregoing to
the extent determined in a final, nonappealable judgment by a court of competent
jurisdiction to have resulted from the Letter of Credit Issuer’s own gross
negligence or willful misconduct. Without limiting the foregoing, each Lender
agrees to reimburse the Letter of Credit Issuer promptly upon demand for its Pro
Rata Share of any costs or expenses payable by any Borrower to the Letter of
Credit Issuer, to the extent that the Letter of Credit Issuer is not promptly
reimbursed for such costs and expenses by a Borrower. The agreement contained in
this Section shall survive payment in full of all other Obligations.
     Section 14.17 Concerning the Collateral and the Related Loan Documents.
Each Lender authorizes and directs the Administrative Agent to enter into the
other Loan Documents, for the benefit and obligation of the Credit Providers.
Each Lender agrees that any action taken by the Administrative Agent, the
Required Lenders, or the Majority Lenders, as applicable, in accordance with the
terms of this Agreement or the other Loan Documents, and the exercise by the
Administrative Agent, the Required Lenders, or the Majority Lenders, as
applicable, of their respective powers set forth therein or herein, together
with such other powers that are reasonably incidental thereto, shall be binding
upon all of the Lenders. The Lenders acknowledge that the Revolving Loans
(including the Agent Advances and the Non-Ratable Loans), Bank Products, and all
interest, fees, and expenses hereunder constitute one Debt, secured pari passu
by all of the Collateral, subject to the order of distribution of payments set
forth in Section 4.6.
     Section 14.18 Field Audit and Examination Reports; Disclaimer by Lenders.
By signing this Agreement, each Lender:
     (a) is deemed to have requested that the Administrative Agent furnish such
Lender, promptly after it becomes available, a copy of each field audit or
examination report (each a “Report” and collectively, the “Reports”) prepared by
or on behalf of the Administrative Agent;
     (b) expressly agrees and acknowledges that neither the Bank nor the
Administrative Agent (i) makes any representation or warranty as to the accuracy
of any Report, or (ii) shall be liable for any information contained in any
Report;
AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT — Page 122

 



--------------------------------------------------------------------------------



 



     (c) expressly agrees and acknowledges that the Reports are not
comprehensive audits or examinations, that the Administrative Agent, the Bank,
or any other Person performing any audit or examination will inspect only
specific information regarding the Obligated Parties and will rely significantly
upon the Obligated Parties’ books and records, as well as on representations of
the Obligated Parties’ personnel;
     (d) agrees to keep all Reports confidential and strictly for its internal
use, and not to distribute except to its Participants, or use any Report in any
other manner; and
     (e) without limiting the generality of any other indemnification provision
contained in this Agreement, agrees: (i) to hold the Administrative Agent and
any such other Person preparing a Report harmless from any action the
indemnifying Lender may take or conclusion the indemnifying Lender may reach or
draw from any Report in connection with any loans or other credit accommodations
that the indemnifying Lender has made or may make to the Obligated Parties, or
the indemnifying Lender’s participation in, or the indemnifying Lender’s
purchase of, a loan or loans to the Obligated Parties; and (ii) to pay and
protect, and indemnify, defend, and hold the Administrative Agent and any such
other Person preparing a Report harmless from and against, the claims, actions,
proceedings, damages, costs, expenses, and other amounts (including Attorney
Costs) incurred by the Administrative Agent and any such other Person preparing
a Report as the direct or indirect result of any third parties who might obtain
all or part of any Report through the indemnifying Lender.
     Section 14.19 Relation Among the Lenders. The Lenders are not partners or
co-venturers, and no Lender shall be liable for the acts or omissions of, or
(except as otherwise set forth herein in the case of the Administrative Agent
and with respect to agency for perfection) authorized to act for, any other
Lender.
     Section 14.20 Administrative Agent May File Proofs of Claim. In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition, or other judicial
proceeding relative to any Obligated Party, or any other Person party to any
Loan Document, the Administrative Agent (irrespective of whether the principal
of any Loan or Obligation relating to Letters of Credit shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Obligated
Parties or such other Person) shall be entitled and empowered, by intervention
in such proceeding or otherwise:
     (a) to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, Obligations relating to
Letters of Credit, and all other Obligations that are owing and unpaid and to
file such other documents as may be necessary or advisable in order to have the
claims of the Administrative Agent and the Lenders (including any claim for the
reasonable compensation, expenses, disbursements, and advances of the
Administrative Agent and the Lenders, and their respective agents and counsel,
and all other amounts due the Administrative Agent and the Lenders under
Section 3.4 through Section 3.5 and Section 15.7 allowed in such judicial
proceeding; and
AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT — Page 123

 



--------------------------------------------------------------------------------



 



     (b) to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator, or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements, and advances of the
Administrative Agent and its agents and counsel (including Attorney Costs), and
any other amounts due to the Administrative Agent under Section 3.4 through
Section 3.5 and Section 15.7. Nothing contained in this Section shall be deemed
to authorize the Administrative Agent to authorize or consent to or accept or
adopt on behalf of any Lender any plan of reorganization, arrangement,
adjustment, or composition affecting the Obligations or the rights of any
Lender, or to authorize the Administrative Agent to vote in respect of the claim
of any Lender in any such proceeding.
ARTICLE 15
MISCELLANEOUS
     Section 15.1 No Waivers; Cumulative Remedies. No failure by the
Administrative Agent or any Lender to exercise any right, remedy, or option
under this Agreement, any other Loan Document, or any present or future
supplement hereto or thereto, or in any other agreement between or among any
Obligated Party and the Administrative Agent and/or any Lender, or delay by the
Administrative Agent or any Lender in exercising the same, will operate as a
waiver thereof, nor shall any single or partial exercise of any right, remedy,
or option hereunder or thereunder preclude any other or further exercise thereof
or the exercise of any other right, remedy, or option. Subject to Section 13.1,
no waiver by the Administrative Agent or any Lender will be effective unless it
is in writing, and then only to the extent specifically stated. No waiver by the
Administrative Agent or the Lenders on any occasion shall affect or diminish the
Administrative Agent’s and each Lender’s rights thereafter to require strict
performance by the Obligated Parties of any provision of this Agreement. The
Administrative Agent and the Lenders may proceed directly to collect the
Obligations without any prior recourse to the Collateral. The Administrative
Agent’s and each Lender’s rights under this Agreement will be cumulative and not
exclusive of any other right or remedy that the Administrative Agent or any
Lender may have.
     Section 15.2 Severability. The illegality or unenforceability of any
provision of this Agreement, any other Loan Document, or any instrument or
agreement required hereunder shall not in any way affect or impair the legality
or enforceability of the remaining provisions of this Agreement, any other Loan
Document, or any instrument or agreement required hereunder.
     Section 15.3 Governing Law; Choice of Forum; Service of Process.
     (a) This Agreement shall be interpreted and the rights and liabilities of
the parties thereto determined in accordance with the internal laws (as
AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT — Page 124

 



--------------------------------------------------------------------------------



 



opposed to the conflict of laws provisions, provided that perfection issues with
respect to Article 9 of the UCC may give effect to applicable choice or conflict
of law rules set forth in Article 9 of the UCC) of the State of California;
provided that the parties hereto shall retain all rights arising under federal
law.
     (b) Any legal action or proceeding with respect to this agreement or any
other Loan Document may be brought in the courts of the State of California or
of the U.S. located in Los Angeles county, California, and by execution and
delivery of this Agreement, each of the Obligated Parties, the Administrative
Agent, and the Lenders consents, for itself and in respect of its property, to
the non-exclusive jurisdiction of those courts. Each of the Obligated Parties,
the Administrative Agent, and the Lenders irrevocably waives any objection,
including any objection to the laying of venue or based on the grounds of forum
non conveniens, that it may now or hereafter have to the bringing of any action
or proceeding in such jurisdiction in respect of this Agreement, any other Loan
Document, or any other agreement, document, or instrument related hereto or
thereto. notwithstanding the foregoing (I) the Administrative Agent and the
Lenders shall have the right to bring any action or proceeding against any
Obligated Party or its property in the courts of any other jurisdiction the
Administrative Agent or the Lenders deem necessary or appropriate in order to
realize on the collateral or other security for the Obligations; and (II) each
of the parties hereto acknowledges that any appeals from the courts described in
the immediately preceding sentence may have to be heard by a court located
outside those jurisdictions.
     (c) Each Obligated Party hereby waives personal service of any and all
process upon it and consents that all such service of process may be made by
registered mail (return receipt requested) directed to the Borrower at its
address set forth in Section 15.8 and service so made shall be deemed to be
completed five days after the same shall have been so deposited in the U.S.
mails postage prepaid. Nothing contained herein shall affect the right of the
Administrative Agent or the Lenders to serve legal process by any other manner
permitted by law.
     (d) Notwithstanding any other provision of this Agreement to the contrary,
any controversy or claim between or among the parties, arising out of or
relating to this Agreement or any other Loan Document including any claim based
on or arising from an alleged tort, shall at the request of either party hereto
be determined by binding arbitration. The arbitration shall be conducted in
accordance with the United States Arbitration Act (Title 9, U.S. Code),
notwithstanding any choice of law provision in this Agreement, and under the
Commercial Rules of the American Arbitration Association (“AAA”). The
arbitrator(s) shall give effect to statutes of limitation in determining any
claim. Any controversy concerning whether an issue is arbitrable shall be
determined by the arbitrator(s). Judgment upon the arbitration award may be
entered in any court having jurisdiction. The institution and maintenance of an
action for judicial relief or pursuant to a
AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT — Page 125

 



--------------------------------------------------------------------------------



 



provisional or ancillary remedy shall not constitute a waiver of the right of
either party, including the plaintiff, to submit the controversy or claim to
arbitration if any other party contests such action for judicial relief.
     (e) Notwithstanding the provisions of clause (d) preceding, no controversy
or claim shall be submitted to arbitration without the consent of all parties
if, at the time of the proposed submission, such controversy or claim arises
from or related to an obligation to the Lenders that is secured by real estate
property collateral (exclusive of real estate space lease assignments). If all
the parties do not consent to submission of such a controversy or claim to
arbitration, the controversy or claim shall be determined as provided in
Section 15.3(f).
     (f) At the request of either party a controversy or claim that is not
submitted to arbitration as provided and limited in Section 15.3(d) and
Section 15.3(e) shall be determined by judicial reference. If such an election
is made, the parties shall designate to the court a referee or referees selected
under the auspices of the AAA in the same manner as arbitrators are selected in
AAA-sponsored proceedings. The presiding referee of the panel, or the referee if
there is a single referee, shall be an active attorney or retired judge.
Judgment upon the award rendered by such referee or referees shall be entered in
the court in which such proceeding was commenced.
     (g) No provision of clause (d) through clause (g) preceding shall limit the
right of the Administrative Agent or the Lenders to exercise self-help remedies
such as setoff, foreclosure against or sale of any real or personal property
collateral or security, or obtaining provisional or ancillary remedies from a
court of competent jurisdiction before, after, or during the pendency of any
arbitration or other proceeding. The exercise of a remedy does not waive the
right of either party to resort to arbitration or reference. At the
Administrative Agent’s option, foreclosure under a deed of trust or mortgage may
be accomplished either by exercise of power of sale under the deed of trust or
mortgage or by judicial foreclosure.
     Section 15.4 Waiver of Jury Trial. Subject to the provisions of Section
15.3 (d) , Each Obligated Party, the Administrative Agent, and each other Credit
Provider irrevocably waives its rights to a trial by jury of any claim or cause
of action based upon or arising out of or related to this Agreement, the other
Loan Documents, or the transactions contemplated hereby or thereby, in any
action, proceeding, or other litigation of any type brought by any of the
parties against any other party or any Agent-Related Person, Participant, or
Assignee, whether with respect to contract claims, tort claims, or otherwise.
Each Obligated Party, the Administrative Agent, and each other Credit Provider
agrees that any such claim or cause of action shall be tried by a court trial
without a jury. Without limiting the foregoing, each of the parties further
agrees that its respective right to a trial by jury is waived by operation of
this Section 15.4 as to any action, counterclaim, or other proceeding that
seeks, in whole or in part, to challenge the validity or enforceability of this
Agreement, the other Loan Documents, or any provision hereof or thereof. This
waiver shall apply to any subsequent amendments, renewals, supplements, or
modifications to this Agreement and the other Loan Documents.
AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT — Page 126

 



--------------------------------------------------------------------------------



 



     Section 15.5 Survival of Representations and Warranties. All
representations and warranties of the Obligated Parties contained in this
Agreement and the other Loan Documents shall survive the execution, delivery,
and acceptance thereof by the parties, notwithstanding any investigation by the
Administrative Agent or the Lenders or their respective agents.
     Section 15.6 Other Security and Guaranties. The Administrative Agent may,
without notice or demand and without affecting the Obligated Parties’
obligations hereunder, from time to time (a) take from any Person and hold
collateral (other than the Collateral) for the payment of all or any part of the
Obligations and exchange, enforce, or release such collateral or any part
thereof and (b) accept and hold any endorsement or guaranty of payment of all or
any part of the Obligations and release or substitute any such endorser or
guarantor (other than any Guarantor), or any Person who has given any Lien in
any other collateral as security for the payment of all or any part of the
Obligations, or any other Person in any way obligated to pay all or any part of
the Obligations.
     Section 15.7 Fees and Expenses. Each Borrower agrees to pay to the
Administrative Agent, for its account, on demand, all costs and expenses that
the Administrative Agent pays or incurs in connection with the negotiation,
preparation, syndication, consummation, administration, enforcement, and
termination of this Agreement or any of the other Loan Documents, including: (a)
Attorney Costs; (b) costs and expenses (including Attorney Costs) for any
amendment, supplement, waiver, consent, or subsequent closing in connection with
the Loan Documents and the transactions contemplated thereby; (c) costs and
expenses of lien and title searches, and environmental audits; (d) taxes, fees,
and other charges for filing financing statements and continuations, and other
actions to perfect, protect, and continue the Agent’s Liens (including costs and
expenses paid or incurred by the Administrative Agent in connection with the
consummation of this Agreement); (e) sums paid or incurred to pay any amount or
take any action required of any Obligated Party under the Loan Documents that
such Obligated Party fails to pay or take; (f) costs of appraisals (whether
conducted by an internal or external appraiser), inspections, and verifications
of the Collateral and other due diligence, including travel, lodging, and meals
for field examinations and inspections of the Collateral and the Obligated
Parties’ operations by the Administrative Agent, plus the Administrative Agent’s
then customary charge for field examinations and audits and the preparation of
reports thereof (such charge is currently $850 per day (or portion thereof) for
each Person retained or employed by the Administrative Agent with respect to
each field examination or audit) performed or prepared at any time; and
(g) costs and expenses of forwarding loan proceeds, collecting checks and other
items of payment, and establishing and maintaining Clearing Accounts and
lockboxes, and costs and expenses of preserving and protecting the Collateral.
In addition, the Borrowers agree to pay (i) to the Administrative Agent, for its
benefit, on demand, all costs and expenses incurred by the Administrative Agent
(including Attorney Costs), provided, that neither the Administrative Agent, nor
the Lenders, shall be entitled to reimbursement under this clause (i) in respect
of any indemnity solely to the extent that the matter for which indemnity is
requested results from the gross negligence or willful misconduct of such
Administrative Agent, or Lenders, respectively, and (ii) to the Lenders (other
than the Bank), for their benefit, on demand, all reasonable and actual fees,
expenses, and disbursements incurred by the Lenders for one law firm retained by
the Lenders, in each case, paid or incurred in connection with any Insolvency
Proceeding, to obtain payment of the Obligations, to enforce the Agent’s Liens,
to sell or otherwise realize upon the Collateral, or to otherwise enforce the
provisions of the Loan Documents or defend any
AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT — Page 127

 



--------------------------------------------------------------------------------



 



claims made or threatened against the Administrative Agent or any Credit
Provider arising out of the transactions contemplated hereby (including
preparations for and consultations concerning any such matters). The foregoing
shall not be construed to limit any other provisions of the Loan Documents
regarding costs and expenses to be paid by the Borrowers. All of the foregoing
costs and expenses may be charged to the Loan Account as Revolving Loans as
described in Section 4.5. The agreements in this Section 15.7 shall survive
payment of all other Obligations.
     Section 15.8 Notices and Information.
     (a) Except as otherwise provided herein, all notices, demands, and requests
that any party is required or elects to give to any other party shall be in
writing, or by a telecommunications device capable of creating a written record,
and any such notice shall become effective (i) upon personal delivery thereof,
including, but not limited to, delivery by overnight mail or courier service,
(ii) four days after it shall have been mailed by U.S. mail, first class,
certified or registered, with postage prepaid, or (iii) in the case of notice by
such a telecommunications device, when properly transmitted and confirmed, in
each case addressed to the party to be notified as follows:
     If to the Administrative Agent or to the Bank:
Bank of America, N.A.
55 South Lake Avenue, Suite 900
Pasadena, CA 91101
Attention: Business Capital/URGENT
Telecopy No.: (626) 397-1273 / (626) 397-1275
     If to any Obligated Party:
c/o Mercury Air Group, Inc.
5456 McConnell Avenue
Los Angeles, California 90066-7062
Attention: Joseph A. Czyzyk
Telecopy No.: (310) 827-6897
with a copy to:
c/o Mercury Air Group, Inc.
5456 McConnell Avenue
Los Angeles, California 90066-7062
Attention: Wayne Lovett
Telecopy No.: (310) 827-6050
     If to any Lender:
to the address of such Lender set forth on the signature pages of this Agreement
or on the most recent Assignment and Acceptance to which such Lender is a party,
AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT — Page 128

 



--------------------------------------------------------------------------------



 



or to such other address as each party may designate for itself by like notice.
     (b) Loan Documents may be transmitted and/or signed by facsimile. The
effectiveness of any such Loan Documents and signatures shall, subject to
Requirements of Law, have the same force and effect as manually signed originals
and shall be binding on the Obligated Parties, the Administrative Agent, the
Lenders, and all other parties to the Loan Documents. The Administrative Agent
may also require that any such documents and signatures be confirmed by a
manually signed original thereof, provided that the failure to request or
deliver the same shall not limit the effectiveness of any facsimile document or
signature.
     (c) The Administrative Agent and the Lenders shall be entitled to rely and
act upon any notices (including telephonic notices in lieu of written Notices of
Borrowing and Notices of Continuation/Conversion) purportedly given by or on
behalf of any Borrower even if (i) such notices were not made in a manner
specified herein, (ii) such notices were incomplete or were not preceded or
followed by any other form of notice specified herein, or (iii) the terms
thereof, as understood by the recipient, varied from any confirmation thereof.
The Obligated Parties shall indemnify each Credit Provider from all losses,
costs, expenses, and liabilities resulting from the reliance by such Person on
each notice purportedly given by or on behalf of the Borrowers. All telephonic
notices to and other communications with the Administrative Agent may be
recorded by the Administrative Agent, and each of the parties hereto hereby
consents to such recording.
     (d) Notwithstanding anything in this Agreement or any other Loan Document
to the contrary, each Obligated Party agrees to use its best efforts to provide
all Communications (as defined below) to the Administrative Agent in an
electronic/soft medium in a format acceptable to the Administrative Agent to the
e-mail addresses specified by the Administrative Agent to the Parent from time
to time. As used in this Section 15.8 “Communications” means all information,
documents and other materials that any Obligated Party is obligated to furnish
to the Administrative Agent pursuant to this Agreement or any other Loan
Document, including all notices, requests, Financial Statements, financial and
other reports, certificates, and other information materials, but excluding any
such information, documents, or materials that (i) relate to any request for a
Borrowing or a continuation or a conversion of any existing Loan (including any
election of an interest rate or the duration of an Interest Period), (ii) relate
to the payment of any principal or other amount due under this Agreement or any
other Loan Document prior to the scheduled date therefor, (iii) provide notice
of any Default or Event of Default; or (iv) are required to be delivered to
satisfy any condition set forth in Section 9.1 or Section 9.2. The
Administrative Agent may, in its sole discretion, require that the Obligated
Parties provide any of the information provided in electronic/soft medium also
provide such information in written or printed form.
     (e) Each Obligated Party and each Credit Provider agrees that the
Administrative Agent may make the Loan Documents and the Communications,
together with other information relating to the Obligated Parties and their
business and assets, including Borrowing Base Certificates, appraisals, and
Reports, (all such other
AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT — Page 129

 



--------------------------------------------------------------------------------



 



information being referred to collectively in this Section 15.8 as the “Other
Information”), available to the Credit Providers by posting on Intralinks or a
substantially similar electronic transmission system (each such system being
referred to in this Section 15.8 as a “Platform”). Each Obligated Party
(i) acknowledges that the distribution of material through an electronic medium
is not necessarily secure and that there are confidentiality and other risks
associated with such distribution and (ii) agrees that posting of the
Communications and Other Information to a Platform will not in any event
constitute a breach of the confidentiality provisions of Section 15.16.
     (f) Each Platform is provided “as is” and “as available”. The Agent-Related
Persons do not warrant the accuracy or completeness of any Loan Documents,
communications, or other information posted by any Agent-Related Person to any
Platform, or the adequacy of any Platform, and the Agent-Related Persons and the
other Credit Providers expressly disclaim any liability for errors or omissions
in any Loan Documents, communications, or other information as posted on any
Platform. No warranty of any kind, express, implied, or statutory (including any
warranty of merchantability, fitness for a particular purpose, non-infringement
of third party rights, or freedom from viruses or other code defects) is made by
the Agent-Related Persons or any other Credit Provider in connection with the
Loan Documents, communications, or other information or any Platform. In no
event shall any Agent-Related Person or any other Credit Provider have any
liability to the Borrower or any other Person for damages of any kind (including
direct or indirect damages, special damages, incidental or consequential
damages, losses or expenses (whether in contract, tort or otherwise)) arising
out of any Person’s transmission of Loan Documents, communications, or other
information through the internet, or posting or failure to post any Loan
Documents, communications, or other information on any Platform, except to the
extent determined in a final, nonappealable judgment by a court of competent
jurisdiction to have resulted from such Person’s own gross negligence or willful
misconduct.
     (g) Subject to the last sentence of clause (d) preceding, the
Administrative Agent agrees that the receipt of the Communications by it at its
e-mail addresses specified to the Obligated Parties from time to time shall
constitute effective delivery of the Communications to the Administrative Agent
for purposes of this Agreement. Each Lender agrees that notice to it (as
provided in the following sentence) specifying that the Communications and the
Other Information have been posted to a Platform shall constitute effective
delivery of the Communications and the Other Information to such Lender for
purposes of this Agreement. Each Lender agrees (i) to notify the Administrative
Agent in writing (including by electronic communication) from time to time of
such Lender’s e-mail addresses to which the foregoing notice may be sent by
electronic transmission and (ii) that the foregoing notice may be sent to such
e-mail address.
     Section 15.9 Waiver of Notices. Unless otherwise expressly provided herein,
each Obligated Party waives presentment, notice of demand or dishonor, protest
as to any instrument,
AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT — Page 130

 



--------------------------------------------------------------------------------



 



notice of intent to accelerate the Obligations, and notice of acceleration of
the Obligations, as well as any and all other notices to which it might
otherwise be entitled. No notice to or demand on any Obligated Party that the
Administrative Agent or any Lender may elect to give shall entitle any Obligated
Party to any or further notice or demand in the same, similar, or other
circumstances.
     Section 15.10 Binding Effect. The provisions of this Agreement shall be
binding upon and inure to the benefit of the respective representatives,
successors, and assigns of the parties hereto; provided that no interest herein
may be assigned by any Obligated Party without the prior written consent of the
Administrative Agent and the Lenders.
     Section 15.11 Indemnity of the Credit Providers by the Obligated Parties.
     (a) Each Obligated Party agrees to defend, indemnify, and hold the
Agent-Related Persons, each Credit Provider, and each of their respective
officers, directors, employees, counsel, representatives, agents, and
attorneys-in-fact (each, an “Indemnified Person”) harmless from and against any
and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, charges, expenses, and disbursements (including
attorney costs and reasonable legal costs and expenses of the other credit
providers) of any kind or nature whatsoever that may at any time (including at
any time following repayment of the Loans and the termination, resignation, or
replacement of the Administrative Agent or replacement of any other Credit
Provider) be imposed on, incurred by, or asserted against any such Person in any
way relating to or arising out of this Agreement, any other Loan Document, or
any other agreement, instrument, or document contemplated by or referred to
herein or therein, or the transactions contemplated hereby or thereby, or any
action taken or omitted by any Indemnified Person under or in connection with
any of the foregoing, including with respect to any investigation, litigation,
or proceeding (including any insolvency proceeding and any appellate proceeding)
related to or arising out of this Agreement, any other Loan Document, the Loans,
or the use of the proceeds of the Loans, whether or not any Indemnified Person
is a party thereto (all the foregoing, collectively, the “Indemnified
Liabilities”); provided that no Obligated Party shall have any obligation
hereunder to any Indemnified Person with respect to Indemnified Liabilities to
the extent determined in a final, nonappealable judgment by a court of competent
jurisdiction to have resulted from such indemnified Person’s own gross
negligence or willful misconduct. The Agreements in this Section 15.11 (a) shall
survive payment of all other Obligations.
     (b) Each Obligated Party agrees to indemnify, defend, and hold harmless the
Administrative Agent, the Lenders, and the other Credit Providers from any loss
or liability directly or indirectly arising out of the use, generation,
manufacture, production, storage, release, threatened release, discharge,
disposal, or presence of a hazardous substance relating to any Obligated Party’s
operations, business, or property. This indemnity will
AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT — Page 131

 



--------------------------------------------------------------------------------



 



apply whether the hazardous substance is on, under, or about any Obligated
Party’s property or operations or property leased to the Borrower. The indemnity
includes but is not limited to Attorney Costs and reasonable legal costs and
expenses of the other Credit Providers (including environmental assessments).
The indemnity extends to the Administrative Agent and the other Credit
Providers, their Affiliates, Subsidiaries, and all of their directors, officers,
employees, agents, successors, attorneys, and assigns. As used in this clause
(b), “Hazardous Substances” means any substance, material, or waste that is or
becomes designated or regulated as “toxic,” “hazardous,” “pollutant,” or
“contaminant” or a similar designation or regulation under any federal, state,
or local law (whether under common law, statute, regulation, or otherwise) or
judicial or administrative interpretation of such, including petroleum or
natural gas. The agreements in this Section 15.11 (b) shall survive payment of
all other Obligations.
     Section 15.12 Limitation of Liability. No claim may be made by any
Obligated Party, the Administrative Agent, any other Credit Provider, or any
other Person against any Obligated Party, the Administrative Agent, any other
Credit Provider, or any Affiliate, director, officer, employee, counsel,
representative, agent, or attorney-in-fact of any of them for any special,
indirect, consequential, or punitive damages in respect of any claim for breach
of contract or any other theory of liability arising out of or related to the
transactions contemplated by this Agreement or any other Loan Document, or any
act, omission, or event occurring in connection therewith, and the Borrower, the
Administrative Agent, and each other Credit Provider hereby waives, releases,
and agrees not to sue upon any claim for such damages, whether or not accrued
and whether or not known or suspected to exist in its favor.
     Section 15.13 Final Agreement. This Agreement and the other Loan Documents
are intended by the Obligated Parties, the Administrative Agent, and the Lenders
to be the final, complete, and exclusive expression of the agreement between
them. This Agreement and the other Loan Documents supersede any and all prior
oral or written agreements relating to the subject matter hereof and thereof. No
modification, rescission, waiver, release, or amendment of any provision of this
Agreement or any other Loan Document shall be made, except by a written
agreement signed by a duly authorized officer of each of (a) the Obligated
Parties, (b) the Administrative Agent, and (c) the Majority Lenders, the
Required Lenders, or all of the Lenders, as applicable.
     Section 15.14 Counterparts. This Agreement may be executed in any number of
counterparts, and by the Administrative Agent, each Lender, and each Obligated
Party in separate counterparts, each of which shall be an original, but all of
which shall together constitute one and the same agreement. Signature pages to
this Agreement may be detached from multiple separate counterparts and attached
to a single counterpart so that all signature pages are physically attached to
the same document and a telecopy of any such executed signature page shall be
valid as an original.
AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT — Page 132

 



--------------------------------------------------------------------------------



 



     Section 15.15 Right of Setoff. In addition to any rights and remedies of
the Lenders provided by law, if an Event of Default exists or the Loans have
been accelerated, each Lender is authorized at any time and from time to time,
without prior notice to any Obligated Party, any such notice being waived by the
Obligated Parties to the fullest extent permitted by law, to setoff and apply
any and all deposits (general or special, time or demand, provisional or final)
at any time held by, and other indebtedness at any time owing by, such Lender or
any Affiliate of such Lender to or for the credit or the account of any
Obligated Party against any and all Obligations owing to such Lender, now or
hereafter existing, irrespective of whether or not the Administrative Agent or
such Lender shall have made demand under this Agreement or any other Loan
Document and although such Obligations may be contingent or unmatured. Each
Lender agrees promptly to notify the Obligated Parties and the Administrative
Agent after any such setoff and application made by such Lender; provided that
the failure to give such notice shall not affect the validity of such setoff and
application. Notwithstanding the foregoing, no Lender shall exercise any right
of setoff, banker’s lien, or the like against any deposit account or property of
any Obligated Party held or maintained by such Lender without the prior written
consent of the Required Lenders.
     Section 15.16 Confidentiality.
     (a) Each Obligated Party hereby consents that the Administrative Agent and
each Lender may issue and disseminate to the public general information
describing the credit accommodation entered into pursuant to this Agreement,
including the name and address of the Obligated Parties and a general
description of the Obligated Parties’ business and may use each Obligated
Party’s name in advertising and other promotional material.
     (b) Each Lender severally agrees, for two years following receipt thereof,
to take normal and reasonable precautions and exercise due care to maintain the
confidentiality of all information identified as “confidential” or “secret” by
any Obligated Party and provided to the Administrative Agent or such Lender by
or on behalf of any Obligated Party, under this Agreement or any other Loan
Document, except to the extent that such information (i) was or becomes
generally available to the public other than as a result of disclosure by the
Administrative Agent or a Lender or (ii) was or becomes available on a
nonconfidential basis from a source other than an Obligated Party, provided that
such source is not bound by a confidentiality agreement with an Obligated Party
known to the Administrative Agent or such Lender; provided, however, that the
Administrative Agent and any Lender may disclose such information (A) at the
request or pursuant to any requirement of any Governmental Authority to which
the Administrative Agent or such Lender is subject or in connection with an
examination of the Administrative Agent or such Lender by any such Governmental
Authority, (B) pursuant to subpoena or other court process, (C) when required to
do so in accordance with the provisions of any applicable Requirement of Law,
(D) to the extent reasonably required in connection with any litigation or
proceeding (including any bankruptcy proceeding) to which the Administrative
Agent, any Lender or their respective Affiliates may be party, (E) to the extent
reasonably required in connection with the exercise of any remedy hereunder or
under any other Loan Document, (F) to the Administrative Agent’s or such
Lender’s independent auditors, accountants, attorneys, and other professional
advisors,
AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT — Page 133

 



--------------------------------------------------------------------------------



 



(G) to any prospective Participant or Assignee, actual or potential, provided
that such prospective Participant or Assignee agrees to keep such information
confidential to the same extent required of the Administrative Agent and the
Lenders hereunder, (H) as expressly permitted under the terms of any other
document or agreement regarding confidentiality to which any Obligated Party is
party or is deemed party with the Administrative Agent or such Lender, and
(I) to its Affiliates. Any Person required to maintain the confidentiality of
information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such information as such Person would
accord to its own confidential information. Notwithstanding anything herein to
the contrary, the information subject to this Section 15.16(b) shall not
include, and the Obligated Parties, the Administrative Agent, each Lender, and
their respective Affiliates (and the respective partners, directors, officers,
employees, agents, advisors, and other representatives of each of the foregoing
and their Affiliates) may disclose to any and all Persons, without limitation of
any kind, (1) any information with respect to the U.S. federal and state income
tax treatment of the transactions contemplated hereby and any facts that may be
relevant to understanding such tax treatment and (2) all materials of any kind
(including opinions or other tax analyses) relating to such tax treatment or
facts that are provided to any of the Persons referred to above which facts and
materials shall not include for such purpose the names of the parties or any
other Person named herein, or information that would permit identification of
the parties or such other Persons, or any pricing terms or other nonpublic
business or financial information that is unrelated to such tax treatment, facts
or materials.
     Section 15.17 USA Patriot Act Notice. Each Lender and the Administrative
Agent (for itself and not on behalf of any Lender) hereby notifies the Obligated
Parties that pursuant to the requirements of the Patriot Act, such Credit
Provider is required to obtain, verify, and record information that identifies
the Obligated Parties, which information includes the name and address of the
Obligated Parties and other information that will allow such Credit Provider to
identify the Obligated Parties in accordance with the Patriot Act.
     Section 15.18 Joint and Several Liability. All Loans, upon funding, shall
be deemed to be jointly funded to and received by the Borrowers. Each Borrower
jointly and severally agrees to pay, and shall be jointly and severally liable
under this Agreement for, all Obligations, regardless of the manner or amount in
which proceeds of Loans are used, allocated, shared, or disbursed by or among
the Borrowers themselves, or the manner in which the Administrative Agent and/or
any Lender accounts for such Loans or other extensions of credit on its books
and records. Each Borrower shall be liable for all amounts due to the
Administrative Agent and/or any Lender under this Agreement, regardless of which
Borrower actually receives Loans or other extensions of credit hereunder or the
amount of such Loans and extensions of credit received or the manner in which
the Administrative Agent and/or such Lender accounts for such Loans or other
extensions of credit on its books and records. Each Borrower’s Obligations with
respect to Loans and other extensions of credit made to it, and such Borrower’s
Obligations arising as a result of the joint and several liability of such
Borrower hereunder, with respect to Loans made to the other Borrowers hereunder,
shall be separate and distinct obligations, but all such Obligations shall be
primary obligations of such Borrower. The Borrowers acknowledge and expressly
agree with the Administrative Agent and each Lender that the joint and several
liability
AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT — Page 134

 



--------------------------------------------------------------------------------



 



of each Borrower is required solely as a condition to, and is given solely as
inducement for and in consideration of, credit or accommodations extended or to
be extended under the Loan Documents to any or all of the other Borrowers and is
not required or given as a condition of extensions of credit to such Borrower.
Each Borrower’s obligations under this Agreement and as an obligor under a
Guaranty Agreement shall be separate and distinct obligations. Each Borrower’s
obligations under this Agreement shall, to the fullest extent permitted by law,
be unconditional irrespective of (a) the validity or enforceability, avoidance,
or subordination of the Obligations of any other Borrower or of any promissory
note or other document evidencing all or any part of the Obligations of any
other Borrower, (b) the absence of any attempt to collect the Obligations from
any other Borrower, any Guarantor, or any other security therefor, or the
absence of any other action to enforce the same, (c) the waiver, consent,
extension, forbearance, or granting of any indulgence by the Administrative
Agent and/or any Lender with respect to any provision of any instrument
evidencing the Obligations of any other Borrower or Guarantor, or any part
thereof, or any other agreement now or hereafter executed by any other Borrower
or Guarantor and delivered to the Administrative Agent and/or any Lender,
(d) the failure by the Administrative Agent and/or any Lender to take any steps
to perfect and maintain its security interest in, or to preserve its rights to,
any security or collateral for the Obligations of any other Borrower or
Guarantor, (e) the Administrative Agent’s and/or any Lender’s election, in any
proceeding instituted under the Bankruptcy Code, or the application of
Section 1111(b)(2) of the Bankruptcy Code, (f) any borrowing or grant of a
security interest by any other Borrower, as debtor-in-possession under
Section 364 of the Bankruptcy Code, (g) the disallowance of all or any portion
of the Administrative Agent’s and/or any Lender’s claim(s) for the repayment of
the Obligations of any other Borrower under Section 502 of the Bankruptcy Code,
or (h) any other circumstances that might constitute a legal or equitable
discharge or defense of a Guarantor or of any other Borrower. With respect to
any Borrower’s Obligations arising as a result of the joint and several
liability of the Borrowers hereunder with respect to Loans or other extensions
of credit made to any of the other Borrowers hereunder, such Borrower waives,
until the Obligations shall have been paid in full and this Agreement shall have
been terminated, any right to enforce any right of subrogation or any remedy
that the Administrative Agent and/or any Lender now has or may hereafter have
against any other Borrower, any endorser or any Guarantor of all or any part of
the Obligations, and any benefit of, and any right to participate in, any
security or collateral given to the Administrative Agent and/or any Lender to
secure payment of the Obligations or any other liability of any Borrower to the
Administrative Agent and/or any Lender. Upon any Event of Default, the
Administrative Agent may proceed directly and at once, without notice, against
any Borrower to collect and recover the full amount, or any portion of the
Obligations, without first proceeding against any other Borrower or any other
Person, or against any security or collateral for the Obligations. Each Borrower
consents and agrees that the Administrative Agent shall be under no obligation
to marshal any assets in favor of any Borrower or against or in payment of any
or all of the Obligations.
     Section 15.19 Contribution and Indemnification among the Obligated Parties.
Each Borrower is obligated to repay the Obligations as joint and several
obligors under this Agreement. To the extent that any Borrower shall, under this
Agreement as a joint and several obligor, repay any of the Obligations
constituting Loans made to another Borrower hereunder or other Obligations
incurred directly and primarily by any other Borrower and to the extent any
other Obligated Party makes any transfer (including any payment, grant,
guaranty, or granting of a Lien) pursuant to this Agreement (any such payment or
transfer being referred to herein as an
AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT — Page 135

 



--------------------------------------------------------------------------------



 



“Accommodation Payment”), then the Obligated Party making such Accommodation
Payment shall be entitled to contribution and indemnification from, and be
reimbursed by, each of the other Obligated Parties in an amount, for each of
such other Obligated Parties, equal to a fraction of such Accommodation Payment,
the numerator of which fraction is such other Obligated Party’s Allocable Amount
and the denominator of which is the sum of the Allocable Amounts of all of the
Obligated Parties. As of any date of determination, the “Allocable Amount” of
each Obligated Party shall be equal to the maximum amount of liability for
Accommodation Payments that could be asserted against such Obligated Party
hereunder without (a) rendering such Obligated Party “insolvent” within the
meaning of Section 101 (32) of the Bankruptcy Code, Section 2 of the Uniform
Fraudulent Transfer Act (“UFTA”) or Section 2 of the Uniform Fraudulent
Conveyance Act (“UFCA”), (b) leaving such Obligated Party with unreasonably
small capital or assets, within the meaning of Section 548 of the Bankruptcy
Code, Section 4 of the UFTA, or Section 5 of the UFCA, or (c) leaving such
Obligated Party unable to pay its debts as they become due within the meaning of
Section 548 of the Bankruptcy Code or Section 4 of the UFTA, or Section 5 of the
UFCA. All rights and claims of contribution, indemnification, and reimbursement
under this Section shall be subordinate in right of payment to the prior payment
in full of the Obligations. The provisions of this Section shall, to the extent
expressly inconsistent with any provision in any Loan Document, supersede such
inconsistent provision. Notwithstanding the foregoing, no provision of this
Agreement shall limit the liability or obligation of any Person (the “subject
Person”) with respect to any indebtedness, liabilities, or obligations of any
Subsidiary of the subject Person.
     Section 15.20 Agency of the Parent for Each Other Obligated Party. Each of
the Obligated Parties (excluding the Parent) irrevocably appoints the Parent as
its agent for all purposes relevant to this Agreement, including the giving and
receipt of notices and execution and delivery of all documents, instruments, and
certificates contemplated herein (including execution and delivery to the
Administrative Agent of Borrowing Base Certificates) and all modifications
hereto. Any acknowledgment, consent, direction, certification, or other action
that might otherwise be valid or effective only if given or taken by all or any
of the Obligated Parties or acting singly, shall be valid and effective if given
or taken only by the Parent, whether or not any of the other Obligated Parties
joins therein, and the Administrative Agent and the Lenders shall have no duty
or obligation to make further inquiry with respect to the authority of the
Parent under this Section 15.20, provided that nothing in this Section 15.20
shall limit the effectiveness of, or the right of the Administrative Agent and
the Lenders to rely upon, any notice, document, instrument, certificate,
acknowledgment, consent, direction, certification, or other action delivered by
any Obligated Party pursuant to this Agreement.
     Section 15.21 Additional Borrowers and Guarantors. Addition of any Person
as a Borrower or a Guarantor to this Agreement is subject to approval of the
Administrative Agent and the Majority Lenders, and may be conditioned upon such
requirements as they may determine in their discretion, including (a) the
furnishing of such financial and other information as the Administrative Agent
may request, (b) approval by all appropriate approval authorities of the
Administrative Agent and each such Lender, as applicable, and (c) execution and
delivery by the Obligated Parties, such Person, and the Administrative Agent,
and the Majority Lenders of such agreements and other documentation (including
an amendment to this Agreement or any other Loan Document), and the furnishing
by such Person or any of the Obligated Parties of such certificates, opinions,
and other documentation, as the Administrative Agent and any such
AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT — Page 136

 



--------------------------------------------------------------------------------



 



Lender may request. Neither the Administrative Agent nor any Lender shall have
any obligation to approve any such Person for addition as a party to this
Agreement.
     Section 15.22 Express Waivers By the Obligated Parties In Respect of Cross
Guaranties and Cross Collateralization. Each Obligated Party agrees as follows:
     (a) Each Obligated Party hereby waives: (i) notice of acceptance of this
Agreement; (ii) notice of the making of any Loans, the issuance of any Letter of
Credit, or any other financial accommodations made or extended under the Loan
Documents or the creation or existence of any Obligations; (iii) notice of the
amount of the Obligations, subject, however, to such Obligated Party’s right to
make inquiry of the Administrative Agent to ascertain the amount of the
Obligations at any reasonable time; (iv) notice of any adverse change in the
financial condition of any other Obligated Party or of any other fact that might
increase such Obligated Party’s risk with respect to such other Obligated Party
under the Loan Documents; (v) notice of presentment for payment, demand,
protest, and notice thereof as to any promissory notes or other instruments
among the Loan Documents; and (vii) all other notices (except if such notice is
specifically required to be given to such Obligated Party hereunder or under any
of the other Loan Documents to which such Obligated Party is a party) and
demands to which such Obligated Party might otherwise be entitled.
     (b) Each Obligated Party hereby waives the right by statute or otherwise to
require any Credit Provider to institute suit against any other Obligated Party
or to exhaust any rights and remedies that any Credit Provider has or may have
against any other Obligated Party. Each Obligated Party further waives any
defense arising by reason of any disability or other defense of any other
Obligated Party (other than the defense that the Obligations shall have been
fully and finally performed and indefeasibly paid) or by reason of the cessation
from any cause whatsoever of the liability of any such Obligated Party in
respect thereof.
     (c) Each Obligated Party hereby waives and agrees not to assert against any
Credit Provider: (i) any defense (legal or equitable), setoff, counterclaim, or
claim that such Obligated Party may now or at any time hereafter have against
any other Obligated Party or any other party liable under the Loan Documents;
(ii) any defense, setoff, counterclaim, or claim of any kind or nature available
to any other Obligated Party against any Credit Provider, arising directly or
indirectly from the present or future lack of perfection, sufficiency, validity,
or enforceability of the Obligations or any security therefor; (iii) any right
or defense arising by reason of any claim or defense based upon an election of
remedies by any Credit Provider under any Requirement of Law; (iv) the benefit
of any statute of limitations affecting any other Obligated Party’s liability
hereunder.
     (d) Each Obligated Party consents and agrees that, without notice to or by
such Obligated Party and without affecting or impairing the obligations of such
Obligated Party hereunder, the Administrative Agent may (subject to any
requirement for consent of any of the Lenders to the extent required by this
Agreement), by action or inaction: (i) compromise, settle, extend the duration
or the time for the payment of, or discharge
AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT — Page 137

 



--------------------------------------------------------------------------------



 



the performance of, or may refuse to or otherwise not enforce the Loan
Documents; (ii) release all or any one or more parties to any one or more of the
Loan Documents or grant other indulgences to any other Obligated Party in
respect thereof; (iii) amend or modify in any manner and at any time (or from
time to time) any of the Loan Documents; or (iv) release or substitute any
Person liable for payment of the Obligations, or enforce, exchange, release, or
waive any security for the Obligations or any Guaranty of the Obligations.
Each Obligated Party represents and warrants that such Obligated Party is
currently informed of the financial condition of all other Obligated Parties and
all other circumstances that a diligent inquiry would reveal and that bear upon
the risk of nonpayment of the Obligations. Each Obligated Party further
represents and warrants that such Obligated Party has read and understands the
terms and conditions of the Loan Documents. Each Obligated Party agrees that no
Credit Provider has any responsibility to inform any Obligated Party of the
financial condition of any other Obligated Party or of any other circumstances
that bear upon the risk of nonpayment or nonperformance of the Obligations.
     Section 15.23 Amendment and Restatement. This Agreement is in amendment and
restatement of the Original Loan Agreement. All obligations of the “Borrowers”
and “Guarantors” under the Original Loan Agreement, and all security interests,
liens, and collateral assignments granted to the Administrative Agent under the
Original Loan Agreement or any of the other “Loan Documents” defined therein,
hereby are renewed and continued in full force and effect, and hereafter shall
be governed by this Agreement. All existing “Loan Documents” previously executed
in connection with the Original Loan Agreement shall continue in full force and
effect, except to the extent any such agreement is amended, restated, or
replaced in connection with this Agreement, and any and all references therein
to the Original Loan Agreement (regardless of terminology) shall refer to and
mean this Agreement.
[Remainder of Page Intentionally Left Blank]
AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT — Page 138

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have entered into this Agreement on the
date first above written.

              OBLIGATED PARTIES:
 
            MERCURY AIR GROUP, INC.
 
       
 
  By:    
 
            Name: Joseph A. Czyzyk     Title: CEO
 
            MAYTAG AIRCRAFT CORPORATION
 
       
 
  By:    
 
            Name: Joseph A. Czyzyk     Title: CEO
 
            MERCURY AIR CARGO, INC.
 
       
 
  By:    
 
            Name: Joseph A. Czyzyk     Title: CEO
 
            MERCFUEL, INC.
 
       
 
  By:    
 
            Name: Joseph A. Czyzyk     Title: CEO
 
            HERMES AVIATION, INC.
 
       
 
  By:    
 
            Name: Joseph A. Czyzyk     Title: CEO

AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT — Signature Page

 



--------------------------------------------------------------------------------



 



              SWIFT GLOBAL LOGISTICS, INC.
 
       
 
  By:    
 
            Name: Joseph A. Czyzyk     Title: Chairman of the Board
 
            EXCEL CARGO, INC.
 
       
 
  By:    
 
            Name: Joseph A. Czyzyk     Title: CEO
 
            JUPITER AIRLINE SERVICES, INC.
 
       
 
  By:    
 
            Name: Joseph A. Czyzyk     Title: CEO
 
            VULCAN AVIATION, INC.
 
       
 
  By:    
 
            Name: Joseph A. Czyzyk     Title: CEO

AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT — Signature Page

 



--------------------------------------------------------------------------------



 



              ADMINISTRATIVE AGENT:
 
            BANK OF AMERICA, N. A.
 
       
 
  By:    
 
            Name: Robert M. Dalton     Title: Vice President

AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT — Signature Page

 



--------------------------------------------------------------------------------



 



              LENDERS:
 
            BANK OF AMERICA, N.A.
 
       
 
  By:    
 
            Name: Robert M. Dalton     Title: Vice President
 
            Address for Notices:
 
            Bank of America, N.A.     55 South Lake Avenue, Suite 900    
Pasadena, CA 91101     Attn: Business Capital: URGENT     Telecopy:
(626) 397-1273 / (626) 397-1275

AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT — Signature Page

 